     Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 1 of 169    1


 1                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 2                                  IN TACOMA

 3     ----------------------------------------------------------

 4     MARIA VARNEY, Individually            )
       and as Personal                       )
 5     Representative for the                )   No. CV18-5105RJB
       Estate of DONALD VARNEY,              )
 6                                           )
                      Plaintiffs,            )
 7                                           )
          v.                                 )
 8                                           )
       AIR & LIQUID SYSTEMS                  )
 9     CORPORATION, et al.,                  )
                                             )
10                    Defendants.

11
       ----------------------------------------------------------
12
                                EVIDENTIARY HEARING
13
       ----------------------------------------------------------
14

15                                  April 15, 2019

16

17                   BEFORE THE HONORABLE ROBERT J. BRYAN
                       UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                     (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                           1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 2 of 169     2


 1     APPEARANCES:

 2     For the Plaintiffs:              Benjamin Adams
                                        Ethan A Horn
 3                                      DEAN OMAR BRANHAM

 4     For the Defendant Air &
       Liquid Systems:                  Kevin Craig
 5                                      GORDON REES SCULLY MANSUKHANI

 6     For the Defendant
       Armstrong
 7     International:                   Stephanie Ballard
                                        PREG O'DONNELL & GILLETT
 8
       For the Defendant
 9     Flowserve US:                    Marc Carlton
                                        LEWIS BRISBOIS BISGAARD & SMITH
10
       For Defendants Foster
11     Wheeler & CBS:                   Alice Serko
                                        TANENBAUM KEALE
12
       For the DefendantIMO
13     Industries:                      Michael Ricketts
                                        GORDON THOMAS HONEYWELL
14
       For Defendants
15     Ingersoll-Rand & Velan
       Valve:                           Kevin Craig
16                                      GORDON REES SCULLY MANSUKHANI

17     For the Defendant John
       Crane:                           Claire Weglarz
18                                      Daira Waldenberg
                                        HAWKINS PARNELL & YOUNG
19
       For the Defendant
20     Parker-Hannifin:                 Nicole MacKenzie
                                        WILLIAMS KASTNER & GIBBS
21
       For the Defendant
22     Warren Pumps:                    Allen Eraut
                                        RIZZO MATTINGLY BOSWORTH
23
       For the Defendant
24     Crosby Valves:                   Ronald C Gardner
                                        GARDNER TRABOLSI & ASSOCIATES
25

                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                     (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                           1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 3 of 169                                             3


 1
       For the Defendant SB
 2     Decking: (Telephonic)                               John Michael Mattingly
                                                           RIZZO MATTINGLY BOSWORTH
 3
       For the Defendant Weir
 4     Valves & Control:                                   Dana C Kopij
       (Telephonic)                                        WILLIAMS KASTNER & GIBBS
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25     P r o c e e d i n g s    s t e n o g r a p h i c a l l y   r e p o r t e d   a n d   t r a n s c r i p t
                    p r o d u c e d    w i t h   c o m p u t e r - a i d e d   t e c h n o l o g y

                        Barry L. Fanning, RMR, CRR - Official Court Reporter
                               (206) 370-8507 Barry_Fanning@WAWD.uscourts.gov
                                     1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 4 of 169          4


 1                                 EXAMINATION INDEX

 2     EXAMINATION OF                                                   PAGE

 3      STEPHAN PARRIS           DIRECT EXAMINATION                      60
        (Video deposition)       By Mr. Adams
 4                               CROSS-EXAMINATION                       70
                                 By Ms. Weglarz
 5                               CROSS-EXAMINATION                       74
                                 By Mr. Harris
 6                               CROSS-EXAMINATION                       76
                                 By Ms. SERKO
 7                               CROSS-EXAMINATION                       76
                                 By Mr. Carlton
 8                               RECROSS-EXAMINATION                     79
                                 By Mr. Carlton
 9                               RECROSS-EXAMINATION                     81
                                 By Ms. Serko
10                               REDIRECT EXAMINATION                    87
                                 By Mr. Adams
11                               CROSS-EXAMINATION                       93
                                 By Ms. Weglarz
12                               FURTHER RECROSS-EXAMINATION             93
                                 By Mr. Harris
13                               FURTHER RECROSS-EXAMINATION             94
                                 By Ms. Weglarz
14      DAWN BROWN               DIRECT EXAMINATION                     106
                                 By Mr. Adams
15                               CROSS-EXAMINATION                      120
                                 By Ms. Weglarz
16                               CROSS-EXAMINATION                      127
                                 By Mr. Vega
17                               REDIRECT EXAMINATION                   154
                                 By Mr. Adams
18                               RECROSS-EXAMINATION                    157
                                 By Mr. Vega
19

20
                                     EXHIBIT INDEX
21
       EXHIBITS ADMITTED                                                PAGE
22      1                                                                160
        2                                                                160
23      3                                                                160
        12-019 to 12-027                                                 164
24      12-028 to 12-032                                                 164
        12-033 through 12-059                                            164
25      12-066 through 12-074                                            164
        12-075 through 12-082                                            165
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 5 of 169                5



09:35:43AM   1                THE COURT:       Well, we have quite a gang of lawyers

09:35:46AM   2     this morning.      I had an environmental case involving the

09:35:50AM   3     Tacoma Tar Pits, and there were this many lawyers in the

09:35:55AM   4     courtroom.     I made the remark that if they each got a

09:36:00AM   5     shovel and went down there and cleaned it up, we could

09:36:04AM   6     forget the lawsuit.

09:36:05AM   7            Anyway, this is in Cause No. 18-5105, Varney against

09:36:18AM   8     a number of defendants.           It comes on today for a special

09:36:25AM   9     hearing regarding the admissibility of what's in the file

09:36:32AM 10      as Docket No. 231-1, the affidavit of the decedent

09:36:43AM 11      plaintiff, and also regarding the admissibility of an

09:36:50AM 12      expert witness' testimony based on that affidavit.

09:36:57AM 13             I want to keep this hearing to the issues outlined in

09:37:04AM 14      the order that set it up.            My gosh, I had all the papers

09:37:17AM 15      lined up here and now I've lost them.                 Did you steal some

09:37:22AM 16      of my stuff?      Let me call the roll and get your

09:37:44AM 17      appearances.      For plaintiffs, Mr. Horn.

09:37:51AM 18                 MR. ADAMS:       Good morning, your Honor.

09:37:52AM 19                 THE COURT:       Mr. Adams.

09:37:55AM 20                 MR. ADAMS:       Good morning, your Honor.

09:37:57AM 21                 MR. HORN:      Good morning.

09:38:01AM 22                 MR. ADAMS:       Dawn Brown is also here.             She is Don

09:38:04AM 23      Varney's daughter.

09:38:05AM 24                 THE COURT:       Fine.     For Air & Liquid Systems,

09:38:11AM 25      Mr. Craig.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 6 of 169           6



09:38:13AM    1                MR. CRAIG:       Good morning, your Honor.

09:38:14AM    2                THE COURT:       For Armstrong International,

09:38:17AM    3     Ms. Ballard.

09:38:18AM    4                MS. BALLARD:        Good morning, your Honor.

09:38:19AM    5                THE COURT:       For Flowserve U.S., Mr. Carlton.

09:38:25AM    6                MR. CARLTON:        Good morning, your Honor.

09:38:26AM    7                THE COURT:       For Foster Wheeler Energy,

09:38:35AM    8     Ms. Johnson, I guess, right?

09:38:37AM    9                MS. JOHNSON:        Good morning.

09:38:39AM 10                  THE COURT:       Mr. Vega.

             11                MR. VEGA:      Good morning.

09:38:42AM 12                  THE COURT:       And also Ms. Serko.

09:38:45AM 13                  MS. SERKO:       Good morning, your Honor.

09:38:46AM 14                  THE COURT:       For General Electric, Mr. Nadolink.

             15                MS. JOHNSON:        The plaintiffs and General Electric

             16     have --    It is my understanding that plaintiffs and --

09:38:58AM 17                  THE COURT:       Let me warn you all, I have a not

09:39:01AM 18       good hearing problem, so you need to speak right into the

09:39:04AM 19       mic.   If it is easier to remain seated, that's fine.              But

09:39:08AM 20       you need to talk right into the mic for me to pick it up.

09:39:11AM 21                  MS. JOHNSON:        It is my understanding that

09:39:13AM 22       plaintiffs and General Electric have reached a resolution.

09:39:17AM 23                  THE COURT:       I'm sorry.       See, I missed that.

09:39:18AM 24                  MS. JOHNSON:        My understanding is plaintiffs and

09:39:21AM 25       General Electric have reached a resolution in this matter.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 7 of 169          7



09:39:24AM   1                MR. ADAMS:       That's correct, your Honor.

09:39:28AM   2                THE COURT:       For IMO Industries, Mr. Ricketts.

09:39:33AM   3                MR. RICKETTS:        Good morning, your Honor.

09:39:35AM   4                THE COURT:       And for Ingersoll-Rand, Mr. Craig.

09:39:39AM   5                MR. CRAIG:       Yes.

09:39:40AM   6                THE COURT:       And for John Crane, Inc.,

09:39:46AM   7     Ms. Weglarz.

09:39:47AM   8                MS. WEGLARZ:        Yes, your Honor.

09:39:48AM   9                THE COURT:       And Ms. Waldenberg.

09:39:52AM 10                 MS. WALDENBERG:          Yes, your Honor.

09:39:54AM 11                 THE COURT:       For McNally Industries, Mr. Wheeler.

09:39:59AM 12      I don't think he is here.            For Parker-Hannifin,

09:40:03AM 13      Ms. MacKenzie.

09:40:06AM 14                 MS. MacKENZIE:          Yes, your Honor.

09:40:07AM 15                 THE COURT:       For Sterling Fluid Systems, anyone

09:40:11AM 16      present?     I don't think they are present.

09:40:16AM 17             Velan Valve, Mr. Craig.

09:40:19AM 18                 MR. CRAIG:       Yes, again, your Honor.

09:40:22AM 19                 THE COURT:       Warren Pumps, Mr. Eraut.

09:40:25AM 20                 MR. ERAUT:       Eraut.     Good morning, your Honor.

09:40:27AM 21                 THE COURT:       And do we have people on the phone,

09:40:35AM 22      the ones listed here?

09:40:36AM 23                 THE CLERK:       I believe so.

09:40:37AM 24                 THE COURT:       For Crosby Valve, Mr. Gardner.        Are

09:40:43AM 25      you on the phone?        Mr. Gardner.        I don't know where he is.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 8 of 169                   8



09:40:56AM   1                 THE CLERK:      I think we might be having some

09:40:58AM   2     problems with the courtroom technology system.                    It froze

09:41:02AM   3     up on me.

09:41:02AM   4                 THE COURT:      And SB Decking, Mr. Mattingly.             He is

09:41:08AM   5     supposed to be on the phone, too.

09:41:12AM   6                 MS. KOPIJ:      Good morning, your Honor.             Dana Kopij

09:41:15AM   7     for Weir Valves.

09:41:16AM   8                 THE COURT:      I'm sorry?

09:41:23AM   9                 MS. KOPIJ:      Dana Kopij for Weir Valves &

09:41:26AM 10      Controls.     I think it is on the second page, at the top.

09:41:30AM 11                  THE COURT:      Yes.     Thank you.       Anybody I missed?

09:41:43AM 12                  MR. MATTINGLY:         Good morning, your Honor.          I am

09:41:44AM 13      not sure if you can hear me okay.

09:41:46AM 14                  THE COURT:      Yeah.     Who are you?

09:41:50AM 15                  MR. MATTINGLY:         My name is Michael Mattingly.             I

09:41:54AM 16      am appearing on behalf of SB Decking.

09:41:57AM 17                  THE COURT:      Anyone else on the phone?             All right.

09:42:02AM 18              I have read everything on this subject that is in the

09:42:06AM 19      file.    I must say that I read a lot of things over and

09:42:14AM 20      over and over that were repeated in the briefing.                    I hope

09:42:20AM 21      we won't have that trouble with argument here.

09:42:30AM 22              I indicated that I wanted the plaintiffs to go first,

09:42:37AM 23      I guess out of efficiency rather than concern about burden

09:42:44AM 24      of proof and so forth.          Let's proceed first with any

09:42:51AM 25      opening statement you wish to make.

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 9 of 169               9



09:42:53AM   1                MR. ADAMS:       Thank you, your Honor.

09:42:57AM   2                MR. VEGA:      Your Honor, this is Dennis Vega for

09:42:59AM   3     Foster Wheeler.       If I may, before we proceed?               There is an

09:43:02AM   4     issue that I think we need to deal with before we begin

09:43:07AM   5     the hearing.      And that is, we issued a subpoena on

09:43:13AM   6     plaintiffs' counsel for the metadata related to the

09:43:16AM   7     statement which is very important to this case.                    I think

09:43:20AM   8     before we proceed with the hearing we should get a ruling

09:43:22AM   9     at least on whether in fact plaintiffs' claimed work

09:43:29AM 10      product privilege actually exists.

09:43:32AM 11              It is our position that because they produced this

09:43:34AM 12      exhibit to the defendants they have waived any and all

09:43:38AM 13      privileges related to that declaration pursuant to Federal

09:43:43AM 14      Rule of Evidence 502, and we are entitled to the metadata

09:43:48AM 15      associated with that under Federal Rule 106, because we

09:43:51AM 16      want the entire complete picture, not just the portion

09:43:55AM 17      that plaintiff decided to give us in the declaration.

09:43:59AM 18                 THE COURT:       I don't know what plaintiffs'

09:44:01AM 19      position is about privilege and work product and so forth.

09:44:07AM 20      I sort of assumed we would deal with that as we went along

09:44:10AM 21      here.    Do you have some response now, counsel?

09:44:16AM 22                 MR. ADAMS:       Sure, your Honor.           We are prepared to

09:44:18AM 23      proceed with the evidentiary hearing.                 There was a

09:44:22AM 24      subpoena served on my law firm which gave, I think, less

09:44:28AM 25      than three days' notice for the production of privileged

                              Barry L. Fanning, RMR, CRR - Official Court Reporter
                                   (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                      1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 10 of 169                  10



09:44:32AM   1     materials.

09:44:34AM   2            We objected to the subpoena based on untimeliness,

09:44:40AM   3     the location for the subpoena was too far away, and based

09:44:45AM   4     on privilege and work product.               When I say "we," my law

09:44:54AM   5     firm, which, based on my understanding of the law, puts

09:44:56AM   6     the burden on the moving party to file a motion to compel

09:45:00AM   7     or to seek some other type of relief and bring it to the

09:45:02AM   8     Court's attention, which they have not done.

09:45:05AM   9            Certainly we maintain that preparing a declaration,

09:45:11AM 10      which lawyers do regularly in litigation, does not waive

09:45:14AM 11      any attorney-client privilege.

09:45:18AM 12                  MS. JOHNSON:        Your Honor, if I may address that

09:45:20AM 13      briefly?     We actually did file, so --               It is Docket No. --

09:45:24AM 14                  THE COURT:       Just a second.         Consider the court

09:45:39AM 15      reporter.     He has to get your names down.                 So before you

09:45:41AM 16      start talking, reintroduce yourself for the benefit of the

09:45:47AM 17      court reporter.

09:45:47AM 18                  MS. JOHNSON:        Thank you, your Honor.              Malika

09:45:49AM 19      Johnson on behalf of Foster Wheeler.                  Your Honor, we

09:45:52AM 20      actually did file with the court the subpoena that was

09:45:54AM 21      issued in this case, that's Docket No. 348.                       The subpoena

09:46:00AM 22      was issued pursuant to Federal Rule 45.                   It called for

09:46:08AM 23      certain electronically stored data to be produced in

09:46:12AM 24      Seattle.     The time for production was April 11th, at noon.

09:46:22AM 25             The plaintiff had -- under the federal rules the

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 11 of 169               11



09:46:25AM   1     plaintiffs had until noon on Thursday to file their

09:46:28AM   2     objections, or else those objections were waived.                    They

09:46:32AM   3     did not file -- I say "file," but I mean serve.                    They did

09:46:36AM   4     not serve those objections prior to noon on Thursday.

09:46:41AM   5     They served the objections at 7:10 p.m. on Thursday.

09:46:48AM   6            The objections that were served were, furthermore,

09:46:51AM   7     deficient under the rule, because while they claimed work

09:46:55AM   8     product privilege, they failed to produce a privilege log

09:47:02AM   9     identifying the documents and other materials that they

09:47:05AM 10      had and why they were privileged.

09:47:10AM 11             So plaintiff has not complied with Federal Rule 45,

09:47:15AM 12      and at this time Foster Wheeler is seeking an order

09:47:19AM 13      directing compliance with the valid, properly issued

09:47:24AM 14      subpoena.

09:47:27AM 15                  MR. ADAMS:       I don't know if you want a response,

09:47:30AM 16      your Honor?      This is Ben Adams for the plaintiff.

09:47:34AM 17                  THE COURT:       No.    I am not going to deal with that

09:47:37AM 18      this morning.       We will see in the course of this

09:47:41AM 19      evidentiary hearing if privileges are claimed, and we will

09:47:51AM 20      go from there.       If privilege is not claimed, that is one

09:47:58AM 21      thing.     If it is claimed, then we will deal with it at

09:48:04AM 22      that time or bypass it.

09:48:07AM 23             That appears to me to be a side issue to what we are

09:48:11AM 24      talking about here.          Not that it might not be important at

09:48:19AM 25      some point, but at this point I think we should proceed

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 12 of 169                  12



09:48:21AM   1     with our hearing.

09:48:26AM   2            Okay.    Opening statement.            Bear in mind that I have

09:48:31AM   3     read, and read, and read, and read the stuff in the file.

09:48:36AM   4     Be gentle with me.

09:48:40AM   5                 MR. ADAMS:       I will be brief, your Honor.                Good

09:49:03AM   6     morning, your Honor.          Again, this is Ben Adams.

09:49:09AM   7                 THE COURT:       Just a second.         Okay.         I've got it.

09:49:13AM   8                 MR. ADAMS:       This is Gloria and Don Varney.

09:49:16AM   9     Gloria's name is Maria.            She goes by Gloria.              This is

09:49:20AM 10      Gloria and Don Varney.           They were married for 28 years.

09:49:27AM 11             Don died of mesothelioma on February 8th, 2018.                        When

09:49:34AM 12      he was young, he worked in the shipyards, and he was

09:49:37AM 13      exposed to asbestos for twelve years in the shipyards.

09:49:41AM 14             When he got sick with mesothelioma, he told his wife,

09:49:46AM 15      "I was exposed to asbestos in the shipyards."                        He told his

09:49:51AM 16      daughter, "I was exposed to asbestos in the shipyards."

09:49:55AM 17      He told his doctors, "I was exposed to asbestos in the

09:49:58AM 18      shipyards."      He told all of them.

09:50:01AM 19             And then the day before he died, he signed a document

09:50:05AM 20      saying he was exposed to asbestos in the shipyards,

09:50:09AM 21      entirely consistent with everything he had told everyone

09:50:12AM 22      in his life when he got the disease.

09:50:16AM 23             Like I said, they were married for 28 years.

09:50:25AM 24      Mr. Varney did a lot of nice things for Gloria.                        When they

09:50:29AM 25      were married --        They got married twice, once here in the

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 13 of 169                 13



09:50:33AM   1     United States, and then Don Varney had another wedding for

09:50:38AM   2     Gloria in Mexico.         He would cook for her, he would clean

09:50:42AM   3     for her, he would do the laundry, he would pay the bills,

09:50:48AM   4     he would do things that husbands do, like fill up her gas

09:50:54AM   5     when she didn't ask.

09:50:55AM   6            He told her, "Gloria, I'm your husband, and I'm going

09:50:59AM   7     to take care of you.          You're never going to have to worry

09:51:04AM   8     about anything in your life."

09:51:06AM   9            And when Don got sick he got a death sentence.                      He

09:51:13AM 10      got mesothelioma, a cancer with only one cause, that is

09:51:18AM 11      one of the most aggressive, virulent, and deadly cancers

09:51:22AM 12      that exist.

09:51:25AM 13             There are a number of different types of

09:51:29AM 14      mesothelioma.       The mesothelioma that Mr. Varney got was

09:51:33AM 15      the most aggressive, most deadly,

09:51:40AM 16      quickest-at-ending-your-life version of all of the

09:51:43AM 17      mesotheliomas.       It was the sarcomatoid type of

09:51:50AM 18      mesothelioma.       And so Don got sick very quickly.

09:52:00AM 19             But he held on to life because he promised Gloria he

09:52:06AM 20      would take care of her.            And so he held on, and he held

09:52:10AM 21      on, and he held on, because he wanted to get his

09:52:15AM 22      deposition done.        But he got so sick that he couldn't

09:52:21AM 23      complete his deposition, but he still held on to life.

09:52:27AM 24      And he held on and he signed this declaration.                     Every

09:52:33AM 25      witness in the room says the same thing, he stood up in

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 14 of 169                 14



09:52:38AM   1     bed, he held the declaration, he looked at it, he read it,

09:52:42AM   2     he seemed to understand it, he said he understood it, and

09:52:45AM   3     he signed it with his own hand.               And then he laid back in

09:52:50AM   4     bed, closed his eyes, he never moved again, he never

09:52:55AM   5     opened his eyes again, he never spoke again, he never left

09:52:58AM   6     the bed again, and he died the next day.

09:53:02AM   7            We believe that the evidence at this hearing will

09:53:07AM   8     show two things:        One, Mr. Varney signed a document that

09:53:16AM   9     is his dying declaration, that satisfies all of the

09:53:19AM 10      elements of Evidence Rule 804(b)(2).                  And it was a dying

09:53:26AM 11      declaration when he signed it.               And he was competent to

09:53:31AM 12      sign it on February 7th, 2018, when he did so.

09:53:36AM 13             Most of the elements, the evidence will show, to

09:53:46AM 14      satisfy a dying declaration are undisputed.                       Number one,

09:53:50AM 15      Don Varney is unavailable.             He is gone.

09:53:54AM 16             Number two, this is a civil action.                  Undisputed.

09:53:57AM 17             Number three, he made a statement.                  Largely

09:54:01AM 18      undisputed.      The statutes say --            When he signed the

09:54:07AM 19      document --      He can make an oral or a written statement.

09:54:11AM 20      His signing of a document was a written statement.

09:54:14AM 21      Undisputed.

09:54:16AM 22             Number four, he did so while believing his death was

09:54:20AM 23      imminent.     There will be evidence about that.                    Number one,

09:54:23AM 24      he had a terminal cancer, and he knew it.                    Number two, he

09:54:27AM 25      signed the declaration, and it said right in the

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 15 of 169            15



09:54:30AM   1     declaration, "I have no hope or expectation of recovery

09:54:35AM   2     from this terminal disease.             I know my death is imminent."

09:54:41AM   3            His treating physician, Dr. Kercheval, signed a

09:54:45AM   4     declaration the same day saying Mr. Varney has lost

09:54:49AM   5     55 pounds; his pain has increased; he has stopped eating;

09:54:54AM   6     he has stopped drinking; his life expectancy is measured

09:54:59AM   7     in days, not weeks; his death is imminent.

09:55:05AM   8            His family members were there.                His wife testified,

09:55:10AM   9     and you will hear that, that she knew the end was near.

09:55:14AM 10      His daughter will testify, "He told me he is never going

09:55:18AM 11      to leave the hospital."

09:55:23AM 12             A priest came, because Mr. Varney was Catholic, and

09:55:28AM 13      gave him the last rites, and final sacred anointments that

09:55:38AM 14      in Catholicism are given immediately before death.                 And he

09:55:42AM 15      died the next day.         Most importantly, he died the very

09:55:46AM 16      next day.

09:55:47AM 17             And so we believe the evidence will show

09:55:52AM 18      overwhelmingly that he knew his death was imminent.

09:55:57AM 19             The last element of a dying declaration is that the

09:56:01AM 20      statements in the declaration must be about the cause or

09:56:05AM 21      circumstances of death.            And Mr. Varney had asbestos

09:56:10AM 22      cancer, called mesothelioma, with one cause, asbestos.

09:56:16AM 23      What was in his declaration were the ways he was exposed

09:56:19AM 24      to asbestos which caused his death.

09:56:24AM 25             And so we believe the evidence will show we have

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 16 of 169             16



09:56:31AM   1     satisfied the dying declaration exception to the hearsay

09:56:35AM   2     rule.

09:56:37AM   3             The number two issue, that your Honor is well aware

09:56:42AM   4     of, in the order was, was Mr. Varney competent?                    Was he

09:56:48AM   5     competent, which is required under the summary judgment

09:56:52AM   6     statute, for an affidavit to be presented to oppose a

09:56:57AM   7     summary judgment motion, which is one of the issues before

09:56:59AM   8     the Court?

09:57:00AM   9             We have endeavored over the last three weeks to

09:57:05AM 10      depose and speak with all of the people who might have any

09:57:09AM 11      information about whether or not Mr. Varney was competent.

09:57:14AM 12              One thing we know for sure is he signed the

09:57:17AM 13      declaration.      He was competent enough to hold a pen and

09:57:23AM 14      sign the declaration in the correct place.

09:57:29AM 15              The medical records show that he was more than just

09:57:36AM 16      able to sign.       The Court will hear that on February 7th,

09:57:46AM 17      2018 --     There are a voluminous number of medical records

09:57:49AM 18      from the nursing staff checking on Mr. Varney every few

09:57:53AM 19      hours, and from his treating physician meeting with him.

09:57:57AM 20      And it is all in a timeline -- a chronological timeline.

09:58:01AM 21              The nursing notes say Mr. Varney was alert, he was

09:58:05AM 22      oriented times four, he knew his name, he knew what day it

09:58:10AM 23      was, he knew what time it was, he knew who the president

09:58:14AM 24      was.    He was communicating with the nurses on the same day

09:58:18AM 25      when he signed the declaration.               His mood was appropriate.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 17 of 169               17



09:58:24AM   1     He was not showing strange behavior.                  His thought process

09:58:28AM   2     in the records, coherent.             He was answering questions

09:58:33AM   3     appropriately.       He was calm and cooperative.                 His

09:58:37AM   4     attention span was appropriately attentive.

09:58:43AM   5            These are all statements in the medical records

09:58:48AM   6     before any lawyers, before any lawsuits,

09:58:53AM   7     subjective/objective statements in the medical records

09:58:55AM   8     from his treating physicians and nurses.

09:58:57AM   9            He was also communicating with his doctors.                      When his

09:59:00AM 10      doctors came to visit they noted his mental status was

09:59:04AM 11      oriented to his own ability, and he denied problems with

09:59:08AM 12      gastrointestinal issues.            He denied problems with urinary

09:59:14AM 13      issues.     He denied problems with his head and his neck.

09:59:18AM 14      The evidence from the medical professionals will be that

09:59:21AM 15      there has to be some communication from the patient to the

09:59:25AM 16      medical professional to write those things down.

09:59:29AM 17             He told his doctors when he was examined that he

09:59:32AM 18      feels the same, and they noted neurologically he followed

09:59:38AM 19      simple commands.        That's all true on February 7th, 2018,

09:59:42AM 20      when he signed this declaration.

09:59:46AM 21             We were able to depose one of his treating

09:59:52AM 22      physicians, and we have a video of that -- portions of

09:59:54AM 23      that deposition that we will play for the Court.                        The

09:59:57AM 24      physician said over and over and over and explained the

10:00:00AM 25      medical records.        But this is just one of the things that

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 18 of 169                      18



10:00:03AM   1     his treating physician, Dr. Sharma, treating

10:00:07AM   2     pulmonologist, said:          Based on the records that Dr. Sharma

10:00:20AM   3     had reviewed, Mr. Varney was alert and oriented.                        The

10:00:28AM   4     question to Dr. Sharma was, "Was Mr. Varney alert enough

10:00:32AM   5     to sign this document that he signed?"                   And the answer

10:00:35AM   6     Dr. Sharma gave was, "Based on the records" which I will

10:00:40AM   7     present, "I think he was alert and oriented when he signed

10:00:43AM   8     this document."        That's his own treating physician.

10:00:47AM   9            As the Court knows, there was a notary present who

10:00:50AM 10      notarized the document that Mr. Varney signed at the time

10:00:53AM 11      he signed it, Stephan J. Parris.                We were able to depose

10:00:58AM 12      him last Friday.        He said unequivocally, "I would never

10:01:04AM 13      notarize a document if the person was not lucid, ever.                           I

10:01:09AM 14      have notarized hundreds and hundreds of documents."                           "If a

10:01:12AM 15      person is unable to respond, would you notarize a

10:01:16AM 16      document?"      "Absolutely not."          That was his sworn

10:01:20AM 17      testimony.      He said, "Because I don't notarize people who

10:01:24AM 18      aren't lucid and don't understand what they are doing.                           I

10:01:30AM 19      do not, will not ever notarize anyone who is not lucid."

10:01:35AM 20      That was the testimony of the notary that was there when

10:01:38AM 21      Mr. Varney signed the document.

10:01:44AM 22             His family members were deposed.                 Gloria Varney was

10:01:48AM 23      deposed.     She said, "He was lucid.              He sat up in bed.            He

10:01:52AM 24      looked at the document.            He read the document.           He

10:01:54AM 25      understood the document.            He signed the document.              I know

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 19 of 169                  19



10:01:57AM   1     him.    He would never sign anything that wasn't true."

10:02:01AM   2            His daughter was in the room.               She will give similar

10:02:04AM   3     testimony today.

10:02:06AM   4            There was a priest in the room who witnessed the

10:02:10AM   5     signing.     He provided a sworn declaration.                     "Mr. Varney

10:02:14AM   6     was handed the attached document and a pen.                        Although he

10:02:18AM   7     was very sick, I was impressed that he sat up to sign the

10:02:21AM   8     document rather than stay lying in the bed and make a

10:02:25AM   9     scribble signature, lying down that I have seen other

10:02:28AM 10      patients make when in hospital.               He opened his eyes, held

10:02:31AM 11      the document, responded positively that he knew what he

10:02:35AM 12      was signing, and signed it.             He appeared to understand the

10:02:39AM 13      document."      That's from a priest who was in the room and

10:02:43AM 14      witnessed the signing.

10:02:45AM 15             They tell you in law school not to overstate your

10:02:52AM 16      case in opening statement, but the evidence truly, your

10:02:56AM 17      Honor, is overwhelming from everyone who was there, from

10:03:00AM 18      the medical records, and people who had no interest in

10:03:03AM 19      this case whatsoever that Mr. Varney was coherent when he

10:03:08AM 20      signed the document.

10:03:11AM 21             Just quick mention of the defense, and then I will

10:03:13AM 22      sit down.     The defense, as I understand it, was that there

10:03:19AM 23      is one record from Dr. Kercheval, one of Mr. Varney's

10:03:26AM 24      treating physicians, that at 11:30 a.m. on the date the

10:03:30AM 25      document was signed, Mr. Varney was somewhat or largely

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 20 of 169                20



10:03:35AM   1     nonresponsive at that exact moment when the doctor met

10:03:38AM   2     with Mr. Varney.

10:03:40AM   3            You will hear from Dr. Sharma, who is another

10:03:43AM   4     treating physician, who absolutely respects Dr. Kercheval,

10:03:47AM   5     that Mr. Varney could not have been nonresponsive at that

10:03:53AM   6     time, because in the very same record there is an

10:03:56AM   7     examination of Mr. Varney's response to stimuli in his

10:04:04AM   8     eye, and to following light commands, and he is

10:04:09AM   9     responsive, and he does follow commands.                    So there is some

10:04:15AM 10      conflict in that medical record within itself.

10:04:20AM 11             But more importantly, Mr. Varney did not sign the

10:04:23AM 12      declaration at 11:30 a.m.             He signed it a half hour

10:04:28AM 13      earlier, at 11:00 a.m.           We know that because the notary

10:04:33AM 14      documented it in his notary book right next to where Don

10:04:37AM 15      signed in the book, and on the declaration.                       So we know

10:04:41AM 16      precisely when Mr. Varney signed the document.                       It was

10:04:45AM 17      11:00 a.m.      What all of the witnesses have said is that he

10:04:49AM 18      closed his eyes, laid back down in bed, and never spoke or

10:04:53AM 19      responded again.

10:04:55AM 20             And so the evidence, we believe, will show that it is

10:04:59AM 21      entirely consistent that Mr. Varney was responsive at

10:05:04AM 22      11:00 a.m., and then when Dr. Kercheval came a half hour

10:05:08AM 23      later, he was no longer responsive.

10:05:15AM 24             And so we believe that the evidence, taken as a

10:05:19AM 25      whole, will show that Mr. Varney executed a dying

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 21 of 169               21



10:05:22AM   1     declaration, he was holding on to life to get it done, he

10:05:26AM   2     died the very next day, and he was competent when he did

10:05:30AM   3     so.     Thank you so much.

10:05:31AM   4                 THE COURT:       Thank you.

10:05:33AM   5                 MS. JOHNSON:        Your Honor, can I note an objection

10:05:35AM   6     for the record?        Obviously there is no jury here and your

10:05:38AM   7     Honor is quite capable of making evidentiary calls as

10:05:41AM   8     things come up.        But in this case we have exchanged

10:05:45AM   9     deposition designations and objections to all of the

10:05:49AM 10      proposed testimony that plaintiff has offered in this

10:05:53AM 11      case.     The defendants -- numerous defendants, not just

10:05:58AM 12      Foster Wheeler, have objected to a number of the

10:06:01AM 13      statements that were just included in plaintiffs' opening

10:06:04AM 14      statement.      Obviously your Honor has not been given a copy

10:06:07AM 15      of any of the transcripts to make those rulings prior to

10:06:10AM 16      those statements being used in opening statement.

10:06:13AM 17              Also, this declaration, that is still up on the

10:06:16AM 18      screen, of Mr. Schimmel, is a hearsay document.                       He is not

10:06:24AM 19      here present in this courtroom.               He will not be called to

10:06:26AM 20      testify at this hearing.            So there is no basis for this

10:06:30AM 21      statement to be admitted in this hearing at all.

10:06:39AM 22                  MR. ERAUT:       Excuse me, your Honor.               This is Allen

10:06:42AM 23      Eraut for defendant Warren Pumps.                Incidentally, there are

10:06:44AM 24      multiple defendants that have common interests here that

10:06:48AM 25      may have the same objections.              I assume you don't want us

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 22 of 169               22



10:06:49AM   1     all to join in objections made by other defendants.                      Is

10:06:52AM   2     the procedure acceptable to the Court that an objection

10:06:56AM   3     made by one defendant will be deemed made by all

10:06:59AM   4     defendants?

10:07:00AM   5                 THE COURT:       Yes.     I think it is better that you

10:07:02AM   6     opt out rather than having to opt in every time there is

10:07:05AM   7     an objection --

10:07:08AM   8                 MR. ERAUT:       Thank you, your Honor.

10:07:10AM   9                 THE COURT:       -- as to opening statement.

10:07:35AM 10                  MR. VEGA:      Good morning, your Honor.               Dennis Vega

10:08:21AM 11      for Foster Wheeler.

10:08:24AM 12             At its core, this case is primarily --                     The

10:08:32AM 13      declaration is essentially hearsay.                 It is an out-of-court

10:08:36AM 14      statement offered for the truth of the matter asserted,

10:08:38AM 15      nothing more.

10:08:40AM 16             In fact, during plaintiffs' counsel's opening he

10:08:44AM 17      actually said he told his wife, he told his daughter, he

10:08:47AM 18      told his doctors.         All of those statements are the same

10:08:50AM 19      statement over and over and over again, and they were not

10:08:53AM 20      said, as the rule requires, a declaration made under the

10:09:04AM 21      belief of impending death.             These statements were made

10:09:08AM 22      numerous times, the same statement, over and over again.

10:09:12AM 23             In fact, plaintiffs' counsel said he was holding on,

10:09:15AM 24      and holding on, and holding on.               That holding on, we

10:09:18AM 25      maintain, breaks that immediacy, the belief that you

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 23 of 169                    23



10:09:23AM   1     are -- that death is imminent.

10:09:26AM   2            When we are looking at this dying declaration and

10:09:30AM   3     whether in fact it is a dying declaration there are two

10:09:33AM   4     critical time periods that are important.                    There is the

10:09:36AM   5     time period between when the incident occurred and when

10:09:39AM   6     the statement is made.           It is usually short, such as when

10:09:44AM   7     it's, you know, "Bob has just shot me."                   And the

10:09:47AM   8     rationale --

10:09:48AM   9                 THE COURT:       It wasn't Bob.         It was somebody else.

10:09:54AM 10                  MR. VEGA:      The rationale being that it is

10:09:57AM 11      spontaneous, it is made without reflection.                       In this

10:10:00AM 12      particular instance, we don't have that here.                       We are

10:10:04AM 13      recounting things that happened 50 years earlier.

10:10:07AM 14             Additionally, there is the time period between when

10:10:11AM 15      the statement is made and death.                Here, again, as

10:10:15AM 16      plaintiff admitted in his opening, that statement was made

10:10:20AM 17      over many weeks, over many months.                 It is the same

10:10:24AM 18      statement over and over again.               It is just blanket

10:10:28AM 19      hearsay.

10:10:28AM 20             Additionally, the rule arises from the common law

10:10:32AM 21      from homicide cases where, you know, there might not be

10:10:35AM 22      any witnesses.       That's not the case here.               We are talking

10:10:37AM 23      about shipyards that employed thousands of people.                          They

10:10:44AM 24      actually identified several coworkers in this case.                          So

10:10:48AM 25      there is no reason that we need to rely on really a

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 24 of 169                24



10:10:53AM   1     plaintiff-fabricated declaration.

10:10:56AM   2            Under Federal Rule of Evidence 804(b)(2) it is

10:11:02AM   3     plaintiffs' burden to prove several factors.                      As we will

10:11:06AM   4     go through these factors, you will see that plaintiff

10:11:08AM   5     fails to meet all three of these.

10:11:12AM   6            The statement --         This is not a statement that was

10:11:16AM   7     made by Mr. Varney.          In fact, as we go through this you

10:11:20AM   8     are going to see that this was simply a legal document

10:11:22AM   9     created by his attorney.            It was not believing death was

10:11:27AM 10      imminent.     It was stated several weeks in advance.                   He was

10:11:33AM 11      holding on.      We deposed the wife.            The wife said, "He

10:11:37AM 12      wanted to do this for me."             He knew he was -- he knew the

10:11:40AM 13      purpose for this statement, and it was not done under

10:11:43AM 14      impending death.

10:11:44AM 15             And it was not about its cause or circumstances.                    The

10:11:49AM 16      instance relayed here is 50 years ago.                   I think it was 46

10:11:54AM 17      to 60 years earlier.

10:11:57AM 18             The background of the case, very briefly, Mr. Varney

10:12:00AM 19      worked in the shipyards from '57 to 1972.                    Forty-six years

10:12:06AM 20      later, August 17th -- August 2017, he is diagnosed with

10:12:10AM 21      mesothelioma.       The case is filed December of 2017.

10:12:18AM 22             January 16th --         And this is going to be an important

10:12:21AM 23      piece here.      January 16th, plaintiff serves interrogatory

10:12:25AM 24      responses on defendants.

10:12:29AM 25             January 22nd, they file a notice of deposition.                    The

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 25 of 169               25



10:12:32AM   1     notice of deposition is for February 5th.                    Throughout that

10:12:36AM   2     point in time there is no immediate threat of impending

10:12:40AM   3     death.     He knows --       He's alive, he is going to testify.

10:12:44AM   4            On February 1st they reschedule the video to

10:12:50AM   5     February 8th.       The reason given is that he is

10:12:55AM   6     hospitalized, but he is stabilized.                 So we know

10:12:58AM   7     February 1st he is at least stable, and they still think

10:13:02AM   8     they are going to produce him for a deposition.

10:13:04AM   9            On February 2nd, and, again, this becomes very

10:13:07AM 10      important -- this is communication from plaintiffs'

10:13:10AM 11      counsel to the defendants -- Mr. Varney is currently on

10:13:14AM 12      morphine, he is unable to speak, so we need to get the

10:13:19AM 13      video done a little sooner.             So they still expect to do

10:13:22AM 14      the video.

10:13:23AM 15             February 7th is when they sign the declaration, and

10:13:26AM 16      then he does pass away the next day.

10:13:28AM 17             Here, we deposed Mrs. Varney.               We asked her,

10:13:38AM 18      question, "On the morning that your husband signed the

10:13:41AM 19      declaration, were you in the hospital room all morning?"

10:13:44AM 20      "That day I returned early because that was going to

10:13:47AM 21      happen, so I needed to be there.                I needed to be there."

10:13:52AM 22      "So you got -- you were at the hospital early, and then

10:13:56AM 23      did you go to work that day?"              "No, I wasn't working.         I

10:13:59AM 24      asked for permission from work.               I wasn't working.       I

10:14:02AM 25      asked for permission."

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 26 of 169               26



10:14:04AM   1            In reality, Ms. Varney later testifies she remained

10:14:08AM   2     in the hospital that entire morning.                  And they were all

10:14:11AM   3     waiting to sign this document.               Again, waiting to sign the

10:14:15AM   4     document.     So it is not imminent.             They are still waiting.

10:14:19AM   5     They know that he is hanging on.

10:14:20AM   6            "You said when he started he wanted to do this.                      What

10:14:26AM   7     do you mean by 'when he started?'"                 And Ms. Varney

10:14:30AM   8     responds, "When they told him that he was ill from

10:14:32AM   9     asbestos he started -- he wanted to do something because

10:14:35AM 10      of his illness.        So he knew that if he did that paperwork

10:14:38AM 11      he would help me.         So he wanted me to be okay."

10:14:41AM 12             Herein lies the real reason for the declaration.                      And

10:14:47AM 13      we are going to go through it right now.                    You are going to

10:14:50AM 14      see that this statement, which is the purported Varney

10:14:53AM 15      declaration, is actually nothing more than just

10:14:57AM 16      plaintiffs' statement -- plaintiffs' counsel.                     It is

10:15:01AM 17      completely self-serving.            As we go through it, you are

10:15:03AM 18      going to see that appears to be copied from plaintiffs'

10:15:06AM 19      interrogatory responses.

10:15:09AM 20             So here is the interrogatory responses that were

10:15:12AM 21      served on the defendants earlier in this case, three weeks

10:15:16AM 22      before the signed declaration.               And it is virtually a cut

10:15:22AM 23      and paste job.

10:15:23AM 24             So we have the declaration of Mr. Varney.                   In the

10:15:26AM 25      declaration of Mr. Varney he says that he worked as a

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 27 of 169               27



10:15:29AM   1     machinist at Puget Sound, and he gives the date.                    When we

10:15:34AM   2     look at the interrogatory responses, same information.

10:15:38AM   3            Here, the declaration of Mr. Varney, he says -- he

10:15:42AM   4     says in his declaration that he signs the day before he

10:15:45AM   5     passes that he has knowledge of the facts and

10:15:48AM   6     circumstances set forth below.               But the problem is, three

10:15:51AM   7     weeks earlier, when plaintiffs served their

10:15:56AM   8     interrogatories, which are verified by plaintiff and

10:15:59AM   9     plaintiff's wife, there, he says, "I believe my attorneys

10:16:02AM 10      have information suggesting that I was exposed to

10:16:05AM 11      defendants' asbestos products during my time working as a

10:16:09AM 12      marine machinist."         So three weeks earlier we are getting

10:16:13AM 13      a more accurate version of what happened.                    It is his

10:16:17AM 14      attorneys that are giving him this information.

10:16:18AM 15             Next, he says, "During my time at both the shipyards

10:16:23AM 16      I breathed dust from the removal and replacement of

10:16:25AM 17      asbestos-containing gaskets."              In his interrogatories he

10:16:29AM 18      basically says the same thing three weeks earlier, "As a

10:16:33AM 19      marine machinist Mr. Varney was exposed to

10:16:37AM 20      asbestos-containing gaskets and insulation."

10:16:39AM 21             Next, in the declaration, so the day before he passes

10:16:42AM 22      away, he identifies turbines manufactured by General

10:16:46AM 23      Electric and Westinghouse, valves manufactured by --                     He

10:16:49AM 24      lists type of equipment and then manufacturer name.

10:16:52AM 25             So let's go to the interrogatories.                  What does it say

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 28 of 169          28



10:16:54AM   1     there?     The interrogatories, "He was exposed to

10:16:57AM   2     asbestos-containing materials associated with valves

10:17:00AM   3     manufactured by Atwood & Morrill."                 And he goes through

10:17:04AM   4     the same -- the exact same items, the same company

10:17:07AM   5     manufacturers.

10:17:14AM   6            Here again, "I never saw a warning about asbestos or

10:17:23AM   7     cancer on a single product from any of these companies."

10:17:29AM   8     That's what's in his declaration.                But three weeks earlier

10:17:32AM   9     it was, based on information his attorneys gave him,

10:17:35AM 10      "Mr. Varney was never warned about the hazards of

10:17:38AM 11      asbestos.     He never saw a warning on any of defendants'

10:17:43AM 12      products about the hazards of asbestos."

10:17:46AM 13             We have this progress note.              This is a progress note

10:17:50AM 14      that, to plaintiffs' counsel's credit, he raised it to

10:17:53AM 15      your attention, because it is a very important entry in

10:17:56AM 16      the doctor's note.         So here we have a note from

10:18:00AM 17      Dr. Kercheval, which is on the day that the declaration is

10:18:03AM 18      presumably signed.         It's at 11:30.          And the interesting

10:18:07AM 19      thing here is that the doctor says that he is now unable

10:18:13AM 20      to provide any information and is nearly obtunded.

10:18:20AM 21             That is an interesting word.               In Taber's Encyclopedic

10:18:28AM 22      Medical Dictionary obtunded means, "Having diminished

10:18:32AM 23      arousal and awareness, often as the result of

10:18:36AM 24      intoxication, metabolic illness, infection, or neurologic

10:18:41AM 25      catastrophe."

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 29 of 169                  29



10:18:42AM   1            Dr. Kercheval is asked, "What do you mean by

10:18:45AM   2     'obtunded'?"      He gives us his definition.

10:18:48AM   3            So what was Mr. Varney's condition on the 7th?                      "He

10:18:51AM   4     had actually -- at that point I make a note that he is --

10:18:54AM   5     was essentially obtunded."             In other words, he was not

10:18:59AM   6     responding to any verbal stimuli.                That's within a half

10:19:03AM   7     hour of him signing the declaration.

10:19:05AM   8            We asked Mrs. Varney, "Do you recall what time of day

10:19:11AM   9     it was on February 7th when you saw your husband sign this

10:19:15AM 10      document?"      She says, "It was in the morning.                    I don't

10:19:17AM 11      remember the time, but it was before noon or at noon."                         We

10:19:21AM 12      know from the notary, we took his deposition, he says that

10:19:26AM 13      it was signed at 11:00.

10:19:27AM 14             Again, this is Dr. Kercheval.               You were shown a

10:19:35AM 15      picture of another doctor, Dr. Sharma.                   But it turns out

10:19:40AM 16      that Dr. Kercheval saw this -- saw Mr. Varney every single

10:19:47AM 17      day, from the day he was admitted in January until the day

10:19:50AM 18      he passed.      He told us he worked 14 days straight.

10:19:54AM 19      Dr. Kercheval was the attending physician.                        He was the

10:19:57AM 20      attending physician in charge.

10:19:59AM 21             Dr. Sharma, and to Dr. Sharma's credit, he actually

10:20:04AM 22      tells us that some of the notes that are in the medical

10:20:07AM 23      records -- there is a template.               It is basically as you go

10:20:11AM 24      through you are just pushing the template and it just

10:20:14AM 25      repeats what was on there days before.                   When you go

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 30 of 169              30



10:20:17AM   1     through the medical records you will see that some of the

10:20:19AM   2     records have that he is on certain medications that he is

10:20:22AM   3     not on.     We know that he is not on the medications, they

10:20:25AM   4     are just entering -- just pushing the button, because we

10:20:29AM   5     actually see the bill later on and we see what they

10:20:32AM   6     charged for.      There are certain entries, like alert and

10:20:36AM   7     oriented times four --           We are going to get to it, but you

10:20:38AM   8     will see that Mr. Varney was nonresponsive for at least

10:20:42AM   9     four days before he signed that declaration.

10:20:45AM 10             Here, Dr. Kercheval is asked, "During the time

10:20:49AM 11      Mr. Varney was at Abrazo West, would you have been -- were

10:20:53AM 12      you considered his primary care doctor?"                    "For the

10:20:56AM 13      hospital, yes."

10:20:56AM 14             And here is Dr. Sharma.             "Okay.     If I -- if -- it

10:21:02AM 15      would be typical, in your experience, for the attending

10:21:05AM 16      physician to spend more time with the patient than you as

10:21:08AM 17      a specialist in pulmonology?"              His answer, "We are limited

10:21:12AM 18      to our specialty only.           We focus on our specialty and the

10:21:16AM 19      attending physicians do develop the -- every part of it."

10:21:21AM 20             And here is another note from Dr. Sharma.                   This is

10:21:24AM 21      the same day at 8:30 in the morning.                  "Neuro:     Follows

10:21:29AM 22      simple commands.        Rapidly declining."            At 8:30 a.m. he is

10:21:34AM 23      rapidly declining.

10:21:35AM 24             Deposition of Dr. Sharma.              "So all that says is he

10:21:38AM 25      could move his eyes up and down, back and forth, correct?"

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 31 of 169              31



10:21:43AM   1     "He can.     He can follow the commands."                "On command?"     "On

10:21:47AM   2     command."     "Okay.      In terms of his ability to otherwise

10:21:49AM   3     respond, would you defer to Dr. Kercheval and his

10:21:51AM   4     examination, his findings?"             "Yes, sir."

10:21:54AM   5            Deposition of Dr. Sharma.              "You don't have any

10:21:58AM   6     personal knowledge whether Mr. Varney read and understood

10:22:02AM   7     that declaration that counsel for plaintiffs has shown to

10:22:07AM   8     you today; is that correct?"              "That is correct.          I have no

10:22:10AM   9     knowledge."

10:22:11AM 10             This is email correspondence from Mr. Adams to the

10:22:17AM 11      defendants.      And it says, "Although Mr. Varney" -- and

10:22:21AM 12      this was on February 2nd, "Although Mr. Varney may not be

10:22:25AM 13      able to do it, he is in the hospital, on morphine, and

10:22:30AM 14      unable to speak at this moment, we propose going forward."

10:22:35AM 15      So February 2nd Mr. Varney is unable to speak at all.                      And

10:22:38AM 16      that's from plaintiffs' counsel.

10:22:40AM 17             All of the material assertions in the declaration are

10:22:47AM 18      taken from the interrogatory responses that were served

10:22:49AM 19      three weeks earlier.          When they were interrogatory

10:22:53AM 20      responses they were based on counsel's knowledge, not

10:22:56AM 21      Mr. Varney's.

10:22:58AM 22             Declaration of Mrs. Varney.              This is the wife, again.

10:23:05AM 23      Although you heard today in opening that he told his wife,

10:23:10AM 24      he told his daughter, he told the doctors --                      Here,

10:23:16AM 25      Mrs. Varney is specifically asked, "Did you ever hear him

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 32 of 169                  32



10:23:19AM   1     say the word 'insulation'?"             "Insulation?         No."     "Did you

10:23:23AM   2     ever hear insulation -- did you ever hear of insulation?

10:23:26AM   3     Did you ever hear him say the word 'gasket'?"                       Answer:

10:23:29AM   4     "Gasket?"     "Gasket."       "No, I don't remember."               "Did you

10:23:31AM   5     ever hear him say the word "packing'?"                   "I don't remember.

10:23:35AM   6     No, I don't remember."

10:23:36AM   7            Deposition of Dr. Sharma.              "And so what Mr. Varney is

10:23:41AM   8     telling you in this document that's on the first page --

10:23:45AM   9     first of all, the document from February 6th -- so it's in

10:23:50AM 10      2017, so it is over a year before Mr. Varney passed away?"

10:23:54AM 11      "Yes, sir."      "Okay.      What Mr. Varney is essentially

10:23:57AM 12      telling you in the document is that he was exposed to

10:23:59AM 13      asbestos in the shipyards beginning in 1957, when he was

10:24:03AM 14      18 years old?"       "Yes, sir.        Yes."

10:24:07AM 15             And this is talking about another note from

10:24:09AM 16      Dr. Sharma, again, that he had recounted to his doctors

10:24:13AM 17      months before the signing of this declaration.                       There is

10:24:18AM 18      nothing immediate about this declaration.

10:24:20AM 19             Interrogatory responses can in no way be statements

10:24:23AM 20      made under the belief of imminent death.                    And that's

10:24:26AM 21      exactly what they are asking you to do here.

10:24:28AM 22             Mr. Varney could not speak for days before his death.

10:24:31AM 23      Any statements purportedly made to counsel were weeks old,

10:24:35AM 24      at best.     They certainly were not on imminent belief of

10:24:39AM 25      death.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 33 of 169                  33



10:24:39AM   1            The re-signing of a lawyer-prepared pleading that

10:24:44AM   2     restates allegations drawn from interrogatory responses

10:24:48AM   3     does not make them reliable evidence.                  In fact, those

10:24:52AM   4     are -- it's a classic hearsay statement, it is a classic

10:24:55AM   5     self-serving statement.            Those are never allowed to be

10:24:58AM   6     admitted for any purpose, except if we were going to use

10:25:02AM   7     them for impeachment.           Defendants can use them

10:25:05AM   8     affirmatively.       Plaintiffs can't use them affirmatively.

10:25:09AM   9            The critical factual assertions IDing specific

10:25:13AM 10      companies and materials, identifications of asbestos

10:25:16AM 11      origins, those are not based on Mr. Varney's personal

10:25:19AM 12      knowledge.      Federal Rule --         This is based on Federal

10:25:23AM 13      Rule 602, that is classic hearsay within hearsay.

10:25:26AM 14             The cause and the circumstance of death.                     Again,

10:25:33AM 15      "Barry just shot me."           Yes, that is talking about the

10:25:36AM 16      cause of death.        But if you tell somebody, "I am dying of

10:25:40AM 17      mesothelioma," that is not relaying the cause or the

10:25:45AM 18      circumstances.       That is giving a diagnosis.                  That doesn't

10:25:48AM 19      have any of the telltale assurances of reliability that we

10:25:52AM 20      look to when a court is determining whether a dying

10:25:55AM 21      declaration is going to be admitted.

10:25:58AM 22             Essentially plaintiffs' counsel typed out the factual

10:26:08AM 23      allegations of the liability claims against all of the

10:26:11AM 24      defendants, had Mr. Varney sign it on his deathbed, and

10:26:15AM 25      then is asking this court to ratify those claims as

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 34 of 169                    34



10:26:18AM   1     factually reliable and true.

10:26:19AM   2            We talked about capacity.              I am wrapping up here.               We

10:26:27AM   3     have an email, again, from Mr. Adams.                  And this is the day

10:26:34AM   4     of the signing of the declaration.                 So here:         "Dear

10:26:40AM   5     counsel, unfortunately, Don is just too sick to go forward

10:26:44AM   6     with his deposition tomorrow."               So he is too sick to go

10:26:48AM   7     forward with the deposition, but he is not too sick to

10:26:50AM   8     sign a document.        "He is in tremendous pain, can hardly

10:26:54AM   9     breathe, and is barely hanging on to life.                        His death is

10:26:59AM 10      imminent."

10:27:01AM 11             Let's take a look at that word "imminent," because,

10:27:03AM 12      of course, it is derived from the statute itself.                           But,

10:27:06AM 13      remarkably, all of the declarations that plaintiff uses to

10:27:09AM 14      support --      You know, he always has --               You know, he's got

10:27:12AM 15      the priest using the word "imminent."                  He's got the notary

10:27:16AM 16      using the word "imminent."             He has Dr. Kercheval using the

10:27:19AM 17      word "imminent."        Everybody is using the word "imminent."

10:27:22AM 18             Here, the declaration of Dr. Kercheval, talking

10:27:27AM 19      about --     Again, this goes to Mr. Varney's competency at

10:27:32AM 20      the time of the signing.            "The treatment options for

10:27:34AM 21      mesothelioma are palliative, not curative.                        The best

10:27:37AM 22      result we can hope for is to prolong the patient's

10:27:40AM 23      survival, while minimizing cancer-related symptoms.

10:27:43AM 24      Mesothelioma is a progressive cancer in which patients

10:27:46AM 25      often experience increasing levels of pain and greater

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 35 of 169           35



10:27:49AM   1     difficulties with ambulation as the cancer progresses."

10:27:53AM   2            Additionally, "Patients' mental faculties often

10:27:59AM   3     diminish due to the disease process or drugs that are

10:28:02AM   4     administered."

10:28:04AM   5            At the end --        So here Dr. Kercheval is being asked

10:28:08AM   6     questions.      At the end of Page -- Paragraph 5, it states,

10:28:12AM   7     "Additionally, patients' mental faculties often diminish

10:28:16AM   8     due to the disease process or drugs that are administered,

10:28:19AM   9     including drugs to manage pain."                "Are you talking about

10:28:22AM 10      patients generally there or are you talking about

10:28:25AM 11      Mr. Varney?"      Answer:       "I don't know the exact reference

10:28:28AM 12      at this point.       Both would be true, in that in my notes,

10:28:32AM 13      you know, I certainly made reference to his decrease in

10:28:35AM 14      cognition."      Again, that is the day he signs the

10:28:38AM 15      declaration.

10:28:39AM 16             "Okay.     It indicates that Mr. Varney began morphine

10:28:42AM 17      on the 27th" -- and we are talking 27th of January here --

10:28:47AM 18      "and received it, it looks like, through the 8th, except

10:28:52AM 19      for the 30th and 31st of January, and the 2nd and 3rd of

10:28:55AM 20      February.     Correct?"       "That's what I see."

10:28:58AM 21             Here are some of the medications.                 He is on a litany

10:29:02AM 22      of medications.        I can't even pronounce the first one.

10:29:07AM 23      Cetirizine, an antihistamine.              Drowsiness and tiredness

10:29:12AM 24      are the side effects.

10:29:14AM 25             Methocarbamol, a muscle relaxant.                 The known side

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 36 of 169             36



10:29:18AM   1     effects -- and this is per the Physicians' Desk

10:29:21AM   2     Reference -- confusion, drowsiness, dizziness, blurred

10:29:25AM   3     vision.     That was administered twice on the morning that

10:29:27AM   4     Mr. Varney signed that declaration.

10:29:29AM   5            Morphine, an opioid.           What are the side effects?

10:29:33AM   6     Confusion, delirium, drowsiness, hallucinations, blurred

10:29:38AM   7     vision.     Again, he is on several medications.                  Blurred

10:29:43AM   8     vision is a side effect.            He is handed a document to sign.

10:29:48AM   9     The morphine was administered three times that morning.

10:29:51AM 10             A note from Dr. Kercheval.              And this is from -- this

10:30:02AM 11      is two -- just two days before he signs the declaration.

10:30:05AM 12      And already we are seeing signs.                "Patient continues to

10:30:10AM 13      decline since admission."             And it says, "SIG decline,"

10:30:14AM 14      which during the deposition he said is significant

10:30:16AM 15      decline, "with very poor prognosis.                 Have had discussions

10:30:21AM 16      with family, but patient is unable to significantly

10:30:26AM 17      contribute to the discussion."

10:30:28AM 18             Again, Dr. Kercheval discussing his February 5th --

10:30:36AM 19      two days before he signs the declaration -- medical

10:30:38AM 20      examination.      Again, he tells us, "He just wasn't

10:30:43AM 21      cognitively able to contribute to that discussion?"

10:30:49AM 22      "Yes."

10:30:50AM 23             Dr. Kercheval, again, when we are discussing the

10:30:54AM 24      February 7th examination.             "When you say that he's being

10:31:00AM 25      nonresponsive, what in your mind does that mean in terms

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 37 of 169              37



10:31:03AM   1     of his condition?"         "So at that point for this patient, my

10:31:07AM   2     feeling would be that he had -- was deteriorating to the

10:31:09AM   3     point where he wasn't able to respond any longer."

10:31:14AM   4            "When you say he is being nonresponsive, what does

10:31:17AM   5     that mean?      Does he recognize people who are in the room?"

10:31:22AM   6     "Typically, I would say that -- if I'm saying he's

10:31:25AM   7     nonresponsive, that would be me going in to evaluate him,

10:31:30AM   8     and as part of doing the physical, calling his name,

10:31:32AM   9     getting him to respond, whether that be opening his eyes

10:31:35AM 10      or answer or grasp my hand, any one of those."

10:31:40AM 11             Ms. Varney.       This is his wife discussing the signing.

10:31:46AM 12      "I was even surprised.           It was a surprise for me because

10:31:50AM 13      at that moment he was lucid.              He was good at that moment.

10:31:53AM 14      I think he was waiting.            I don't know.         He would always

10:31:56AM 15      tell me, 'Gloria' --          He would always worry about me.              And

10:31:59AM 16      I believe in God.         I think God allowed him to sign it,

10:32:01AM 17      because I can't explain how he was able to do it.                   He

10:32:04AM 18      signed."

10:32:05AM 19             What that tells you is even she recognized --                  This

10:32:09AM 20      is not a well man sitting there.                Somehow he was able to

10:32:12AM 21      sign despite all the dizziness, the drowsiness, the

10:32:17AM 22      blurred vision.

10:32:18AM 23             "And Dr. Kercheval told us when" --                  This is the

10:32:24AM 24      deposition of Ms. Varney.             "And Dr. Kercheval told us when

10:32:28AM 25      he was there your husband wasn't talking anymore.                   Do you

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 38 of 169                   38



10:32:31AM   1     remember that?"        Ms. Varney:        "My husband couldn't talk,

10:32:35AM   2     but during that time he was awake.                 He was awake, but he

10:32:38AM   3     didn't talk.      But at that moment, I don't understand, but

10:32:40AM   4     he was awake."

10:32:43AM   5            "Was there any conversation that happened during this

10:32:47AM   6     time when the priest and the notary were present in the

10:32:50AM   7     hospital room when your husband signed this declaration?"

10:32:54AM   8     Ms. Varney answers:          "No, everyone was quiet.                The priest

10:32:58AM   9     was to his side.        The notary was in front, watching.                    I

10:33:01AM 10      was next to my husband.            The lawyer was there.              We were

10:33:05AM 11      just looking at him.          I was the one that was next to him,

10:33:08AM 12      but we were just there, watching.                The notary was watching

10:33:12AM 13      everything.      But no one talked."            No one talked.          "He just

10:33:17AM 14      looked at me when they gave him the paper and he held the

10:33:20AM 15      paper and then he signed.             He signed and then he laid

10:33:24AM 16      backwards."

10:33:25AM 17             So the evidence has shown he is unable to testify,

10:33:31AM 18      because that's why they stopped his deposition and they

10:33:33AM 19      cancelled the deposition.             He could not speak and had not

10:33:36AM 20      spoken for at least several days.                He was unable to

10:33:39AM 21      provide any information.            He is heavily medicated.

10:33:42AM 22      Mrs. Varney was shocked that he could even sit and look at

10:33:46AM 23      the declaration.        But we know he is on a hospital bed.

10:33:49AM 24      But we will get to the hospital bed later.                        He is not

10:33:52AM 25      capable of providing detailed descriptions of equipment,

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 39 of 169              39



10:33:56AM   1     work practices, and the chemical composition of the

10:33:59AM   2     materials.      We know he is not able to provide that,

10:34:01AM   3     because if he was able to provide that, they would have

10:34:04AM   4     scheduled the deposition.

10:34:07AM   5                 THE COURT:       Counsel, you are making a closing

10:34:09AM   6     argument here and taking more time than I anticipated

10:34:14AM   7     would be necessary for opening statement.

10:34:17AM   8                 MR. VEGA:      I will wrap this up.             You are going to

10:34:23AM   9     see there is no printer.            We don't know anything about how

10:34:26AM 10      this declaration was created.              In fact, when we tried to

10:34:29AM 11      get information about how the declaration was created, and

10:34:32AM 12      I'm sure we are going to hear about it on the stand, there

10:34:35AM 13      was a claim of attorney-client work privilege, and also

10:34:39AM 14      attorney-client privilege.             Again, our position is all of

10:34:45AM 15      that is waived, and it must be waived, and it was waived

10:34:48AM 16      the moment they produced it.

10:34:49AM 17             I will go through this very quickly and just get to

10:34:55AM 18      the end.     There was no laptop.            Again, I am just

10:35:23AM 19      recounting what I have already gone through.                      I don't want

10:35:26AM 20      to belabor it.

10:35:27AM 21             Here, I think one of the important things for the

10:35:30AM 22      Court to determine, when we are going to decide whether

10:35:34AM 23      this is a dying declaration or not, is just the

10:35:38AM 24      spontaneity of it, does it give us the reliance of

10:35:42AM 25      truthfulness?       And this whole scene --              And we are going

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 40 of 169                 40



10:35:49AM   1     to go through it in detail.             This whole scene that is

10:35:52AM   2     orchestrated -- and the orchestration, your Honor -- and

10:35:55AM   3     the level of -- just the theatrical production of calling

10:36:00AM   4     a priest --      Literally they call a priest to the hospital

10:36:04AM   5     on February 6th to witness the signing.                   "But you know

10:36:08AM   6     what, he can't sign it today.              Priest, come back

10:36:13AM   7     tomorrow."      And now the priest comes back tomorrow.                  The

10:36:15AM   8     next day the priest is there.              They call a notary.        They

10:36:18AM   9     have a notary there.          They have everyone there.            It is

10:36:21AM 10      completely staged.

10:36:24AM 11             We have interrogatory responses from January 16th.

10:36:29AM 12      The priest shows up 2/6.            There is no notary on 2/6, so

10:36:34AM 13      they have to send him back.             The priest comes back again,

10:36:37AM 14      and it is a complete do over.

10:36:41AM 15             In the end, this declaration is not admissible in

10:36:44AM 16      this case for plaintiffs to defeat summary judgment.                       It

10:36:48AM 17      cannot be relied upon by their experts.                   This is just

10:36:52AM 18      another way of spinning an attorney declaration.                    This is

10:36:57AM 19      simply an affidavit.          Thank you, your Honor.

10:37:03AM 20                  THE COURT:       I don't know about order here, but

10:37:06AM 21      you jumped up so I guess you're next.                  I indicated in the

10:37:13AM 22      procedural order that we would -- if there was any

10:37:18AM 23      question about it, that you follow the order you appear in

10:37:22AM 24      the file.     If you're next and nobody complains, that's

10:37:28AM 25      fine with me.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 41 of 169                      41



10:37:31AM   1                 MS. WEGLARZ:        Unless somebody wants to stand up

10:37:33AM   2     first.

10:37:33AM   3            Your Honor, I just want to be brief about this, and

10:37:36AM   4     put the focus on a different part of your Honor's order.

10:37:43AM   5     Let me set this up first.

10:38:07AM   6            Your Honor, I would like to focus --

10:38:18AM   7                 THE COURT:       Give me your name again, please?

10:38:21AM   8                 MS. WEGLARZ:        Clare Weglarz on behalf of John

10:38:26AM   9     Crane, Inc.

10:38:28AM 10             I want to focus on what is the basis for the dying

10:38:34AM 11      declaration exception to the hearsay rule.                        This is, as

10:38:38AM 12      your Honor knows, a rule that is based on common law.                           It

10:38:43AM 13      goes back decades, centuries, 1700s.

10:38:47AM 14             The traditional theory is that no one would dare face

10:38:52AM 15      the wrath of God with a lie on your lips.                    Therefore, what

10:38:56AM 16      I am going to focus on right now is the crucial element of

10:39:00AM 17      the awareness by the speaker when that statement is first

10:39:07AM 18      spoken.

10:39:10AM 19             I will start with a 1933 Supreme Court case that we

10:39:14AM 20      all sort of learned in law school, when we are talking

10:39:17AM 21      about the dying declaration.              I know it is a long time for

10:39:20AM 22      most of us to remember law school.                 But Shepard versus

10:39:24AM 23      United States talks about a woman who is poisoned with a

10:39:27AM 24      lethal does of arsenic, and she lingered in agony for

10:39:31AM 25      weeks.     During her lingering she uttered the statement,

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 42 of 169          42



10:39:36AM   1     "Dr. Shepard," who is her husband, "poisoned me."                  Justice

10:39:43AM   2     Cardozo did not find this to be a dying declaration,

10:39:48AM   3     because, he said, even though she had been lingering in

10:39:51AM   4     this long death, when she said this statement for the

10:39:55AM   5     first time she did not speak as one who was actually dying

10:40:01AM   6     at the time.

10:40:02AM   7            And I think the important quote that's taken out of

10:40:05AM   8     this case, again, what I am going to focus on right now,

10:40:09AM   9     is, "To make a dying declaration the declarant must have

10:40:14AM 10      spoken without hope of recovery and in the shadow of

10:40:17AM 11      impending death.        The patient must have spoken with the

10:40:21AM 12      consciousness of a swift and certain doom."

10:40:25AM 13             So what we have here is the dying declaration of

10:40:31AM 14      Mr. Varney.      As counsel before me pointed out, it does

10:40:36AM 15      contain statements that had already been made for purposes

10:40:40AM 16      of this litigation.          They had already been spoken before

10:40:45AM 17      the date this declaration was actually signed by

10:40:49AM 18      Mr. Varney.      Some of these statements were made at least

10:40:54AM 19      as early as December 20th, 2017, because they are

10:40:58AM 20      contained in the complaint that started this lawsuit.

10:41:01AM 21             Some of these statements were made as early as

10:41:05AM 22      February 6th, 2017, when Mr. Varney had been seen by his

10:41:13AM 23      pulmonologist, Dr. Sharma.             Dr. Sharma notes and told us

10:41:18AM 24      in his deposition that, even a year before, Mr. Varney had

10:41:23AM 25      been telling him about these exposures to asbestos that he

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 43 of 169                   43



10:41:26AM   1     had at these shipyards.            That's a year before.              That's,

10:41:32AM   2     let's see, six months before he is even diagnosed with

10:41:35AM   3     mesothelioma.       He is not diagnosed with mesothelioma until

10:41:38AM   4     August of 2018 (sic).

10:41:41AM   5            What we do know from the facts of this case, when

10:41:46AM   6     death finally does appear imminent, at least in the eyes

10:41:50AM   7     of the physician, and when he is telling the family this,

10:41:53AM   8     that is not until February 6th, 2018, a year after these

10:41:58AM   9     statements had been first spoken by Mr. Varney.

10:42:02AM 10             I had mentioned before that these are litigation

10:42:05AM 11      statements.      I am not going to go through it all right

10:42:07AM 12      now.    I will save it for closing argument.                      But I do want

10:42:10AM 13      to point out that this declaration does contain legal

10:42:20AM 14      language.     Paragraph 1, this is the legal language of the

10:42:25AM 15      actual statute.        This cannot be coming from Mr. Varney.

10:42:28AM 16      He is not a lawyer.          This is not his own statements.

10:42:33AM 17             Paragraphs 2 through 7, which is the remainder of the

10:42:37AM 18      declaration, mirrors language that is observed in the

10:42:41AM 19      complaint and in the interrogatory responses.                        And, again,

10:42:47AM 20      in closing argument I will show the Court how these

10:42:49AM 21      actually mirror each other.

10:42:52AM 22             As we go through this evidentiary hearing today, I

10:42:55AM 23      think this is what the evidence is going to show:                        I think

10:42:57AM 24      it is going to show that Dr. Sharma is being told by

10:43:03AM 25      Mr. Varney -- these same exposure statements, a year

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 44 of 169           44



10:43:05AM   1     before this declaration is even signed in the hospital.

10:43:11AM   2            Mr. Varney is diagnosed in August of 2017.                  Sometime

10:43:16AM   3     between August and December counsel is retained.                   I assume

10:43:21AM   4     when counsel is retained Mr. Varney is telling his counsel

10:43:24AM   5     about his exposures to mesothelioma.                  Those exposures then

10:43:27AM   6     are put into the complaint.

10:43:30AM   7            Mr. Varney goes into the hospital January 26, 2018.

10:43:35AM   8     That's his last hospital stay.               Mr. Kercheval --

10:43:40AM   9     Dr. Kercheval told us at his deposition that when he went

10:43:43AM 10      into the hospital there was the expectation that

10:43:47AM 11      Mr. Varney was going to leave the hospital.

10:43:49AM 12             On February 2nd, the plaintiffs actually even set a

10:43:56AM 13      deposition for Mr. Varney.             This is when he is in the

10:43:59AM 14      hospital.     There is calendaring a deposition for a few

10:44:03AM 15      days away, five, six days away.               You don't calendar a

10:44:07AM 16      deposition for someone who is on death's doorstep, that is

10:44:12AM 17      going to be a swift -- a swift fate right there.

10:44:15AM 18             On February 6th, this is when Mr. Varney's doctor,

10:44:22AM 19      Dr. Kercheval --        He is the person at the hospital who is

10:44:24AM 20      taking care of him.          This is when finally Dr. Kercheval

10:44:28AM 21      says, this is when I realized he only has three to five

10:44:32AM 22      days to live.       I assume that this is knowledge imparted to

10:44:35AM 23      the family.

10:44:36AM 24             Before that date, just two days before, on

10:44:39AM 25      February 4th, they were preparing for Mr. Varney to leave

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 45 of 169              45



10:44:43AM   1     the hospital, to go into hospice, and to even get a

10:44:47AM   2     feeding tube.       Mr. Varney agreed to a feeding tube.

10:44:50AM   3     Again, these are not things a person does if they believe

10:44:53AM   4     that death is going to be swift and at that moment, like

10:44:56AM   5     the old case law tells us we are supposed to look at these

10:45:01AM   6     situations and circumstances under.

10:45:04AM   7            Mr. Varney dies on February 8th.                 We have the

10:45:09AM   8     declaration now, the day before he dies.

10:45:12AM   9            The only thing I want to say about the actual signing

10:45:15AM 10      of the declaration, because I think counsel covered a lot

10:45:18AM 11      of it, is that we don't even know if Mr. Varney on the

10:45:23AM 12      deathbed actually read the declaration.

10:45:25AM 13             On Friday, two or three days ago, we had the

10:45:28AM 14      opportunity to depose the notary public, who acknowledged

10:45:35AM 15      the declaration.        And I don't think your Honor -- I'm sure

10:45:38AM 16      you have not had the pleasure of reading that -- portions

10:45:41AM 17      of that deposition.          We will provide it to you.            My only

10:45:45AM 18      point with that is that it was only an acknowledgment.

10:45:49AM 19      Mr. Parris, the notary public, told us an acknowledgment

10:45:55AM 20      is merely saying the identity of the signer is who he is.

10:45:59AM 21      There is no requirement that a person read the actual

10:46:02AM 22      document before that signature is acknowledged.                    I think

10:46:08AM 23      that is a problem, because we don't know if he read it at

10:46:11AM 24      all.    We just don't know.

10:46:13AM 25             And, again, the statements in this declaration, what

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 46 of 169                46



10:46:17AM   1     the evidence is going to show today, is those statements

10:46:20AM   2     were spoken not for the first time on February 7th.                     They

10:46:24AM   3     were spoken in interrogatory responses on January 11th, a

10:46:28AM   4     month before.       They were spoken in the complaint two

10:46:31AM   5     months before.

10:46:33AM   6            Maria, his wife, at her deposition, she told us that

10:46:40AM   7     she had conversations with Mr. Varney about the exposures

10:46:45AM   8     and -- what's in the declaration three to four months

10:46:49AM   9     before he died.

10:46:51AM 10             At another point in her deposition she said that she

10:46:53AM 11      had conversations with Mr. Varney about his asbestos

10:46:59AM 12      exposures at the shipyards even before he was diagnosed.

10:47:04AM 13             And, again, Dr. Sharma, they had extensive

10:47:07AM 14      conversations about the exact same statements that are

10:47:12AM 15      made in that declaration a year later.

10:47:15AM 16             I think the crucial line that we need to be aware of

10:47:20AM 17      in this hearing today is to the right of that red line,

10:47:25AM 18      what statements were made for the first time when death

10:47:28AM 19      became imminent.        I think it becomes imminent, based on

10:47:32AM 20      the evidence that we have in this record, around

10:47:36AM 21      February 6th.       I think that's being conservative.             It

10:47:39AM 22      could have been a little bit later.                 We know it is not

10:47:41AM 23      February 2nd, because this is when they are trying to plan

10:47:44AM 24      the deposition.

10:47:45AM 25             We know it is not February 4th, because, again, this

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 47 of 169                         47



10:47:49AM   1     is when Dr. Kercheval is trying to get him out of the

10:47:52AM   2     hospital, and he is agreeing to the feeding tube and doing

10:47:56AM   3     measures that you don't do to a person that is about to

10:48:00AM   4     die right then.

10:48:02AM   5            It's close to February 6th.              This is when

10:48:08AM   6     Dr. Kercheval thinks there are three to five days to live.

10:48:12AM   7     I don't know if that means --              It is hard with the case

10:48:15AM   8     law knowing exactly what "imminent" is.                   Three to five

10:48:18AM   9     days, I think, conservatively, that could be seen as

10:48:21AM 10      imminent.

10:48:23AM 11             We know on February 7th --              That is the only time in

10:48:27AM 12      the record we actually have a declaration of someone

10:48:30AM 13      saying death is imminent, on February 7th.                        But, again, I

10:48:34AM 14      will be conservative.

10:48:36AM 15             And so, again, on the timeline --                 I think what we

10:48:39AM 16      need to be focused on today, under that earlier

10:48:43AM 17      jurisprudence, the 1930s, the 1700s kind of cases where

10:48:48AM 18      this rule comes from, is when statements are made for the

10:48:51AM 19      first time when death becomes imminent.

10:48:56AM 20             Thank you, your Honor.            I appreciate your time today.

10:49:01AM 21                  THE COURT:       It is just about time for a break.

10:49:03AM 22      Anyone else want to make an opening statement?                        Okay.        We

10:49:12AM 23      will proceed with the evidence after a short break.                           We

10:49:14AM 24      will reconvene at 11:00 by the courtroom clock.

11:00:22AM 25             (Recessed.)

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 48 of 169                48



11:02:41AM   1                 THE COURT:       You may call your first witness.

11:02:43AM   2                 MR. ADAMS:       Thank you, your Honor.               The

11:02:45AM   3     plaintiffs call as their first witness Dr. Ramit Sharma.

11:02:50AM   4     Your Honor, this is a video.              It is sort of a longer

11:02:53AM   5     video.     It is an hour and 19 minutes.

11:02:57AM   6                 THE COURT:       Really?

11:02:59AM   7                 MR. ADAMS:       Yes.     We only have an hour and a half

11:03:01AM   8     of video, total.        We have two videos, a live witness, a

11:03:05AM   9     read, and two declarations.             It is both sides'

11:03:12AM 10      designations -- video, so it is not as if they are going

11:03:16AM 11      to have to play the same video in their case.                       We are

11:03:19AM 12      going to play the whole thing now.                 But it is a longer

11:03:21AM 13      video.

11:03:22AM 14                  MS. JOHNSON:        Your Honor, Malika Johnson.              My

11:03:26AM 15      concern is, as I noted earlier, that we have --

11:03:29AM 16                  THE COURT:       Speak into the mic, please.

11:03:32AM 17                  MS. JOHNSON:        Plaintiffs served their

11:03:35AM 18      designations on all of the defendants.                   The defendants

11:03:37AM 19      have each countered and objected to portions of

11:03:40AM 20      plaintiffs' proposed designations.

11:03:43AM 21             Your Honor has not seen those transcripts, because

11:03:45AM 22      plaintiff did not file them with the Court.                       Your Honor

11:03:49AM 23      has not had the opportunity to rule on any of the proposed

11:03:52AM 24      objections.

11:03:54AM 25             What I would request, in the event that your Honor is

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 49 of 169               49



11:03:58AM   1     prepared to let them proceed with a witness that they have

11:04:00AM   2     not been able to show that they could not get here to

11:04:03AM   3     testify live today, then I would request that your Honor

11:04:07AM   4     be given the transcript with all of the highlights for

11:04:11AM   5     each proposed parties' designations, counters, and

11:04:16AM   6     objections, and rulings be made prior to this video being

11:04:20AM   7     played.

11:04:21AM   8                 THE COURT:       Are there a lot of objections?

11:04:23AM   9                 MR. ADAMS:       They have objected to every single

11:04:25AM 10      word in every single deposition.                Your Honor, my

11:04:28AM 11      suggestion would be that we start with the video, we get

11:04:31AM 12      going on the hearing, and if they have real objections to

11:04:34AM 13      make during the video, they can stand up, we can pause it,

11:04:38AM 14      and you can make a ruling as though the witness is on the

11:04:40AM 15      stand.

11:04:40AM 16                  MS. WEGLARZ:        Alternatively, we can just give you

11:04:42AM 17      the transcript.

11:04:43AM 18                  THE COURT:       I can read a lot faster than I can

11:04:46AM 19      watch a video.

11:04:48AM 20                  MR. ADAMS:       We have the transcripts marked and

11:04:50AM 21      ready to go.

11:04:51AM 22                  THE COURT:       I would prefer to proceed that way,

11:04:54AM 23      and then I can mark my objections -- rulings on objections

11:04:59AM 24      as I go.

11:05:01AM 25                  MR. ADAMS:       Great.     No problem.         May I approach,

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 50 of 169         50



11:05:09AM   1     your Honor?

11:05:09AM   2                 THE COURT:       I will --

11:05:11AM   3                 MS. JOHNSON:        I don't believe we have been given

11:05:13AM   4     a copy of that, your Honor.

11:05:17AM   5                 MS. WEGLARZ:        We haven't seen --

11:05:19AM   6                 MS. JOHNSON:        We haven't been given a copy.      We

11:05:24AM   7     have not been given a copy of what has just been handed to

11:05:28AM   8     you.

11:05:29AM   9                 THE COURT:       I don't know what this is, so I don't

11:05:32AM 10      know if you have a copy or not.

11:05:34AM 11                  MR. ADAMS:       Your Honor --

11:05:42AM 12                  MS. WEGLARZ:        We just took a break, but this is

11:05:45AM 13      something we could deal with in about 15 minutes, to make

11:05:48AM 14      sure everything is in here, and then just give it to you,

11:05:51AM 15      and you can look at it later.

11:05:53AM 16                  MR. ADAMS:       Your Honor, these are all of the

11:05:56AM 17      objections from all of the defendants marked on a

11:05:59AM 18      transcript for all of the depositions in this case.

11:06:03AM 19             We received --        I am trying not to wade into the

11:06:08AM 20      lawyers' fighting about what actually happened, but we

11:06:10AM 21      received objections late last night from many, many

11:06:15AM 22      defendants.      We stayed up all night marking the

11:06:18AM 23      transcripts, doing all of the work, and they are ready to

11:06:21AM 24      go.    And so we would like to proceed with this hearing.

11:06:27AM 25      We have given them a copy, and we are ready to go.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 51 of 169                   51



11:06:33AM   1                 MR. CRAIG:       Your Honor, Kevin Craig.             I don't

11:06:35AM   2     believe Local Rule 32(e) has been followed here.                     We did

11:06:38AM   3     not receive the transcripts from plaintiff with their

11:06:42AM   4     testimony highlighted until Friday afternoon.                     The first

11:06:46AM   5     batch came in at 1:15, and there was a follow up at 4:15.

11:06:51AM   6     That was the first time we had gotten the transcripts that

11:06:54AM   7     are required under Rule 32(e).

11:06:57AM   8            We worked over the weekend, we got them to them

11:07:01AM   9     yesterday.      I have not seen the final markup that is

11:07:07AM 10      supposed to have everything in it, including all of the

11:07:09AM 11      objections.      We would object to the use of these

11:07:13AM 12      deposition transcripts.

11:07:16AM 13                  MR. ADAMS:       Your Honor, we had three and a half

11:07:18AM 14      weeks' notice of this hearing.               We took three depositions

11:07:20AM 15      and got declarations and talked to every witness.                     We did

11:07:24AM 16      everything.      We subpoenaed all the witnesses, we took all

11:07:27AM 17      the depositions, we got all the declarations.                     They did

11:07:31AM 18      nothing.     We sent them what we could designate as quick as

11:07:34AM 19      we could.     They returned it to us.              All of them returned

11:07:36AM 20      it separately without a single document being marked.                        We

11:07:40AM 21      collated all of that into one document as fast as we

11:07:44AM 22      could, even for depositions taken last Friday.                     And we are

11:07:48AM 23      ready to proceed.

11:07:49AM 24             They are not waiving anything.                The Court has all of

11:07:52AM 25      the objections.        They can make any objections they want as

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 52 of 169              52



11:07:55AM   1     the video is played.          We would like to proceed with this

11:07:58AM   2     hearing.

11:07:59AM   3                 MS. JOHNSON:        Your Honor, as your Honor knows, it

11:08:02AM   4     is plaintiffs' burden.           We don't have a burden here at

11:08:04AM   5     this evidentiary hearing today.               While they may have

11:08:08AM   6     noticed depositions, they have failed time and again to

11:08:12AM   7     comply with the local rules.              What has been handed to you

11:08:17AM   8     was simultaneously handed to us for the first time today.

11:08:23AM   9                 MS. MacKENZIE:         Your Honor, this is Nicole

11:08:25AM 10      MacKenzie on behalf of Parker-Hannifin.                   I wanted to add,

11:08:29AM 11      in addition to what Ms. Johnson said, not only is it

11:08:32AM 12      plaintiffs' burden, it's -- an evidentiary hearing was

11:08:36AM 13      ordered, and I think it was clear from the Court's order

11:08:39AM 14      that it was anticipated -- the Court was anticipating

11:08:43AM 15      hearing from live witnesses, not deposition testimony,

11:08:48AM 16      much of which had already been presented in the written

11:08:52AM 17      submissions.

11:08:54AM 18             As the written submissions indicate, some of the

11:08:57AM 19      questions that were asked were objected to and refused --

11:09:02AM 20      plaintiffs' counsel refused to allow the witness to

11:09:05AM 21      respond on the basis of attorney-client privilege.                   The

11:09:08AM 22      whole point of having this evidentiary hearing was to

11:09:12AM 23      allow the Court to inquire, and also to rule on those

11:09:17AM 24      kinds of objections, and to order the witnesses to answer,

11:09:20AM 25      if necessary.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 53 of 169          53



11:09:22AM   1            So we would actually object to the use of deposition

11:09:26AM   2     testimony at all, particularly given that, as counsel

11:09:30AM   3     noted, we have known about this hearing for three and a

11:09:34AM   4     half weeks, and they could have -- if they intended to

11:09:37AM   5     proceed on deposition testimony they could have sought

11:09:40AM   6     leave of the Court, and they could have set up a procedure

11:09:43AM   7     for having those submissions exchanged and objected to,

11:09:48AM   8     and everything submitted to the Court prior to the hearing

11:09:51AM   9     so that the Court could rule on those.                   That has not

11:09:54AM 10      happened.     And for that reason we think that none of those

11:10:00AM 11      designations should be allowed.

11:10:30AM 12                  MS. JOHNSON:        Your Honor, it is my understanding

11:10:32AM 13      that the copy of what has been given to you does not even

11:10:35AM 14      have any of the defendants' objections, in terms of the

11:10:38AM 15      basis of the objection.

11:13:32AM 16                  THE COURT:       Who is Mr. Harris who was conducting

11:13:35AM 17      this examination?

11:13:38AM 18                  MR. ADAMS:       I'm sorry, your Honor?

11:13:40AM 19                  MS. JOHNSON:        Mr. Harris is not present in the

11:13:42AM 20      courtroom.

11:13:42AM 21                  THE COURT:       Is he part of your team?

11:13:45AM 22                  MS. JOHNSON:        He is with Williams Kastner.

11:13:50AM 23                  THE COURT:       One at a time.         And speak into the

11:13:53AM 24      mic.

11:13:53AM 25                  MS. JOHNSON:        He is with Williams Kastner, with

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 54 of 169              54



11:13:57AM   1     their office.

11:13:57AM   2                 THE COURT:       He is a defense lawyer?

11:14:00AM   3                 MS. JOHNSON:        He is.

11:14:34AM   4                 THE COURT:       Well, a quick look at this tells me

11:14:36AM   5     that there is a great deal in here that is not really

11:14:40AM   6     relevant to the issues that we have to decide.                     I take it,

11:15:38AM   7     from a quick look at this, that objections were made after

11:15:43AM   8     the transcript was prepared rather than on the face of the

11:15:49AM   9     deposition; is that correct?

11:15:53AM 10                  MR. ADAMS:       Correct.      There are a few objections

11:15:56AM 11      actually in the transcript made at the time of the

11:15:58AM 12      deposition, but very few.             Almost all of the objections

11:16:04AM 13      were not made at the deposition, which I believe is a

11:16:08AM 14      waiver, at least to the form of the question.

11:16:17AM 15                  MS. JOHNSON:        And, your Honor, all objections,

11:16:20AM 16      aside from form, were reserved.

11:16:26AM 17                  THE COURT:       I am thinking in terms of how hard it

11:16:29AM 18      is to rule on objections.

11:16:39AM 19             You know, I anticipated five or six witnesses, and

11:16:43AM 20      that we would be halfway through them by now.                     There is

11:16:50AM 21      too much stuff in this deposition that is not relevant to

11:16:55AM 22      the key issues in this case.              The key issues are what

11:17:01AM 23      happened at the time this document was signed.

11:17:09AM 24             There is a lot of evidence already in the record

11:17:12AM 25      about Mr. Varney's physical condition at the time.                     You

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 55 of 169                 55



11:17:30AM   1     know, I don't want to go through this.                   This is more than

11:17:33AM   2     you need to show.         I would be interested in the doctor's

11:17:41AM   3     opinion, and in what happened just on the days leading up

11:17:48AM   4     to this signing.

11:17:52AM   5            But this goes, of course, as usual, into the doctor's

11:17:55AM   6     history and background, and a bunch of stuff that I really

11:18:00AM   7     don't care a lot about for purposes of this hearing.                       So

11:18:06AM   8     you are giving me a document that seems to me, while some

11:18:12AM   9     of it is relevant, a great deal is not relevant for this

11:18:17AM 10      hearing.

11:18:22AM 11             I would suggest you want to try again, and go ahead

11:18:32AM 12      with another witness.

11:18:39AM 13                  MR. ADAMS:       Your Honor, I understand.               We have

11:18:44AM 14      five or six witnesses.           This is by far the longest

11:18:49AM 15      witness.     In my opinion it is also by far the most

11:18:52AM 16      important witness for our case.               I thought this would go a

11:18:57AM 17      lot quicker, as well.           I understand that concern.

11:19:04AM 18             For example, for the notary, I think the video is --

11:19:16AM 19      it's shorter.       We have declarations for the priest that we

11:19:20AM 20      intend to just publish and read into the record.                       That's a

11:19:24AM 21      five-minute thing.         We can do that now.

11:19:28AM 22                  THE COURT:       You say a declaration.               Not subject

11:19:32AM 23      to cross-examination?

11:19:34AM 24                  MR. ADAMS:       He is not subject to

11:19:36AM 25      cross-examination at the hearing.                He was available for

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 56 of 169            56



11:19:41AM   1     cross-examination.         He was subpoenaed, but he has not been

11:19:44AM   2     deposed.     But certainly for purposes of deciding a summary

11:19:47AM   3     judgment motion, a declaration would be admissible.

11:19:54AM   4     That's why we have used declarations for some of the

11:19:58AM   5     witnesses and video depos for some of the others.

11:20:05AM   6                 MS. WEGLARZ:        Your Honor, John Crane would object

11:20:07AM   7     to the admission of the declaration, especially in this

11:20:10AM   8     particular hearing where a declaration is at issue.

11:20:14AM   9                 MS. JOHNSON:        I would just note that I don't

11:20:16AM 10      believe he was ever subpoenaed.               As I noted previously,

11:20:22AM 11      the defense does not have a burden here.                    We had no burden

11:20:26AM 12      to bring him here today and produce him as a live witness.

11:20:30AM 13      If plaintiff intended to use his testimony, then it was

11:20:34AM 14      their obligation to put him on the stand and make him

11:20:37AM 15      subject to cross-examination rather than offering the

11:20:40AM 16      Court yet another hearsay document without exception.

11:20:48AM 17                  MR. CRAIG:       Your Honor, the issue here today is

11:20:50AM 18      the evidentiary hearing on the admissibility of evidence

11:20:53AM 19      on summary judgment.          This isn't the summary judgment

11:20:57AM 20      hearing.

11:20:57AM 21                  THE COURT:       Well, it's for both the summary

11:21:01AM 22      judgments pending and for trial.                I think that was clear

11:21:10AM 23      in the orders I issued.            You know, things may be

11:21:16AM 24      admissible for one thing and not for another.

11:21:28AM 25                  MR. ADAMS:       Your Honor, one solution potentially

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 57 of 169            57



11:21:30AM   1     is we can skip ahead to Page 17 of Dr. Sharma's

11:21:35AM   2     deposition.      That skips who he is, his qualifications,

11:21:38AM   3     some of the background about him, if the Court does not

11:21:42AM   4     need that evidence.          It gets right into the medical

11:21:44AM   5     records and his opinions for February 7th, 2018.

11:21:50AM   6                 THE COURT:       Well, that's what you need to do, but

11:21:53AM   7     I don't think we should do it without advance notice of

11:21:56AM   8     what pages you are going to submit and so forth.

11:22:01AM   9            I mean, I am just here to work and to do this.               I

11:22:11AM 10      don't want to do a bunch of extra stuff that just isn't

11:22:17AM 11      necessary to these narrow issues.

11:22:21AM 12             Let me suggest that you resubmit this first

11:22:27AM 13      deposition.      I will read it rather than have it played.

11:22:35AM 14      But you should notify the defendants of what portions of

11:22:38AM 15      the deposition you think should be read so they can make

11:22:42AM 16      objections here in court if they have objections to what

11:22:50AM 17      the pared down version is.             My gosh, you knock 17 pages

11:22:58AM 18      off just like that.          I think there is a lot more that are

11:23:02AM 19      not necessary to your position.

11:23:04AM 20             Let's go with the next witness.

11:23:13AM 21                  MR. ADAMS:       We have the testimony of the notary.

11:23:20AM 22      That is Stephan J. Parris.             That is also a video, however.

11:23:26AM 23                  THE COURT:       All right.

11:23:26AM 24                  MS. JOHNSON:        Your Honor, Malika Johnson.        It is

11:23:31AM 25      the same exact issue, they are proposing to play a video

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 58 of 169               58



11:23:37AM   1     for this Court, and we have not seen the portions that

11:23:40AM   2     they intend to play, nor have we had the opportunity for

11:23:45AM   3     your Honor to rule on the objections that we specifically

11:23:48AM   4     gave to counsel.

11:23:51AM   5            He asked for the objections yesterday by noon.                      They

11:23:55AM   6     took the notary deposition on Friday.                  Counsel sent us

11:23:59AM   7     their designations on Saturday, in the afternoon.                     They

11:24:03AM   8     asked for the defendants to provide them with counters and

11:24:08AM   9     objections yesterday prior to noon.                 We did that.      We

11:24:12AM 10      provided it to them, I believe it was like 11:30,

11:24:19AM 11      something like that.          Nonetheless, they made no move to

11:24:22AM 12      file that with this Court so your Honor would have a copy

11:24:24AM 13      of that and have the opportunity to rule on all these

11:24:27AM 14      issues prior to them contemporaneously trying to play them

11:24:31AM 15      in the hearing.

11:24:33AM 16                  THE COURT:       How long is this deposition?

11:24:35AM 17                  MR. ADAMS:       This deposition, I think, is 40

11:24:39AM 18      minutes.     The vast, vast majority of it is defense

11:24:47AM 19      designations, not plaintiffs'.               I think my examination of

11:24:52AM 20      the witness was maybe 15 pages total.                  Quite short.

11:25:03AM 21             There were a number of statements just made that

11:25:06AM 22      simply aren't true, but I really have no interest in

11:25:10AM 23      saying whose fault it is.             I am simply trying to present

11:25:14AM 24      the evidence to the Court.

11:25:18AM 25             I am not sure what else to do, your Honor.                  We did

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 59 of 169                 59



11:25:21AM    1     our best.     We took the depositions as fast as we could, we

11:25:26AM    2     cut the video as fast as we could, and we sent them what

11:25:29AM    3     we were going to play as fast as we could.                        We are here

11:25:33AM    4     having done a tremendous amount of work in a short amount

11:25:35AM    5     of time trying to get this information to the Court.

11:25:37AM    6     There is no jury here, so if they have an objection they

11:25:41AM    7     can stand up and make it, and the Court can rule.                        I'm

11:25:44AM    8     sorry, your Honor.         I wish --

11:25:46AM    9                 THE COURT:       I understand.         Are there objections

11:25:52AM 10       to the body of the information in the deposition, or is it

11:25:59AM 11       to things like leading questions and so forth?

11:26:04AM 12                   MS. JOHNSON:        I would say that there's objections

11:26:08AM 13       as to the form of the questions asked as well as the

11:26:12AM 14       responses, because the questions are seeking information

11:26:15AM 15       that the witness does not have personal knowledge of.

11:26:23AM 16       They are repetitive questions over and over seeking the

11:26:25AM 17       same sorts of answers.

11:26:27AM 18               The counter-designations that have been marked in

11:26:29AM 19       this transcript are when defendants did have the

11:26:34AM 20       opportunity to really inquire as to the witness' memory of

11:26:39AM 21       the events, of which he has none.

11:26:44AM 22                   THE COURT:       Go ahead with the deposition and make

11:26:47AM 23       objections as you wish.            If objections are made, stop the

11:26:57AM 24       tape.

             25             (At this time the deposition of Stephan Parris was

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 60 of 169        60



             1     played.)

11:27:50AM   2                                  DIRECT EXAMINATION

11:27:50AM   3     By Mr. Adams:

11:27:51AM   4     Q.    Good morning, Mr. Parris.

11:27:52AM   5     A.    Good morning.

11:27:53AM   6     Q.    My name is Ben Adams.            I am one of the lawyers who

11:27:56AM   7     represent the family in this lawsuit of someone named

11:27:59AM   8     Donald Varney.        Okay?

11:28:00AM   9     A.    Yes.

11:28:01AM 10      Q.    Can you tell us your full name for the record?

11:28:05AM 11      A.    Steven Julius Parris.

11:28:08AM 12      Q.    Will you spell your full name for us?

11:28:10AM 13      A.    S-T-E-P-H-A-N, J-U-L-I-U-S, P-A-R-R-I-S.

11:28:19AM 14      Q.    Appreciate that.          I want to ask you a few questions

11:28:24AM 15      about your background, just a few.                  How old are you?

11:28:26AM 16      A.    Sixty-six years of age.

11:28:31AM 17      Q.    What is your date of birth?

11:28:32AM 18      A.    12/2/1952.

11:28:35AM 19      Q.    Are you married?

11:28:35AM 20      A.    Yes, I am.

11:28:36AM 21      Q.    Do you have any children?

11:28:37AM 22      A.    I have two adult children.

11:28:41AM 23      Q.    I understand that you are a notary?

11:28:42AM 24      A.    I am.

11:28:43AM 25      Q.    Do you have another profession?

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 61 of 169         61



11:28:44AM   1     A.    I do.

11:28:45AM   2     Q.    What is that?

11:28:45AM   3     A.    I am an IT person for a bank.

11:28:52AM   4     Q.    How long have you been a notary?

11:28:55AM   5     A.    It will be two years come September.

11:28:59AM   6     Q.    Can you tell us, roughly, when you first became a

11:29:04AM   7     notary?

11:29:05AM   8     A.    September 25th, 2017.

11:29:08AM   9     Q.    Can you give us a little bit of a background on the

11:29:11AM 10      process that you went through to become a notary?

11:29:15AM 11      A.    Well, you go to the Secretary of State of Arizona,

11:29:21AM 12      and you fill out a request to become a notary, and you pay

11:29:28AM 13      a fee, and you submit that request to the state, and you

11:29:33AM 14      mail them the check.          They do a background check, and then

11:29:38AM 15      they either approve or deny your request to be a notary.

11:29:42AM 16            If you're approved, you then get a certificate, which

11:29:45AM 17      I have.     And you also must be bonded.               So you go to a

11:29:51AM 18      bonding company and you pay them a fee and then you become

11:29:54AM 19      bonded.

11:29:56AM 20            And they also have a class that you attend so you

11:30:01AM 21      know the rules of the game.

11:30:02AM 22      Q.    And if I understand your testimony, the state of

11:30:07AM 23      Arizona is the entity that you apply to to become a

11:30:12AM 24      notary?

11:30:12AM 25      A.    The Secretary of State's office, correct.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 62 of 169             62



11:30:14AM   1     Q.    Do you remember how long the process took to get

11:30:22AM   2     notarized -- or to get your notary?                  Is it a license or a

11:30:26AM   3     commission?

11:30:26AM   4     A.    It's a certificate.           You become an agent of the

11:30:30AM   5     state.

11:30:30AM   6     Q.    How long did that process take?

11:30:32AM   7     A.    I would say two to three weeks.

11:30:34AM   8     Q.    And since September of 2017, have you always had your

11:30:43AM   9     notary certificate?

11:30:44AM 10      A.    Yes.

11:30:44AM 11      Q.    Has it ever been suspended?

11:30:47AM 12      A.    Never.

11:30:48AM 13      Q.    Has it ever been revoked?

11:30:50AM 14      A.    Never.

11:30:50AM 15      Q.    Have you ever had any kind of discipline of any kind

11:30:53AM 16      with respect to your notary certificate?

11:30:55AM 17      A.    None whatsoever.

11:30:57AM 18      Q.    Have you ever been subpoenaed?

11:30:59AM 19      A.    Never.

11:31:00AM 20      Q.    Other than this case?

11:31:02AM 21      A.    Never.

11:31:02AM 22      Q.    Have you ever refused to notarize something?

11:31:06AM 23      A.    Yes.

11:31:10AM 24      Q.    Okay.     Without getting into too much detail, why

11:31:15AM 25      would you refuse to notarize something?

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 63 of 169         63



11:31:17AM   1     A.    Lack of proper identification.

11:31:19AM   2     Q.    And so would it be a true statement that you don't

11:31:27AM   3     just notarize everything anyone asks you to.

11:31:32AM   4                 MS. JOHNSON:        Objection.       Leading.

11:31:34AM   5     Mr. Adams:

11:31:35AM   6     Q.    A few questions about the purpose of getting a

11:31:37AM   7     document notarized.          Do you have some understanding?

11:31:40AM   8                 MR. VEGA:      Excuse me.        Are you going to stop so

11:31:42AM   9     we can get a ruling?

11:31:50AM 10                  THE COURT:       I'm sorry.       I missed what the

11:31:52AM 11      objection is to here.

11:31:55AM 12                  MS. JOHNSON:        The objection was when he -- when

11:32:02AM 13      the question was, "And so it would be a true statement

11:32:05AM 14      that you don't just notarize everything anyone asks to

11:32:09AM 15      you?"    The objection is leading and argumentative.

11:32:18AM 16                  MR. CRAIG:       Also relevance and unfairly

11:32:20AM 17      prejudicial.

11:32:22AM 18                  THE COURT:       The question was leading in form and

11:32:25AM 19      not appropriate.        On the other hand, it is harmless, and

11:32:28AM 20      the answer may stand.           Let's go.

11:32:32AM 21      By Mr. Adams:

11:32:33AM 22      Q.    Based on some of the classes -- I think you said you

11:32:36AM 23      took a class -- or your experience, or your knowledge as a

11:32:38AM 24      notary about why people get documents notarized?

11:32:43AM 25      A.    In lieu of appearing in person, identification needs

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 64 of 169             64



11:32:48AM   1     to be certified that the person who is signing that

11:32:51AM   2     document is in fact that person.

11:32:54AM   3     Q.    Do you have any understanding about why people get

11:32:59AM   4     documents notarized?

11:33:02AM   5     A.    Other than what I just said, no, I do not.

11:33:05AM   6     Q.    What, if anything, if you know, does a notary seal on

11:33:11AM   7     a document indicate about the trustworthiness of the

11:33:18AM   8     document?      What, if anything, does a notary seal on a

11:33:22AM   9     document indicate about the trustworthiness of the

11:33:25AM 10      document?

11:33:26AM 11      A.    It does not speak to the trustworthiness of the

11:33:29AM 12      document.      The seal only speaks to proper identification

11:33:34AM 13      of the signer.

11:33:36AM 14      Q.    Would you notarize a document if the signer was

11:33:45AM 15      incapacitated?

11:33:46AM 16      A.    Never.     Would not, cannot.

11:33:49AM 17      Q.    Why not?

11:33:50AM 18      A.    Because it is a matter of lucidity.                  If a person is

11:33:53AM 19      not lucid, then they obviously do not know what they are

11:33:57AM 20      doing, what they are signing.              So I cannot and will not

11:34:01AM 21      and have not.

11:34:01AM 22      Q.    If a person was unconscious -- would you notarize a

11:34:07AM 23      document if they were out cold?

11:34:12AM 24      A.    I don't know how that would be possible.

11:34:14AM 25      Q.    Right.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 65 of 169                65



11:34:15AM   1     A.    So, no.

11:34:16AM   2     Q.    If a person was unable to respond to you, would you

11:34:26AM   3     notarize a document?

11:34:27AM   4     A.    Absolutely not.

11:34:28AM   5     Q.    Why not?

11:34:29AM   6     A.    Because if they are unable to respond, I don't know

11:34:32AM   7     if they are lucid or not.

11:34:34AM   8     Q.    I am going to attach as Exhibit No. 2 a declaration

11:34:39AM   9     of Donald Varney, dated February 7th, 2018.                       And I will

11:34:47AM 10      hand that to the witness.

11:34:54AM 11      A.    That is my stamp.         That is my signature.

11:34:58AM 12      Q.    On the second page of that document there is a notary

11:35:02AM 13      stamp, correct?

11:35:03AM 14      A.    Correct.

11:35:04AM 15      Q.    Whose -- and you just told me, but I have to ask a

11:35:07AM 16      question, whose notary seal is that?

11:35:13AM 17      A.    Mine.

11:35:14AM 18      Q.    Can you tell us whether or not this is a document

11:35:19AM 19      that you notarized on February 7th, 2018?

11:35:22AM 20      A.    It absolutely is.

11:35:24AM 21      Q.    And so you would not have added your notary seal to

11:35:34AM 22      this document if the individual --                 Strike that.

11:35:39AM 23            Who is the individual who signed the document?

11:35:42AM 24      A.    Donald Varney.

11:35:44AM 25      Q.    And based on your prior testimony, you would not have

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 66 of 169              66



11:35:49AM   1     added your seal to this document if Mr. Varney was

11:35:55AM   2     incapacitated, unable to respond, or unconscious, correct?

11:36:00AM   3                 MS. JOHNSON:        Objection.       Leading.

11:36:02AM   4     By Mr. Adams:

11:36:02AM   5     Q.    Do you have any specific --

11:36:06AM   6                 THE COURT:       Who is questioning the witness?

             7                 MR. ADAMS:       (Raising hand.)

11:36:13AM   8                 THE COURT:       The objection is sustained.           Leading

11:36:20AM   9     question.

11:36:21AM 10      By Mr. Adams:

11:36:22AM 11      Q.    -- memory of Mr. Varney?

11:36:23AM 12      A.    I do not.

11:36:24AM 13      Q.    Do you have any idea how many documents you have

11:36:34AM 14      notarized since --

11:36:35AM 15      A.    Since Mr. Varney?

11:36:37AM 16      Q.    Yeah.

11:36:38AM 17      A.    I would say probably 400, 450.

11:36:42AM 18      Q.    Can you tell us, based on your own specific memory,

11:36:49AM 19      Mr. Varney's condition on February 7th, 2018?

11:36:53AM 20      A.    Unfortunately, I cannot.             I have no memory whatsoever

11:36:58AM 21      of Mr. Varney.

11:36:59AM 22      Q.    I want you to assume that we have either obtained

11:37:03AM 23      declarations or deposed the other individuals in --

11:37:09AM 24                  MS. JOHNSON:        Objection.       Calls for hearsay.

11:37:13AM 25      Speculation.      Foundation.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 67 of 169                      67



11:37:18AM   1                  MR. CRAIG:       Improper hypothetical.                Assumes

11:37:21AM   2     facts.     Relevance.       Unduly prejudicial.

11:37:24AM   3                  THE COURT:       I didn't hear the whole question.

11:37:26AM   4                  MS. JOHNSON:        The whole question was:               "Okay.    I

11:37:29AM   5     want you to assume that we have either obtained

11:37:32AM   6     declarations or deposed the other individuals in the room

11:37:35AM   7     when Mr. Varney signed this document."

11:37:44AM   8                  THE COURT:       I think that is a reasonable

11:37:46AM   9     assumption.       What's the next question?

11:37:50AM 10                   MS. JOHNSON:        "And those individuals testified."

11:37:54AM 11      And then it goes on to state hearsay and stuff that

11:38:01AM 12      Mr. Parris would never know because he doesn't have any

11:38:04AM 13      recollection of what happened in the room.

11:38:07AM 14                   MR. ADAMS:       The actual question, your Honor:                  "Do

11:38:10AM 15      you have any information to dispute that?"                         And the

11:38:12AM 16      witness says, "No."           That's where it's going.

11:38:15AM 17                   THE COURT:       Well, the objection is overruled.

11:38:20AM 18      By Mr. Adams:

11:38:23AM 19      Q.    -- when Mr. Varney signed this document.                       Okay?

11:38:25AM 20      A.    Um-hum.      Yes.

11:38:26AM 21      Q.    And those individuals testified that Mr. Varney sat

11:38:29AM 22      up in bed, opened his eyes, held the document, appeared to

11:38:33AM 23      read the document, appeared to understand the document,

11:38:37AM 24      and then signed it himself.              Are you with me?

11:38:41AM 25      A.    Yes.

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 68 of 169              68



11:38:41AM   1     Q.    Do you have any information today to dispute that?

11:38:43AM   2     A.    I do not.

11:38:44AM   3     Q.    The fact that your notary symbol is on the document,

11:38:50AM   4     is that consistent or inconsistent with the facts I have

11:38:52AM   5     just asked you to assume?

11:38:53AM   6     A.    It is consistent.

11:38:55AM   7     Q.    Why is it consistent?

11:38:56AM   8     A.    Because I don't notarize people who aren't lucid and

11:38:59AM   9     don't understand what they are doing.

11:39:02AM 10      Q.    Those are all my questions.              I'm sorry.         I forgot one

11:39:05AM 11      thing.

11:39:05AM 12            You have brought your book with you.                  What is that?

11:39:08AM 13      A.    That's my official notary journal.

11:39:13AM 14      Q.    Is there an entry in that journal for the date, time,

11:39:17AM 15      and location where you notarized this declaration of Don

11:39:21AM 16      Varney's?

11:39:22AM 17      A.    Yes, there is.

11:39:23AM 18      Q.    What time did you notarize it?

11:39:25AM 19      A.    11:00 a.m.

11:39:27AM 20      Q.    And so based on the fact that your notary seal is on

11:39:30AM 21      the document and it was done at 11:00 a.m., what, if

11:39:35AM 22      anything, do you know about the lucidity of Mr. Varney on

11:39:38AM 23      that date?

11:39:39AM 24      A.    Mr. Varney --

11:39:41AM 25                  MR. CRAIG:       Objection.       That is an improper

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 69 of 169      69



11:39:43AM   1     hypothetical, assumes facts, leading, foundation,

11:39:46AM   2     speculation, argumentative, irrelevant, and unduly

11:39:50AM   3     prejudicial.

11:39:52AM   4                 MR. ADAMS:       There is no hypothetical, your Honor.

11:39:54AM   5     I asked him, based on the testimony he just gave that his

11:39:57AM   6     notary symbol was on it and it is 11:00 a.m., what does he

11:40:03AM   7     know from his pattern or practice whether Mr. Varney was

11:40:05AM   8     lucid at that time.

11:40:07AM   9                 MR. CRAIG:       That also assumes the part that he

11:40:09AM 10      made representations about what other people would say.

11:40:11AM 11                  THE COURT:       I'm sorry.       Louder.

11:40:12AM 12                  MR. CRAIG:       It was also based on the

11:40:14AM 13      representations that counsel had made to the witness about

11:40:16AM 14      what other people would say.

11:40:24AM 15                  THE COURT:       I think this is a self-answering

11:40:27AM 16      question.     But the objection is sustained.

11:41:07AM 17                  THE WITNESS:        -- was lucid, otherwise the notary

11:41:09AM 18      would not have occurred.

11:41:11AM 19      By Mr. Adams:

11:41:11AM 20      Q.    Can you tell us whether or not Mr. Varney was lucid

11:41:14AM 21      at 11:00 a.m. on February 7th, 2018 --

11:41:18AM 22                  MS. JOHNSON:        Your Honor --

11:41:19AM 23                  MR. CRAIG:       Same objections, your Honor.

11:41:20AM 24                  THE COURT:       Well, the objection is sustained.

11:41:27AM 25                  THE WITNESS:        I do not have a memory of

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 70 of 169           70



11:41:29AM   1     Mr. Varney.      However, I --

11:41:39AM   2                 MR. ADAMS:       Your Honor, he answers about his

11:41:40AM   3     pattern and practice and experience.

11:41:43AM   4                 THE COURT:       Yeah, he already testified to that.

11:41:46AM   5                 MR. ADAMS:       Okay.     Understood.

11:42:03AM   6                                 CROSS-EXAMINATION

11:42:03AM   7     By Ms. Weglarz:

11:42:04AM   8     Q.    Prior to notarizing Exhibit 2 in a hospital, had you

11:42:09AM   9     ever notarized any documents in a hospital before?

11:42:11AM 10      A.    Yes, I have.

11:42:12AM 11      Q.    What kind of documents?

11:42:14AM 12      A.    Power of attorneys, usually.

11:42:16AM 13      Q.    Have you ever notarized a document like this type of

11:42:20AM 14      declaration that talks about facts?

11:42:23AM 15      A.    No, I have not.        That was the first declaration I

11:42:26AM 16      have ever done.

11:42:28AM 17      Q.    Have you ever done a declaration like this since you

11:42:34AM 18      notarized this declaration?

11:42:36AM 19      A.    I would say no, I have not.

11:42:38AM 20      Q.    So this type of declaration that you notarized, which

11:42:41AM 21      is Exhibit 2, is the only time you have notarized a

11:42:46AM 22      document like this; is that correct?

11:42:47AM 23      A.    To the best of my memory.

11:42:49AM 24      Q.    Do you recall when you were --                Well, actually, who

11:42:57AM 25      asked you to notarize Exhibit 2?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 71 of 169     71



11:43:00AM   1     A.    Mr. Adams.

11:43:01AM   2     Q.    And when were you contacted by Mr. Adams to do the

11:43:10AM   3     notarial act?

11:43:11AM   4     A.    The morning --

11:43:13AM   5     Q.    What time did this notarial act take place?

11:43:18AM   6     A.    At 11:00 a.m.

11:43:20AM   7     Q.    And that is indicated in your book, correct?

11:43:22AM   8     A.    Correct.

11:43:23AM   9     Q.    How much earlier were you contacted by Mr. Adams?

11:43:28AM 10      A.    Memory serves me, several hours prior.

11:43:33AM 11      Q.    Have you spoken to Mr. Adams since February 7th?

11:43:37AM 12      A.    Today, the first time since.

11:43:40AM 13      Q.    When Mr. Adams asked you to do this notarial act,

11:43:54AM 14      what exactly did he -- did he tell you what he wanted you

11:43:56AM 15      to do on the phone?

11:43:57AM 16      A.    Yes.     He told me he wanted me to perform a notary.

11:44:00AM 17      Q.    And there are different notarial acts, as I

11:44:04AM 18      understand it; is that right?

11:44:05AM 19      A.    True.

11:44:05AM 20      Q.    So it could be an acknowledgment or a jurat?

11:44:10AM 21      A.    Correct.

11:44:10AM 22      Q.    What other kinds of notarial acts are there?

11:44:15AM 23      A.    Those are the two.

11:44:16AM 24      Q.    What type of notarial act is this or was this?

11:44:20AM 25      A.    This would be an acknowledgment.

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 72 of 169             72



11:44:29AM   1     Q.    Did anyone specifically tell you that the notarial

11:44:33AM   2     act they wanted you to perform was an acknowledgment, or

11:44:36AM   3     is that something you determined on your own?

11:44:38AM   4     A.    I determined that.

11:44:39AM   5     Q.    And as I understand what an acknowledgment is, it is

11:44:48AM   6     basically you are verifying that the signature is genuine?

11:44:52AM   7     A.    Correct.

11:44:53AM   8     Q.    Does it verify anything other than that fact?

11:44:58AM   9     A.    It does not.

11:45:00AM 10      Q.    I am going to mark as Exhibit 4, just portions of the

11:45:09AM 11      Arizona Notary Public Reference Manual.                   I will give you a

11:45:15AM 12      copy.    This one in particular is dated August 2018.                 Are

11:45:19AM 13      you familiar with this particular publication?

11:45:21AM 14      A.    I am not.

11:45:22AM 15      Q.    Have you seen a publication similar to this that is

11:45:30AM 16      dated prior to August 2018?

11:45:32AM 17      A.    I believe I did, yes.

11:45:34AM 18      Q.    And if you go to the second page, there is a

11:45:43AM 19      checklist, twelve steps to a proper notarization.                   Are

11:45:49AM 20      these in fact the steps that a notary is required to go

11:45:54AM 21      through before a document is notarized?                   Take your time.

11:46:03AM 22      There is no rush.

11:46:04AM 23      A.    That's correct.

11:46:05AM 24      Q.    Let me ask you a few questions about items on this

11:46:08AM 25      checklist.      The second step states, "Does a signer

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 73 of 169            73



11:46:14AM   1     comprehend the underlying transaction on the document?"

11:46:18AM   2     My question to you is, do you know if Mr. Varney in fact

11:46:25AM   3     comprehended the underlying transaction on the document?

11:46:29AM   4     A.    As I don't have any memory of it, it is very

11:46:35AM   5     difficult for me to answer that question.

11:46:40AM   6     Q.    So it would be fair to say -- if I asked you a

11:46:43AM   7     question like, "Did Mr. Varney read the document?" is that

11:46:47AM   8     a question that you wouldn't be able to answer because you

11:46:49AM   9     don't have a memory?

11:46:50AM 10      A.    Correct.

11:46:51AM 11      Q.    So let's just make it a little bit clean for the

11:47:00AM 12      record.     Did Mr. Varney read the declaration that we have

11:47:06AM 13      identified as Exhibit 2 before he signed it?

11:47:09AM 14      A.    I don't remember that.

11:47:11AM 15      Q.    You mentioned that you felt that Mr. Varney was

11:47:18AM 16      lucid.     And my question to you is, how did you determine

11:47:20AM 17      that Mr. Varney was in fact lucid?

11:47:24AM 18      A.    I specifically didn't say that.                I said that the

11:47:31AM 19      document would not have been notarized had he not been

11:47:35AM 20      lucid.     Now, my practice is to engage in conversation and

11:47:44AM 21      to ask why we are present.             That's my practice.         And I

11:47:49AM 22      gauge from the response that I get the lucidity of the

11:47:53AM 23      person.

11:47:54AM 24      Q.    Did you have a conversation with Mr. Varney?

11:47:56AM 25      A.    I can't answer that question.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 74 of 169                74



11:47:58AM    1     Q.    You don't remember?

11:47:59AM    2     A.    I do not remember.

11:48:00AM    3     Q.    Do you remember who else was in the room when

11:48:06AM    4     Mr. Varney signed the document?

11:48:08AM    5     A.    I do not recall.

11:48:10AM    6     Q.    Do you know who drafted this document?

11:48:14AM    7     A.    I do not.      I would assume that it was Mr. Adams, but

11:48:19AM    8     I would not swear to that.

11:48:20AM    9     Q.    Did you have any conversations with Mr. Adams about

11:48:24AM 10       how this document was created?

11:48:26AM 11       A.    I don't believe we did.             We might have, but if we did

11:48:31AM 12       I do not recall.

11:48:32AM 13       Q.    Do you know when this document was created?                      I am

11:48:37AM 14       referring to Exhibit 2.

11:48:38AM 15       A.    I do not.

             16                                  CROSS-EXAMINATION

11:48:39AM 17       By Mr. Harris:

11:48:39AM 18       Q.    Were you paid to go to the hospital to notarize

11:48:43AM 19       Mr. Varney's signature?

11:48:44AM 20       A.    Absolutely.

11:48:46AM 21       Q.    When you go to notarize a signature, how much are

11:48:50AM 22       you -- what is your fee?

11:48:53AM 23       A.    Wow.     That is kind of a personal question.                   It

11:49:01AM 24       depends on how much time I feel would be allocated to that

11:49:09AM 25       session.      Some are quick; they are cheaper.                    Some are more

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 75 of 169         75



11:49:15AM   1     lengthy; they are more expensive.                 Some have time

11:49:20AM   2     considerations.         Hospitals, the doctors tend to pop in and

11:49:25AM   3     pop out.      So the fee schedule is based on those scenarios.

11:49:30AM   4     Q.    Is this a fee schedule that you set or is there a fee

11:49:34AM   5     schedule set by the state of Arizona?

11:49:36AM   6     A.    It is set by me.          The state of Arizona only allows

11:49:40AM   7     you to charge $10 for the actual signing, the signature.

11:49:44AM   8     The rest is determined by me, travel, time, things of that

11:49:48AM   9     nature.

11:49:48AM 10      Q.    When you were contacted by Mr. Adams to go to the

11:49:54AM 11      hospital to sign, do you know what your quoted fee was for

11:49:58AM 12      this signature?

11:49:59AM 13      A.    I believe it was $125, but I am only guessing.                I did

11:50:05AM 14      not check my records on that.

11:50:06AM 15      Q.    When you -- were you paid eventually to go to the

11:50:13AM 16      hospital to notarize the document we have marked as

11:50:15AM 17      Exhibit 2?

11:50:15AM 18      A.    Yes.

11:50:16AM 19      Q.    Who paid you?

11:50:17AM 20      A.    Ben did.

11:50:18AM 21      Q.    Mr. Adams?

11:50:19AM 22      A.    Yes.     Sorry.     Mr. Adams.

11:50:22AM 23      Q.    That's okay.        How did he pay you?

11:50:24AM 24      A.    The only reason I remember Mr. Adams is because of

11:50:29AM 25      the payment method.           It was a bit peculiar, because to my

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 76 of 169             76



11:50:36AM    1     memory he paid me with a $100 bill, and I billed him $25,

11:50:42AM    2     which I recall receiving a check from his law firm for the

11:50:47AM    3     other $25.      Had that not occurred, I probably would not

11:50:52AM    4     have remembered Mr. Adams.             Although, I will say that an

11:50:55AM    5     attorney being present is odd.               I kind of remember that

11:50:59AM    6     part of it.      For the most part, no, I wouldn't have

11:51:01AM    7     remembered him.

11:51:02AM    8     Q.    Have you had any conversations with anyone about

11:51:04AM    9     additional compensation, other than those checks, for

11:51:07AM 10       being here today?

11:51:08AM 11       A.    No.    Is that a possibility?

             12                                 CROSS-EXAMINATION

11:51:13AM 13       By Ms. SERKO:

11:51:13AM 14       Q.    One more thing you said was that you thought it was

11:51:15AM 15       odd that attorneys were present at the time when you

11:51:19AM 16       notarized what we have attached as Exhibit 2.                     What do you

11:51:23AM 17       mean it is odd that attorneys were present when you do the

11:51:28AM 18       notarial act?

11:51:29AM 19       A.    Because of all the notaries I have done, I don't

11:51:32AM 20       think I remember I had one where an attorney was present.

11:51:34AM 21       Q.    So this is the only one where an attorney was

11:51:36AM 22       present?

11:51:37AM 23       A.    To the best of my knowledge, correct.

11:51:40AM 24                                   CROSS-EXAMINATION

11:51:40AM 25       By Mr. Carlton:

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 77 of 169                77



11:51:41AM   1     Q.    My name is Mark Carlton.             I only have a few

11:51:45AM   2     questions.      The first question I have for you is, you

11:51:47AM   3     mentioned that you talked to Mr. Adams today, is that

11:51:50AM   4     correct, before your deposition?

11:51:52AM   5     A.    Correct.

11:51:54AM   6     Q.    Was that in person or via phone?

11:51:56AM   7     A.    Person.

11:51:58AM   8     Q.    And what time did you start meeting with Mr. Adams

11:52:02AM   9     this morning?

11:52:03AM 10      A.    Five til --      What time is it?

11:52:11AM 11                  MR. ADAMS:       We started at 11:00.

11:52:17AM 12                  THE WITNESS:        Five til 11:00.          Sorry.

11:52:18AM 13      By Mr. Carlton:

11:52:18AM 14      Q.    Did you talk to him for about five minutes?

11:52:21AM 15      A.    A little less.        We took some time to walk up here, so

11:52:25AM 16      a little less than five.

11:52:27AM 17      Q.    Did you meet Mr. Adams outside the building

11:52:29AM 18      somewhere?

11:52:29AM 19      A.    I did.

11:52:30AM 20      Q.    What did you talk about with Mr. Adams during your

11:52:34AM 21      walk up to the deposition that you are sitting in now?

11:52:38AM 22      A.    Well, Mr. Adams apologized to me for not contacting

11:52:43AM 23      me, because I had not spoken to him during this whole

11:52:47AM 24      process.     And I received tons of phone calls.                  And I have

11:52:54AM 25      been subpoenaed twice.           And I just thought it was a bit

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 78 of 169              78



11:52:57AM   1     odd that I had not heard from Mr. Adams.                    He apologized

11:52:59AM   2     for not making contact.            And he tried to calm me down,

11:53:06AM   3     because I was a bit nervous.              He told me that I wasn't in

11:53:09AM   4     trouble.     Basically that was the conversation.

11:53:13AM   5     Q.    Did he tell you or suggest to you any of the

11:53:19AM   6     questions that might be asked of you this morning?

11:53:23AM   7     A.    He told me that my identity would be asked about and

11:53:29AM   8     my credentials for the state of Arizona.                    He did tell me

11:53:32AM   9     that, that those would be the type of questions that I

11:53:34AM 10      would be getting.

11:53:35AM 11      Q.    Did Mr. Adams use the word "lucid" at any time during

11:53:41AM 12      your conversation?

11:53:42AM 13      A.    He absolutely did not.

11:53:43AM 14      Q.    What is your definition of the word "lucid"?

11:53:49AM 15      A.    Self-awareness, awareness of one's surroundings,

11:53:55AM 16      awareness of other people present, understanding --

11:54:02AM 17      Q.    I'm sorry.      You were breaking up there.

11:54:03AM 18      A.    I'm sorry.      I said self-awareness, understanding of

11:54:08AM 19      one's surroundings, and understanding of who is present,

11:54:13AM 20      an understanding of, I guess, the general purpose of why

11:54:17AM 21      we are all together at that time.

11:54:20AM 22      Q.    So you mentioned in response to questions earlier

11:54:24AM 23      that you typically have a conversation with the witness

11:54:31AM 24      prior to the signing.           Is that the only what I will call

11:54:36AM 25      test to determine whether or not the witness is lucid by

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 79 of 169                79



11:54:41AM   1     your definition?

11:54:42AM   2     A.    Yes.

11:54:43AM   3     Q.    Do you perform or are you trained to perform any kind

11:54:47AM   4     of examination of the witness to determine whether they

11:54:50AM   5     are lucid?

11:54:51AM   6     A.    Not being a doctor, no, I wouldn't know what to do.

11:55:01AM   7     I have no clue as to what to do, other than, as I stated,

11:55:05AM   8     what my understanding of what lucidity is.

11:55:08AM   9     Q.    I'm sorry.       It sounds like we're breaking up again.

11:55:11AM 10      A.    I said, as I am not a doctor, even though someone

11:55:16AM 11      thought I was, I would have no idea as to what one would

11:55:21AM 12      do to assess lucidity, clinically speaking.                        So I can only

11:55:29AM 13      do so in a general sense, which is what I stated.

11:55:33AM 14                                 RECROSS-EXAMINATION

11:55:35AM 15      By Mr. Carlton:

11:55:36AM 16      Q.    Mr. Parris, Mr. Carlton again.                 What I gathered from

11:55:40AM 17      what I heard from your last answer was that -- your

11:55:41AM 18      reference to being a doctor, was that because there was an

11:55:44AM 19      error on one of the subpoenas you received?

11:55:47AM 20      A.    Yes, that's correct.

11:55:48AM 21      Q.    Just for the record, you are not a medical doctor; is

11:55:52AM 22      that correct?

11:55:52AM 23      A.    I am not.

11:55:55AM 24      Q.    Do you have any type of medical training of any kind?

11:55:59AM 25      A.    I do not.

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 80 of 169    80



11:56:00AM   1     Q.    Have you ever worked in like a nursing facility where

11:56:07AM   2     you would become familiar with elderly patients?

11:56:11AM   3     A.    I have not.

11:56:12AM   4     Q.    I will represent to you that Mrs. Varney was present

11:56:23AM   5     at the time of the signing that you notarized for

11:56:27AM   6     Mr. Varney.      Is it fair to say you don't recall that?

11:56:29AM   7     A.    I do not.

11:56:30AM   8     Q.    I will also represent to you that she testified that

11:56:34AM   9     Mr. Varney did not speak at all during this signing

11:56:40AM 10      ceremony on February 7th.             Okay?

11:56:44AM 11      A.    Okay.

11:56:45AM 12      Q.    Assuming that is true, what else in your practice do

11:56:52AM 13      you do, if anything, to verify the lucidity of a witness?

11:56:58AM 14      A.    I already stated what I do, what my practice is.

11:57:04AM 15      Q.    So if the evidence turns out to be that Mr. Varney

11:57:08AM 16      did not speak in your presence, would it be fair to say

11:57:12AM 17      that you did not follow your practice in determining

11:57:16AM 18      whether or not he was lucid?

11:57:17AM 19      A.    Again, I don't have any memory of this event

11:57:23AM 20      whatsoever, other than as I stated earlier about meeting

11:57:27AM 21      Mr. Adams.      So I do not remember.

11:57:31AM 22      Q.    And so it sounds like you would defer to Maria

11:57:36AM 23      Varney's recollection of the conversations or lack thereof

11:57:40AM 24      over your own?

11:57:41AM 25      A.    I would not defer anything when I don't have a memory

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 81 of 169           81



11:57:45AM   1     of the situation.

11:57:46AM   2     Q.    Would you defer to somebody that does claim to have a

11:57:50AM   3     memory?

11:57:50AM   4     A.    I would not defer to anyone of a conversation or

11:57:55AM   5     event that I don't have any memory of.                   I would not defer.

11:58:01AM   6     Q.    Are you aware that there is a hearing on Monday

11:58:05AM   7     before a federal judge regarding this particular

11:58:09AM   8     declaration, Exhibit 2?

11:58:10AM   9     A.    I am not.

11:58:12AM 10      Q.    Is it fair to say then that you have not been asked

11:58:16AM 11      to attend that hearing by Mr. Adams or anyone else?

11:58:20AM 12      A.    That is correct.

11:58:22AM 13      Q.    Is it your practice when attending a signing ceremony

11:58:30AM 14      like this -- I know you mentioned it often involves car

11:58:33AM 15      titles, not asbestos litigation.                But do you as part of

11:58:37AM 16      your conversation ask any questions about the contents of

11:58:41AM 17      the documents that are being signed?

11:58:43AM 18      A.    I do not.

11:58:44AM 19      Q.    Is it your practice to ask anyone else, such as the

11:58:50AM 20      person who arranges the signing session, about their

11:58:54AM 21      understanding of the document?

11:58:57AM 22      A.    It is not.

11:59:01AM 23                                 RECROSS-EXAMINATION

11:59:01AM 24      By Ms. Serko:

11:59:02AM 25      Q.    My first question is, do you recall when or what time

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 82 of 169              82



11:59:06AM   1     you arrived at the hospital on February 7th?

11:59:09AM   2     A.    I would say approximately 10:30.

11:59:14AM   3     Q.    So you said that he signed at around 11:00; is that

11:59:20AM   4     correct?

11:59:20AM   5     A.    That's correct.

11:59:21AM   6     Q.    So between 10:30 and 11:00, what were you doing?

11:59:28AM   7     A.    Waiting to get in to see Mr. Varney.                  I spent some

11:59:35AM   8     time --

11:59:37AM   9     Q.    Where were you waiting?

11:59:38AM 10      A.    I spent most of the time looking for the room, and

11:59:40AM 11      then I remember that Mr. Adams came out to meet me and

11:59:46AM 12      took me to the room.          He told me that it would be soon,

11:59:52AM 13      and he went back into the room.               That's my memory.

11:59:57AM 14      Q.    Do you recall -- do you recall anything else that

12:00:01PM 15      Mr. Adams said during that time?

12:00:02PM 16      A.    No.    I am embarrassed to say, but I don't have any

12:00:09PM 17      memory of being in the room whatsoever.                   I am embarrassed

12:00:12PM 18      to say that, but I don't.

12:00:15PM 19      Q.    Do you recall whether or not Mr. Adams paid you

12:00:18PM 20      before or after the signing?

12:00:21PM 21      A.    It would have been after.

12:00:29PM 22      Q.    Did Mr. Adams hand you the document that was

12:00:33PM 23      notarized?

12:00:35PM 24      A.    Yes, he did.       I believe, yeah.           He would have had to

12:00:44PM 25      have given it to me for me to at least scan it to see if

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 83 of 169         83



12:00:48PM   1     witnesses were required, which is what I am usually

12:00:52PM   2     looking for.

12:00:53PM   3     Q.    When are witnesses required?

12:00:55PM   4     A.    When?     Was that your question?

12:00:59PM   5     Q.    Yes.     Yes.

12:01:01PM   6     A.    This is a declaration, okay, which I have never seen

12:01:06PM   7     before.      I don't even know what a declaration is.               I

12:01:10PM   8     usually do power of attorneys in hospitals, and they

12:01:16PM   9     always require witnesses.

12:01:24PM 10      Q.    From looking at the document, what did you determine

12:01:29PM 11      about whether it required witnesses or not?

12:01:31PM 12      A.    They were not required.

12:01:33PM 13      Q.    This may have been asked, but do you recall whether

12:01:41PM 14      or not there were witnesses or other people present in the

12:01:45PM 15      room, other than yourself, Mr. Adams, and Mr. Varney?

12:01:49PM 16      A.    No, I don't.        I am being told today that there were

12:01:53PM 17      other peoples in the room, but, again, I have no memory of

12:01:57PM 18      this event whatsoever.            So, as I said before, I couldn't

12:02:02PM 19      defer to what someone else says, and I can't attest that

12:02:05PM 20      there were other people in the room at the time, because I

12:02:13PM 21      don't recall.

12:02:13PM 22      Q.    Are you aware of the medications Mr. Varney was on at

12:02:18PM 23      the time?

12:02:18PM 24      A.    Excuse me?

12:02:20PM 25      Q.    Are you aware of the medications Mr. Varney was on at

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 84 of 169              84



12:02:24PM   1     the time?

12:02:24PM   2     A.    No.    I have no knowledge of medications whatsoever.

12:02:28PM   3     Q.    Do you recall what hand he signed the document with?

12:02:33PM   4     A.    I do not recall.

12:02:36PM   5     Q.    Do you recall whether he was wearing glasses?

12:02:41PM   6                 THE COURT:       Cut it off.

12:02:44PM   7                 MR. ADAMS:       It's stopped.

12:02:45PM   8                 THE COURT:       It is noon.        How much more time on

12:02:49PM   9     this dep?

12:02:54PM 10                  MR. ADAMS:       Twelve minutes, your Honor.

12:02:56PM 11                  THE COURT:       Okay.     We will pick it up at 1:30.

01:32:54PM 12             (Lunch recess.)

01:37:11PM 13                  THE COURT:       Let's continue with the deposition.

01:37:22PM 14                  THE WITNESS:        I do not recall.

01:37:27PM 15      By Ms. Serko:

01:37:28PM 16      Q.    Sir, you mentioned in your prior testimony different

01:37:34PM 17      types of notarization, an acknowledgment and oath or

01:37:39PM 18      affirmation.      Can you explain the difference between

01:37:41PM 19      those?

01:37:42PM 20      A.    An acknowledgment is verifying the identity of the

01:37:46PM 21      person.     What was the other two, again, that you said?

01:37:55PM 22      Q.    Oath or affirmation.

01:37:58PM 23      A.    An oath is where you would give -- ask for a sworn

01:38:03PM 24      statement, ask for it in the affirmative.                    And the other

01:38:11PM 25      one was affirmation?          Is that what you said?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 85 of 169               85



01:38:16PM   1     Q.    That's my understanding, oath or affirmation.

01:38:20PM   2     A.    I don't know what that one is.

01:38:23PM   3     Q.    And in this instance you qualified this signing of

01:38:27PM   4     Mr. Varney as an acknowledgment, correct?

01:38:30PM   5     A.    Correct.

01:38:30PM   6     Q.    Do you recall actually seeing Mr. Varney's

01:38:38PM   7     identification?

01:38:38PM   8     A.    Yes.     Well, no, I don't recall that I -- seeing it,

01:38:45PM   9     but because it is recorded in my book, I saw it.                    Because

01:38:50PM 10      everything in my book occurs -- as far as identification

01:38:53PM 11      is concerned, is transferred from the driver's license.

01:38:59PM 12      Q.    But you have no independent memory of seeing his

01:39:03PM 13      driver's license?

01:39:04PM 14      A.    I do not.

01:39:05PM 15      Q.    Do you recall who gave you his driver's license, if

01:39:12PM 16      that's what occurred?

01:39:13PM 17      A.    I do not.

01:39:17PM 18      Q.    You wouldn't have seen a computer printer in the

01:39:26PM 19      room; is that correct?

01:39:26PM 20      A.    I'm sorry?       Would you say that again?

01:39:30PM 21      Q.    Sure.     You did not see a computer printer in the room

01:39:33PM 22      with Mr. Varney; is that correct?

01:39:35PM 23      A.    No.     Again, I can't state as to what happened in the

01:39:41PM 24      room or what equipment was in the room or what peoples

01:39:45PM 25      were in the room, because I don't have any memory of it.

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 86 of 169            86



01:39:49PM   1     I would say it's odd to see a computer printer in a

01:39:53PM   2     hospital room, but I don't recall if there was one,

01:39:55PM   3     because I don't remember.

01:39:56PM   4     Q.    Sir, you said that you met with Mr. Adams this

01:40:02PM   5     morning, correct?

01:40:04PM   6     A.    Correct.

01:40:04PM   7     Q.    And you mentioned that he made a comment along the

01:40:12PM   8     lines of, "You're not in trouble."                 Do you know why he

01:40:15PM   9     said that?

01:40:15PM 10      A.    Because I think it was obvious that I was nervous and

01:40:23PM 11      apprehensive about this scenario, because I had received

01:40:29PM 12      so many phone calls from so many different attorneys

01:40:34PM 13      asking me so many questions about an event that I don't

01:40:39PM 14      recall.     Because I do so many notaries, I can't possibly

01:40:46PM 15      recall all of them.          It's not possible.

01:40:51PM 16            And then I would also say that this happened more

01:40:54PM 17      than a year ago.        Okay?      Perhaps if it was two months ago

01:41:00PM 18      I would have a better memory, but it was a long time ago.

01:41:04PM 19      So I don't have any memory of it.

01:41:07PM 20      Q.    And how was it that you and Mr. Adams arranged to

01:41:12PM 21      meet prior to the deposition today?                 Was it a phone call?

01:41:14PM 22      A.    We did not arrange anything.               I drove here, and he

01:41:22PM 23      called me, and he came down and met me.                   It was

01:41:30PM 24      coincidence because I had just --

01:41:33PM 25      Q.    Had you --

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 87 of 169             87



01:41:34PM    1     A.    -- I had just parked.           I had just put the car in park

01:41:37PM    2     and the phone rang.

01:41:39PM    3     Q.    And that phone call from Mr. Adams today, just as you

01:41:44PM    4     parked, that was the first time you had spoken to him

01:41:46PM    5     since February 7th?

01:41:48PM    6     A.    That is correct.

01:41:49PM    7     Q.    And was anything discussed on the phone, other than

01:41:53PM    8     that you had just arrived and would meet downstairs,

01:41:58PM    9     apparently?

01:41:58PM 10       A.    Other than his apologies for not reaching out to me

01:42:03PM 11       sooner.     That was it.

01:42:06PM 12       Q.    Okay.    Sir, just in general, are there other signers

01:42:17PM 13       or notarizations you have done that you do have memory of,

01:42:21PM 14       or do you generally not recall instances of notarizing

01:42:25PM 15       documents?

01:42:26PM 16       A.    To be honest with you, I try to forget as quickly as

01:42:31PM 17       I do it.      I do way too many notaries to try to retain in

01:42:37PM 18       my mind those events.           I do way too many.

             19                               REDIRECT EXAMINATION

             20     By Mr. Adams:

01:42:43PM 21       Q.    Mr. Parris, I have a few follow-up questions for you

01:42:47PM 22       quickly, and then, hopefully, we will get you out of here.

01:42:50PM 23       You were asked some questions about myself, Mr. Adams,

01:42:53PM 24       paying you $100 in cash at the hospital, and then I think

01:42:58PM 25       my law firm sending you a $25 check after that.                    Do you

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 88 of 169           88



01:43:02PM   1     recall that testimony?

01:43:02PM   2     A.    I do.

01:43:03PM   3     Q.    Did I pay you anything more than what you have billed

01:43:12PM   4     for the work?

01:43:13PM   5     A.    You did not.

01:43:14PM   6     Q.    Did I bribe you in any way?

01:43:16PM   7     A.    You did not.

01:43:17PM   8     Q.    Did I say, "If I give you a bunch of money, will you

01:43:21PM   9     to sign this document, even though Mr. Varney is not

01:43:26PM 10      lucid"?

01:43:30PM 11                  MS. JOHNSON:        Objection.       It's argumentative and

01:43:32PM 12      it's leading.       It is an improper question.

01:43:33PM 13                  THE COURT:       I'm sorry.       Is somebody talking?

01:43:35PM 14                  MS. JOHNSON:        I said objection, it's leading and

01:43:38PM 15      argumentative.

01:43:41PM 16                  MR. ADAMS:       There was no objection at the

01:43:43PM 17      deposition, your Honor, just for the record.

01:43:46PM 18                  THE COURT:       It is a harmless leading question.

01:43:49PM 19      Overruled.

01:43:52PM 20                  THE WITNESS:        I did not, I would not.

01:43:56PM 21      By Mr. Adams:

01:43:57PM 22      Q.    Yeah.    If I had done that, if a lawyer came to you

01:43:59PM 23      and tried to bribe you, would you accept it?

01:44:02PM 24      A.    I would not accept it.

01:44:03PM 25      Q.    You have been paid by other lawyers to be here today,

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 89 of 169                  89



01:44:05PM   1     correct?

01:44:06PM   2     A.    Yes, I believe I have been.

01:44:08PM   3     Q.    You mentioned that you had received, I think, a $43

01:44:11PM   4     check and 45 cents, and a $56 check, correct?

01:44:16PM   5     A.    Correct.

01:44:16PM   6     Q.    Those came from lawyers that were not me, correct?

01:44:19PM   7     A.    Correct.

01:44:19PM   8     Q.    Have you changed your testimony today because other

01:44:23PM   9     lawyers wrote you checks?

01:44:25PM 10      A.    I have not.

01:44:25PM 11      Q.    Have you said anything untrue today because other

01:44:28PM 12      lawyers wrote you checks?

01:44:29PM 13      A.    I have not.

01:44:30PM 14      Q.    Would you do that?

01:44:31PM 15      A.    I resent the statement, because there is no reason

01:44:35PM 16      for me to do anything like that, you know.                        We are talking

01:44:40PM 17      minuscule amounts of money here.                If we were talking

01:44:47PM 18      billions of dollars, millions of dollars, I might consider

01:44:49PM 19      it.    I wouldn't do it, but I might consider it.                      For the

01:44:51PM 20      amount of money we are talking about, it is not worth it

01:44:54PM 21      to me.

01:44:54PM 22      Q.    How many times have you notarized documents, if you

01:44:57PM 23      had to estimate, since you became a notary?

01:44:59PM 24      A.    How many have I notarized since I became a notary?

01:45:04PM 25      Q.    Yeah.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 90 of 169    90



01:45:05PM   1     A.    Five hundred and seventy-seven, I believe it has

01:45:08PM   2     been.

01:45:08PM   3     Q.    You have made a lot more than $100, right?

01:45:10PM   4     A.    I have.

01:45:11PM   5     Q.    Would you risk your entire notary license for $100?

01:45:14PM   6     A.    No.

01:45:15PM   7     Q.    You were asked some other questions about the fact

01:45:19PM   8     that there was an attorney present when you notarized

01:45:22PM   9     Mr. Varney's declaration.             Do you remember that?

01:45:24PM 10      A.    Right.

01:45:24PM 11      Q.    That was me?

01:45:25PM 12      A.    I'm pretty sure.

01:45:28PM 13      Q.    Did I use any lawyer tricks on you to get you sign

01:45:34PM 14      the document?

01:45:36PM 15      A.    Whoa.     No, you did not.

01:45:40PM 16      Q.    Did I twist your arm, or try to convince you, or do

01:45:45PM 17      any lawyer-like things to try to get you to do something

01:45:48PM 18      that you didn't believe was true and accurate?

01:45:53PM 19      A.    You did not.

01:45:55PM 20      Q.    You were asked some questions about what your pattern

01:46:01PM 21      and practice is with respect to engaging in conversation

01:46:07PM 22      with individuals when they are going to sign something

01:46:10PM 23      that you are notarizing.

01:46:12PM 24      A.    Correct.

01:46:12PM 25      Q.    Can you tell us whether or not that is something that

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 91 of 169    91



01:46:21PM   1     you do every single time you notarize a document?

01:46:24PM   2     A.    I do not.

01:46:25PM   3     Q.    Can you tell us whether you at least determine that

01:46:32PM   4     someone is lucid and with it every time they (sic)

01:46:35PM   5     notarize a document?

01:46:36PM   6     A.    Absolutely.

01:46:37PM   7     Q.    Do you need to be a licensed medical doctor to do

01:46:40PM   8     that?

01:46:41PM   9     A.    I do not.

01:46:43PM 10      Q.    You were asked some questions about the specific type

01:46:47PM 11      of declaration document that you notarized in this case.

01:46:51PM 12      Do you remember that?

01:46:51PM 13      A.    I do.

01:46:51PM 14      Q.    And I think your testimony was you hadn't seen a

01:46:57PM 15      declaration before that you notarized?

01:47:00PM 16      A.    Correct.

01:47:00PM 17      Q.    Have you gone to hospitals before to notarize

01:47:04PM 18      documents?

01:47:05PM 19      A.    I have.

01:47:05PM 20      Q.    How common is that?

01:47:07PM 21      A.    Very.

01:47:07PM 22      Q.    Is there anything unusual about you going to a

01:47:12PM 23      hospital and notarizing a document?

01:47:14PM 24      A.    Absolutely not.

01:47:15PM 25      Q.    You were asked some questions about a twelve-step

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 92 of 169                  92



01:47:20PM   1     Arizona notary public reference manual.                   Do you recall

01:47:23PM   2     that?

01:47:24PM   3     A.    I do.

01:47:24PM   4     Q.    We have marked that document as Exhibit 4 to the

01:47:27PM   5     deposition, and it has twelve steps that a notary

01:47:31PM   6     generally follows when getting a document notarized?

01:47:33PM   7     A.    Correct.

01:47:34PM   8     Q.    Is it your pattern and practice to follow those

01:47:37PM   9     twelve steps?

01:47:38PM 10      A.    Absolutely.

01:47:38PM 11      Q.    Can you tell us whether or not it is your pattern and

01:47:41PM 12      practice to have an individual read a document and

01:47:50PM 13      comprehend a document before signing it and placing your

01:47:54PM 14      notary seal on the document?

01:47:55PM 15                  MS. JOHNSON:        Objection.

01:47:57PM 16                  THE WITNESS:        That has never happened.              It is not

01:47:59PM 17      common.

01:47:59PM 18      By Mr. Adams:

01:47:59PM 19      Q.    I'm sorry.      Say that again.

01:48:00PM 20      A.    I said the signer reading the document has never

01:48:07PM 21      occurred ever in my signings, at the event.                       They scan it

01:48:14PM 22      and they sign it.

01:48:16PM 23      Q.    You were asked some questions by a number of lawyers

01:48:19PM 24      in the room and on the phone.              Have any of those questions

01:48:22PM 25      changed your testimony, that you would not have notarized

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 93 of 169       93



01:48:26PM    1     this document if Mr. Varney was unable to respond in any

01:48:33PM    2     way?

01:48:33PM    3     A.     That is correct, nothing would have changed or will

01:48:37PM    4     change.

              5                                 CROSS-EXAMINATION

              6     By Ms. Weglarz:

01:48:39PM    7     Q.     Is it a requirement that the person actually read a

01:48:41PM    8     document before you acknowledge the signature as in you

01:48:48PM    9     did --

01:48:49PM 10       A.     In my presence?

01:48:50PM 11       Q.     -- with a notarial act?           Yes.

01:48:51PM 12       A.     Absolutely not.

01:48:52PM 13       Q.     Before you, as a notary public, are allowed to

01:48:56PM 14       acknowledge a signature on a document, like you did here,

01:48:59PM 15       is it a requirement --

01:49:01PM 16       A.     It is not.

01:49:01PM 17       Q.     -- that the person have read the document?

01:49:03PM 18       A.     It is not.

             19                          FURTHER RECROSS-EXAMINATION

             20     By Mr. Harris:

01:49:06PM 21       Q.     I believe you testified a moment ago in response to

01:49:09PM 22       Mr. Adams that you do not always talk to a witness to

01:49:12PM 23       confirm whether they are lucid.               Did I understand that

01:49:15PM 24       correctly?

01:49:18PM 25       A.     There is always brief conversations, not lengthy,

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 94 of 169             94



01:49:27PM   1     "hi," things of that nature.

01:49:33PM   2     Q.    When you referred earlier to conversations, do you

01:49:37PM   3     consider one word, such as "hi," to constitute a

01:49:42PM   4     conversation?

01:49:43PM   5     A.    If I get a response, yes.

01:49:48PM   6     Q.    That's all you are looking for, is a response?

01:49:50PM   7     A.    I didn't say that.

01:49:55PM   8     Q.    What else are you looking for then, beyond just a

01:49:58PM   9     simple response, like "hi"?

01:50:01PM 10      A.    Lucidity, awareness.

01:50:08PM 11                           FURTHER RECROSS-EXAMINATION

01:50:08PM 12      By Ms. Weglarz:

01:50:10PM 13      Q.    Mr. Parris, did Mr. Adams on February 7th tell you

01:50:14PM 14      Mr. Varney was dying?

01:50:15PM 15      A.    He did not.

01:50:17PM 16      Q.    Did you have any other information as to what his

01:50:21PM 17      condition was or prognosis?

01:50:24PM 18      A.    I did not.

01:50:29PM 19                  MS. WEGLARZ:        Thank you.

01:50:32PM 20                  MR. ADAMS:       Anyone else on the phone?             All right.

01:50:35PM 21      I don't have any more questions.                Your deposition is

01:50:37PM 22      complete.     Thank you very much, sir.

01:50:39PM 23                  THE WITNESS:        Are we off the record?

01:50:42PM 24                  MR. ADAMS:       That completes the deposition of

01:50:44PM 25      Mr. Parris, your Honor.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 95 of 169          95



01:50:44PM   1                 THE COURT:       I'm sorry.       Let me ask a couple of

01:50:47PM   2     questions.      I didn't get his last name.

01:50:52PM   3                 MR. ADAMS:       Parris, P, as in Peter, A-R-R-I-S.

01:50:59PM   4     It's like Paris, France, but with an extra R.

01:51:05PM   5                 THE COURT:       Speaking of Paris, I don't know if

01:51:08PM   6     you heard about it, but the Notre Dame cathedral is on

01:51:13PM   7     fire, and apparently pretty bad.

01:51:17PM   8            There was one other thing:              He testified as to when

01:51:21PM   9     he got his certificate, and I didn't make a note of it.

01:51:24PM 10                  MR. ADAMS:       It was September of 2017.

01:51:30PM 11                  THE COURT:       Okay.     Now, there were a lot of

01:51:43PM 12      objections before we started.              I think they got resolved.

01:51:52PM 13      Are there any objections to Mr. Parris' deposition that

01:51:56PM 14      didn't get resolved that should be resolved?

01:52:05PM 15             There were a lot of leading questions in there.              I

01:52:09PM 16      guess you probably know I have been at this a little

01:52:18PM 17      while.     The kind of leading questions that you objected to

01:52:22PM 18      at the last, trying to bolster the witness' testimony,

01:52:29PM 19      don't help much, what the questioner thinks he's doing.

01:52:36PM 20             Anyway, who's your next witness?

01:52:39PM 21                  MR. ADAMS:       Your Honor, we have spent the lunch

01:52:41PM 22      hour withdrawing about eight pages of Dr. Sharma's

01:52:46PM 23      testimony.      We would like to read that at this time.           And

01:52:53PM 24      Mr. Horn will be Dr. Sharma on the stand, and I will

01:52:57PM 25      question the witness.           I think that will go much faster

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 96 of 169             96



01:52:59PM   1     than the video dep, where we are kind of shuffling through

01:53:04PM   2     papers and trying to --

01:53:04PM   3                 THE COURT:       It would be faster if I read it

01:53:07PM   4     myself on my own time.

01:53:09PM   5                 MR. ADAMS:       That is another option.

01:53:11PM   6                 MR. VEGA:      Your Honor, if I may, there really

01:53:13PM   7     seems to be a lack of communication between plaintiff and

01:53:16PM   8     the defendants, because this is the first time I am

01:53:18PM   9     hearing that they did any redactions.                  We had an hour and

01:53:23PM 10      a half.     At any point in time they could have come to us

01:53:25PM 11      to tell us what those redactions were so that we can

01:53:29PM 12      communicate.

01:53:29PM 13                  THE COURT:       We are talking due process.            They are

01:53:32PM 14      entitled to know what you are going to offer.

01:53:34PM 15                  MR. ADAMS:       Your Honor, if I had touched a single

01:53:37PM 16      designation they had made, or had co-designated in, or

01:53:42PM 17      have done anything to -- but object to and try to exclude,

01:53:45PM 18      I certainly would have brought it up.                  I am not trying

01:53:48PM 19      to --     I only withdrew our designations.                 I wouldn't touch

01:53:52PM 20      theirs, and I would never do that.                 I am trying to

01:53:54PM 21      streamline things.

01:53:55PM 22                  THE COURT:       Streamlining is great, but they have

01:53:57PM 23      a right to know what you are going to offer.

01:54:01PM 24                  MR. VEGA:      That still doesn't address whether

01:54:03PM 25      they streamlined the things that we found objectionable or

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 97 of 169                 97



01:54:06PM   1     not, or if those are still part of the record.                       That's the

01:54:09PM   2     lack of communication that we are having at this point.

01:54:14PM   3                 MR. ADAMS:       We withdrew our own designations that

01:54:16PM   4     they objected to and wanted excluded.

01:54:21PM   5                 MR. VEGA:      Did you withdraw it --

01:54:22PM   6                 MR. ADAMS:       Excuse me, counsel.            Don't address

01:54:25PM   7     me.    We withdrew our own designations that they objected

01:54:28PM   8     to and wanted excluded.            We can put them back and they can

01:54:31PM   9     object.     Your Honor, I am over here trying to get this in

01:54:34PM 10      the quickest, easiest way possible.                 That's all I am

01:54:36PM 11      trying to do.

01:54:38PM 12                  MR. VEGA:      Your Honor, that misses the point.

01:54:40PM 13                  THE COURT:       I understand.         What I am telling you

01:54:42PM 14      is that due process requires that they understand, or

01:54:45PM 15      know, or have a chance to object to what you're going to

01:54:48PM 16      offer.     Provide that to them in some form somehow.                    This

01:54:55PM 17      is still here, incidentally, that you handed up earlier.

01:55:01PM 18                  MR. ADAMS:       Okay.     We cannot --         Okay.     Do you

01:55:09PM 19      want us to --       Your Honor, does the Court want to read the

01:55:14PM 20      transcript on its own time, and we won't --

01:55:17PM 21                  THE COURT:       That is the fastest way.               I can do

01:55:20PM 22      that tonight while I'm enjoying my time off at home.

01:55:29PM 23      That's the easiest way to do it, the fastest way.

01:55:35PM 24                  MR. ADAMS:       All right.

01:55:44PM 25                  MR. VEGA:      Your Honor, will we still have an

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 98 of 169              98



01:55:46PM   1     opportunity to see what plaintiffs' counsel is

01:55:49PM   2     proposing --

01:55:50PM   3                 THE COURT:       That's what I just told them.

01:55:54PM   4                 MR. ADAMS:       We will skip the withdrawals.           They

01:55:56PM   5     have seen it.

01:55:57PM   6                 THE COURT:       Pardon?

01:55:58PM   7                 MR. ADAMS:       We won't withdraw anything.           We will

01:56:00PM   8     keep it as it is, if that's easier.

01:56:03PM   9                 THE COURT:       I don't know what you're talking

01:56:05PM 10      about now.      You're going to offer Dr. Sharma's deposition?

01:56:14PM 11                  MR. ADAMS:       Right.

01:56:14PM 12                  THE COURT:       What I'm telling you is they have a

01:56:17PM 13      right to know what you're going to offer before you submit

01:56:19PM 14      it.     Make arrangements to give them that information.

01:56:26PM 15                  MR. ADAMS:       Okay.     No problem.

01:56:28PM 16                  MR. CRAIG:       Your Honor, I do have concern that

01:56:32PM 17      the -- what they're going to hand you does not include the

01:56:35PM 18      objections that we noted in the transcript and provided to

01:56:40PM 19      them.

01:56:45PM 20                  THE COURT:       I could have read the whole thing by

01:56:47PM 21      now and been done.

01:56:50PM 22                  MR. CRAIG:       Normally Rule 32 has a procedure that

01:56:55PM 23      accomplishes all this, that wasn't done here.

01:57:00PM 24                  THE COURT:       I am trying to get to the bottom line

01:57:05PM 25      efficiently here, and hassling over this stuff delays it.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 99 of 169          99



01:57:13PM   1     If you know what they are going to offer, then you can

01:57:16PM   2     object before it is submitted.               That's the next step in

01:57:22PM   3     Dr. Sharma's deposition.

01:57:27PM   4            All right.      What's next?

01:57:30PM   5                 MR. ADAMS:       We would like to publish the

01:57:35PM   6     declaration of Father Eric Schimmel and read it into the

01:57:40PM   7     record.

01:57:40PM   8                 THE COURT:       All right.       I would point out that

01:57:47PM   9     the declaration is not available for trial, so this would

01:57:50PM 10      be a subject of the motion on summary judgment only.

01:57:54PM 11                  MR. ADAMS:       All right.       Plaintiffs call as their

01:57:58PM 12      next witness Father Eric Schimmel.

01:58:09PM 13                  MS. WEGLARZ:        Your Honor, the defendants as a

01:58:10PM 14      whole object to this declaration on the basis of hearsay,

01:58:15PM 15      for which there is no exception, and therefore it is

01:58:15PM 16      inadmissible.

01:58:16PM 17                  THE COURT:       I am having a hard time understanding

01:58:18PM 18      you.    Be seated, and you can pull that over, hopefully,

01:58:22PM 19      and you won't have to break your back.

01:58:25PM 20                  MS. WEGLARZ:        The defendants object to Father

01:58:31PM 21      Schimmel's declaration on the basis of hearsay, for which

01:58:33PM 22      there is no exception, and therefore it is inadmissible.

01:58:37PM 23                  THE COURT:       It may be admissible for summary

01:58:41PM 24      judgment purposes.         Let's see what he has to say, if

01:58:46PM 25      that's all we have is his declaration.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 100 of 169             100



01:59:03PM   1                 MR. ADAMS:       The declaration of Father Eric

01:59:06PM   2      Schimmel, CSC.      "I, Father Eric Schimmel, CSC, declare as

01:59:13PM   3      follows:     I am not a named party to this action.                   Nor have

01:59:15PM   4      I been offered any reward, payment, promise, or inducement

01:59:19PM   5      for the execution of this declaration.                  I have not been

01:59:22PM   6      threatened or pressured in any way to provide the

01:59:24PM   7      information in this declaration, which I do so knowingly

01:59:27PM   8      and voluntarily.       I have personal knowledge of the facts

01:59:31PM   9      in this declaration from my own personal observation and

01:59:33PM 10       experience.      I could competently testify to them, if asked

01:59:38PM 11       to.

01:59:38PM 12              I am an ordained Catholic priest of the Congregation

01:59:44PM 13       of Holy Cross.      At the time I met Mr. Varney, I was

01:59:47PM 14       working at the parochial vicar at Saint John Vianney Roman

01:59:52PM 15       Catholic Parish in Goodyear, Arizona.                 That is in the

01:59:56PM 16       diocese of Phoenix.

01:59:57PM 17              Before joining the Saint John Vianney Parish, I

02:00:00PM 18       worked in Hispanic outreach at King's College in

02:00:05PM 19       Wilkes-Barre, Pennsylvania for three years.                      Before that I

02:00:08PM 20       was the director of Andre House of Hospitality, a ministry

02:00:13PM 21       to the homeless and poor populations of Phoenix, Arizona,

02:00:16PM 22       providing dinner service, hospitality services,

02:00:20PM 23       transitional housing, and prayer.               At the time of the

02:00:23PM 24       incident below, I lived in Goodyear, Arizona.

02:00:26PM 25              On February 6th, 2018, Maria Gloria Varney contacted

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 101 of 169         101



02:00:32PM   1      Saint John Vianney and requested that a priest come to

02:00:36PM   2      administer the last rites and holy communion to her

02:00:40PM   3      husband, Donald Varney, whose death from mesothelioma was

02:00:52PM   4      imminent.

02:00:53PM   5             That same evening, I traveled to Abrazo West Hospital

02:00:56PM   6      in Goodyear, Arizona.          I met with Don Varney, who was very

02:01:01PM   7      ill and in tremendous pain.            Don was very emaciated,

02:01:04PM   8      struggled to breathe, and appeared close to death.

02:01:07PM   9             I gave Mr. Varney the sacrament of anointing of the

02:01:12PM 10       sick with the special prayers for the last rites.                 The

02:01:15PM 11       last rites in Roman Catholicism are the last prayers and

02:01:20PM 12       ministrations given to an individual of the faith shortly

02:01:23PM 13       before death.

02:01:24PM 14              I had also anticipated witnessing Mr. Varney sign a

02:01:27PM 15       declaration that evening.            As he was not in a position to

02:01:31PM 16       sign, being well after 7:00 p.m., and the people who would

02:01:35PM 17       be needed to witness the signing of the document were not

02:01:37PM 18       there, I was asked to come back the next day, during the

02:01:40PM 19       day.

02:01:40PM 20              On February 7th, 2018, I again went to Mr. Varney's

02:01:47PM 21       room at Abrazo West Hospital to witness Mr. Varney sign a

02:01:50PM 22       document.     I returned to Abrazo West Hospital and was

02:01:54PM 23       present when Mr. Varney signed the document, which I

02:01:57PM 24       believe is attached as Exhibit A.               Mr. Varney was handed

02:02:01PM 25       the attached document and a pen.               Although he was very

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 102 of 169     102



02:02:05PM   1      sick, I was impressed that he sat up to sign the document,

02:02:08PM   2      rather than stay lying in the bed and make a scribble

02:02:12PM   3      signature lying down that I have seen other patients make

02:02:15PM   4      when in hospital.        He opened his eyes, held the document,

02:02:19PM   5      responded positively that he knew" --

             6                  MR. CRAIG:      Objection.

02:02:21PM   7                  MR. ADAMS:      -- "what he was signing."

02:02:23PM   8                  MR. CRAIG:      Objection.       This is speculation.

02:02:26PM   9      Lacks foundation.

02:02:27PM 10                   THE COURT:      Pardon?

02:02:28PM 11                   MR. CRAIG:      I am objecting because this is

02:02:30PM 12       speculation and lacks foundation.

02:02:32PM 13                   THE COURT:      Overruled.

02:02:34PM 14                   MR. CRAIG:      This portion of it.

02:02:36PM 15                   MR. ADAMS:      "He opened his eyes, held the

02:02:38PM 16       document, responded positively that he knew what he was

02:02:40PM 17       signing, and signed it.           He appeared to understand the

02:02:43PM 18       document.     After signing the document Mr. Varney laid back

02:02:48PM 19       down in bed and closed his eyes.

02:02:50PM 20              There were several individuals in the room who

02:02:52PM 21       witnessed Mr. Varney sign the document, including a

02:02:55PM 22       notary, Gloria Varney, Mr. Varney's daughter, and

02:02:59PM 23       Mr. Varney's lawyer.

02:03:00PM 24              I understand that Mr. Varney passed away the

02:03:03PM 25       following day, February 8th, 2018.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 103 of 169                103



02:03:05PM   1             In the middle of March 2019 I was thereafter

02:03:12PM   2      contacted" --

02:03:13PM   3                 MR. CRAIG:       Objection, your Honor.               The rest of

02:03:15PM   4      the declaration is not relevant and highly prejudicial.

02:03:27PM   5                 MR. ADAMS:       Your Honor, if I can be heard?               I

02:03:29PM   6      will give you a chance to read it.                Sorry.

02:03:31PM   7                 THE COURT:       Pardon me?

02:03:34PM   8                 MR. ADAMS:       I didn't want to interrupt if the

02:03:36PM   9      Court was reading the last paragraph.

02:03:39PM 10                  THE COURT:       Yeah.     The objection is overruled.              I

02:03:44PM 11       understand the objection.            It goes to the weight to be

02:03:47PM 12       attached to this.        You can go ahead.

02:03:49PM 13                  MR. ADAMS:       "In the middle of March 2019 I was

02:03:54PM 14       thereafter contacted by someone from a law firm who asked

02:03:56PM 15       me a large number of questions.              The person initially

02:03:59PM 16       presented himself as seeking testimony about what I

02:04:02PM 17       remembered about the incident above.

02:04:04PM 18              As the conversation drew on, I was hesitant to say

02:04:08PM 19       more than what I confidently remembered.                   The questions

02:04:11PM 20       started to become more pointed, and I felt like they were

02:04:14PM 21       digging for information beyond what I could comfortably

02:04:17PM 22       testify to under oath.          The nature of the questions made

02:04:20PM 23       it appear to me that this person was searching for ways to

02:04:23PM 24       discredit Mr. Varney.

02:04:26PM 25              I became frustrated by the prolonged questioning.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 104 of 169          104



02:04:31PM   1      Some of the questions seeming to fish for information.                   I

02:04:38PM   2      asked who he represented, and the person said he

02:04:40PM   3      represented the firm Mr. Varney's family was suing, or

02:04:43PM   4      something along those lines.             I said that I did not know

02:04:46PM   5      he represented a specific side in the case and that

02:04:49PM   6      information would have been good to know.                   I felt it would

02:04:53PM   7      have given me context to know why the questions could

02:04:55PM   8      start with something along the lines of, 'Wait, how about

02:04:59PM   9      this?    Do you recall?' rather than just let my initial

02:05:05PM 10       testimony stand for itself.

02:05:06PM 11               He said that he had identified himself at the outset

02:05:08PM 12       of the conversation and always does so.                  I said that I had

02:05:11PM 13       already testified to all that I remember and spent longer

02:05:14PM 14       on the phone than I had time for and ended the

02:05:18PM 15       conversation.

02:05:18PM 16               I was disturbed that the person questioned in ways

02:05:22PM 17       that seemed to be looking for the smallest possible way to

02:05:24PM 18       discredit someone, even while I was persistent in my

02:05:28PM 19       answers to only testify to as much as I could confidently

02:05:31PM 20       remember.

02:05:31PM 21               I had a voicemail from this person who called,

02:05:34PM 22       leading me to call back.           I have recorded that voicemail.

02:05:38PM 23       It, the voicemail, does identify the person by name and

02:05:41PM 24       firm, but no reference was ever made about who he

02:05:43PM 25       represents.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 105 of 169    105



02:05:45PM   1             My reaction to the way the person presented himself

02:05:47PM   2      was that it felt disingenuous to claim to always clearly

02:05:52PM   3      identify oneself while only identifying a law firm, as if

02:05:55PM   4      I was expected to remember who represented Mr. Varney, who

02:05:59PM   5      had passed over a year ago.

02:06:00PM   6             When I stated that I was not aware when Mr. Varney

02:06:03PM   7      passed, he stated in a very matter of fact tone that it

02:06:07PM   8      was the day after he signed the document, with no apparent

02:06:10PM   9      concern for Mr. Varney's demise, nor for the family.

02:06:14PM 10              I declare under the penalty of perjury under the laws

02:06:17PM 11       of the states of Arizona and Washington that the foregoing

02:06:21PM 12       is true and correct."          Dated this 4th day of April 2019,

02:06:25PM 13       at Holly Cross Parish, eastern Massachusetts, Father Eric

02:06:32PM 14       Schimmel, CSC.

02:06:34PM 15              And, your Honor, for the record, Exhibit A to this

02:06:37PM 16       declaration from Father Schimmel is the declaration of

02:06:41PM 17       Donald Varney.

02:06:50PM 18                  THE COURT:       Well, that last paragraph is a good

02:06:52PM 19       reminder to lawyers how to investigate things fairly.

02:06:57PM 20              All right.     Next witness.

02:06:59PM 21                  MR. ADAMS:       Your Honor, plaintiffs call as their

02:07:01PM 22       next witness Dawn Brown.

02:07:12PM 23                  THE COURT:       Ms. Brown, if you would raise your

02:07:15PM 24       right hand to be sworn.

02:07:17PM 25                                      DAWN BROWN,

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 106 of 169    106



02:07:23PM   1           having been sworn under oath, testified as follows:

02:07:23PM   2                  THE COURT:       Be seated.

02:07:24PM   3                                 DIRECT EXAMINATION

02:07:27PM   4      By Mr. Adams:

02:07:35PM   5      Q.    Good morning, Ms. Brown.

02:07:36PM   6      A.    Good morning.

02:07:37PM   7      Q.    How did you know Don Varney?

02:07:41PM   8      A.    He is my father.

02:07:44PM   9      Q.    Have you had your deposition taken in this case?

02:07:47PM 10       A.    I'm sorry?      Say that one more time.

02:07:50PM 11       Q.    Have you ever done anything like this in your life?

02:07:54PM 12       A.    No.

02:07:55PM 13       Q.    Were you present when your father, Don Varney,

02:08:00PM 14       passed?

02:08:00PM 15       A.    I was.

02:08:00PM 16       Q.    And were you present on February 7th, 2018, when he

02:08:05PM 17       signed a document?

02:08:06PM 18       A.    Yes, I was.

02:08:06PM 19       Q.    I want to ask you a few questions about that, just a

02:08:12PM 20       couple of questions about your background, so we know who

02:08:14PM 21       you are.     How old are you?

02:08:15PM 22       A.    I am 59.

02:08:17PM 23       Q.    And can you tell us a little bit about sort of your

02:08:22PM 24       background, where you grew up, what you do for a living,

02:08:25PM 25       do you have any children, things like that?

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 107 of 169                107



02:08:26PM   1      A.    Sure.     I was born in Bremerton, Washington, here, and

02:08:30PM   2      then we moved to a farm in Arlington, is where I was

02:08:34PM   3      raised.

02:08:35PM   4            And then I went to college in Seattle.                      And I got

02:08:42PM   5      married.      I have two grown boys.            One lives in Idaho, and

02:08:46PM   6      one lives in New York.           And I just recently moved from

02:08:50PM   7      Washington to Idaho.          I am a licensed insurance agent.

02:08:54PM   8      Q.    When you were growing up as a child, where did you

02:09:01PM   9      understand that your father worked?

02:09:03PM 10       A.    I knew that he worked in the shipyards.

02:09:06PM 11       Q.    How did you know that?

02:09:07PM 12       A.    Dad told us.       And my mom told us that he worked at

02:09:11PM 13       the shipyard, he worked on the naval ships.                       I remember

02:09:17PM 14       feeling proud, because he helped our military because he

02:09:22PM 15       was working on those ships.             I didn't know what he did on

02:09:24PM 16       the ships.      I was young.        You know, so your imagination

02:09:29PM 17       goes.     So I assumed he worked on periscopes when I was a

02:09:33PM 18       little kid.      That's what I thought.

02:09:36PM 19       Q.    Did you have an understanding at any time in your

02:09:41PM 20       life about what your great-grandfather(sic), your father's

02:09:47PM 21       father, did for a living?

02:09:49PM 22       A.    Um-hum.

02:09:50PM 23       Q.    What did he do?

02:09:51PM 24       A.    Grandpa worked for Darigold.               I don't know exactly

02:09:58PM 25       what he did there, but I just knew that he did.                       I knew

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 108 of 169                  108



02:10:03PM   1      that my mom's dad had cows and my dad's dad sold milk.

02:10:12PM   2      And that's what I knew as a young child.

02:10:14PM   3      Q.    I want to fast forward to when you first learned that

02:10:19PM   4      your father had this disease, mesothelioma.                        Okay.   Can

02:10:24PM   5      you tell us how you found out about that, just briefly?

02:10:29PM   6      A.    Um-hum.      I kept in contact with dad, because he lived

02:10:34PM   7      in Arizona, on the telephone, and when he was diagnosed.

02:10:39PM   8      He would always tell me when he was going to the doctor

02:10:41PM   9      and what it was for.           And then he told me that he was

02:10:44PM 10       diagnosed in August, I think it was 2017, with

02:10:49PM 11       mesothelioma.

02:10:50PM 12       Q.    Did he ever tell you anything about where he believed

02:10:54PM 13       he had --      Strike that.

02:10:57PM 14             Did he ever tell you about what he understood causes

02:11:00PM 15       mesothelioma?

02:11:01PM 16       A.    Yes.     He knew that it was asbestos caused.

02:11:06PM 17                    MR. CRAIG:       Objection.       Hearsay.

02:11:08PM 18                    MR. ADAMS:       Your Honor, it just goes to the

02:11:10PM 19       consistency with the declaration.

02:11:11PM 20                    THE COURT:       Speak up.

02:11:12PM 21                    MR. ADAMS:       It is not offered for the truth of

02:11:14PM 22       the matter asserted, it is offered for its consistency

02:11:17PM 23       with the declaration.

02:11:19PM 24                    THE COURT:       She may answer.

02:11:25PM 25       By Mr. Adams:

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 109 of 169                109



02:11:26PM   1      Q.    And did he ever communicate to you where he believed

02:11:30PM   2      he was exposed to asbestos?

02:11:31PM   3      A.    Yes.     He was very certain that it came from the

02:11:35PM   4      shipyard.

02:11:36PM   5      Q.    Can you tell us what he told you?

02:11:38PM   6      A.    Um-hum.      Yes.    He said that he worked on, like -- all

02:11:51PM   7      I can think of is like tubes, and that he would have to

02:11:57PM   8      try to repair these, and that sometimes they wouldn't come

02:12:01PM   9      apart and so they would have to use something to try to

02:12:05PM 10       break them -- not joints, but the connections.                      And then

02:12:12PM 11       the insides of those pipes -- that's what -- pipes, that

02:12:18PM 12       asbestos would come out.             Actually, he described that it

02:12:23PM 13       just -- with his hands.             He said, "It fell on me.           And I

02:12:25PM 14       was covered in it."           It wasn't just breathing, he was

02:12:29PM 15       physically covered in it.

02:12:30PM 16       Q.    Did he tell you what those connections between the

02:12:35PM 17       pipes were called?

02:12:38PM 18       A.    If he did, I can't remember what word he would have

02:12:45PM 19       said.

02:12:46PM 20       Q.    Did he tell you what kind of tools he used when

02:12:49PM 21       working on these connections between the pipes?

02:12:51PM 22       A.    Um-hum.      What the picture in my head was, was those

02:12:59PM 23       wrench -- if you said the name --                 I don't remember.       When

02:13:04PM 24       he was talking to me, that's the picture I had in my head,

02:13:07PM 25       some kind of wrench.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 110 of 169                  110



02:13:08PM   1      Q.    When did he tell you this information?                       Was it before

02:13:14PM   2      or after he was diagnosed with mesothelioma?

02:13:21PM   3      A.    That was after.

02:13:24PM   4      Q.    Did your father ever tell you anything about whether

02:13:36PM   5      or not he believed there was a cure to his mesothelioma?

02:13:41PM   6      A.    No, no cure, just hope.

02:13:47PM   7      Q.    Did he ever tell you about what he thought was going

02:13:51PM   8      to happen to him?

02:13:52PM   9      A.    Yes.     He knew he was going to die from it.

02:13:59PM 10       Q.    Moving forward to when your father went into the

02:14:10PM 11       hospital.      Are you with me?

02:14:12PM 12       A.    Yeah.

02:14:12PM 13       Q.    Okay.     What was your involvement with your father's

02:14:18PM 14       stay in the hospital, if any?

02:14:20PM 15       A.    I moved to --        I went to visit dad.             I know when he

02:14:27PM 16       was in the hospital.           But I went to visit him the first

02:14:30PM 17       part of December.          And then I ended up staying to take

02:14:35PM 18       care of him.       So while he was in the hospital, I was there

02:14:39PM 19       helping -- being there for his support, and helping Gloria

02:14:44PM 20       with things that needed to be done.

02:14:45PM 21       Q.    How long did you stay?

02:14:46PM 22       A.    I was there two and a half months.

02:14:49PM 23       Q.    Were you -- did you stay until the end?

02:14:56PM 24       A.    I did, um-hum.         I would stay at the house at night.

02:15:01PM 25       Gloria stayed all -- the whole time with dad.                        She would

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 111 of 169         111



02:15:06PM   1      stay at the hospital.            And then in the morning she would

02:15:08PM   2      come and pick me up, and then I would go to the hospital

02:15:11PM   3      and we would just stay with dad.

02:15:14PM   4      Q.    Do you remember when your dad went into the hospital?

02:15:17PM   5      A.    Yes.

02:15:17PM   6      Q.    When was that, roughly?             I guess I should ask, when

02:15:26PM   7      did your father go into the hospital the time when he

02:15:29PM   8      never left?

02:15:39PM   9      A.    It was towards the end -- I don't know exactly if it

02:15:44PM 10       was the end of January or the first part of February.               I

02:15:48PM 11       don't remember the exact time.

02:15:49PM 12       Q.    Sometime between the end of January and early

02:15:51PM 13       February?

02:15:51PM 14       A.    Right.     I just don't remember the date.

02:15:54PM 15       Q.    And then what did you and Gloria do when your father

02:16:00PM 16       was admitted to the hospital at this time -- at that time?

02:16:07PM 17       Like, how did you and Gloria spend your days once your

02:16:11PM 18       father had been admitted into the hospital?

02:16:13PM 19                    MR. VEGA:      Objection.        Asked and answered.

02:16:15PM 20                    THE WITNESS:        Pardon?

02:16:16PM 21                    MR. VEGA:      Objection.        Asked and answered.

02:16:18PM 22                    THE COURT:       She may answer.

02:16:20PM 23                    THE WITNESS:        I can --

02:16:22PM 24       By Mr. Adams:

02:16:22PM 25       Q.    Continue.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 112 of 169              112



02:16:23PM   1      A.    Gloria would sit by dad, and I was working remotely.

02:16:28PM   2      My company let me work remotely.                 They were up here in

02:16:33PM   3      Washington.       And then I worked remotely.                So I would be in

02:16:36PM   4      the corner working on my computer, and then Gloria would

02:16:39PM   5      be with dad.       And then we would switch, and she would sit

02:16:42PM   6      on the chair or the couch they had, and then I would come

02:16:46PM   7      sit next to dad.         So it was like someone was always next

02:16:50PM   8      to dad, so he knew that we were there with him.

02:16:56PM   9            And then if my nieces and nephews, or my sons, or my

02:17:00PM 10       sisters had any kind of message for dad, then they would

02:17:03PM 11       call me or text me, and I would tell that to dad, or at

02:17:07PM 12       one time I would put the phone up so he could hear their

02:17:11PM 13       voice, whatever they had to say to him.

02:17:14PM 14       Q.    I want to just get right to the date when he signed

02:17:21PM 15       the declaration, which was February 7th, 2018.                      Do you

02:17:25PM 16       remember that?

02:17:25PM 17       A.    Um-hum.      I do.

02:17:27PM 18       Q.    Can you tell us what you remember seeing?                    Strike

02:17:32PM 19       that.

02:17:32PM 20             Were you in the room when the declaration was signed?

02:17:35PM 21       A.    I was.

02:17:35PM 22       Q.    Can you tell us what you saw?

02:17:36PM 23       A.    Yes.     Dad was, I thought, asleep on the hospital bed.

02:17:47PM 24       He was laying there with his eyes closed.                     And then the

02:17:51PM 25       notary came in, and he looked at dad and had said

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 113 of 169               113



02:17:55PM   1      something like, "Well, can he sign this?"                     Hearing that,

02:18:00PM   2      dad sat up -- immediately sat up, eyes like wide open, and

02:18:07PM   3      he put his finger out and he said, "I am coherent.                        I know

02:18:12PM   4      what I am signing."           And then he had the paper, signed it,

02:18:17PM   5      and gave it back.

02:18:20PM   6      Q.    What did your dad do after he signed the paper?

02:18:28PM   7      A.    I can't -- I have to think if we talked a little bit,

02:18:39PM   8      but I don't remember exactly.               I think dad wanted to get

02:18:46PM   9      some details about what was next, but I can't remember an

02:18:51PM 10       exact conversation.           I just remember that sitting up,

02:18:55PM 11       because it was so abrupt, and it was so clear, and it was

02:18:59PM 12       very, like, matter of fact.

02:19:07PM 13       Q.    Do you remember anything else about whether or not

02:19:09PM 14       there were conversations with anyone else in the room and

02:19:14PM 15       your father?

02:19:16PM 16       A.    During that time?

02:19:17PM 17       Q.    Yes.

02:19:17PM 18       A.    I'm sorry.       I cannot remember.

02:19:24PM 19       Q.    That's okay.        Who was in the room?

02:19:25PM 20       A.    Gloria was there, and I was there, and dad, and you

02:19:31PM 21       were there, the doctor, and the notary was there.                        I can't

02:19:39PM 22       remember if the doctor was there or not.                     The notary was

02:19:41PM 23       there.

02:19:42PM 24       Q.    Do you remember whether or not --

02:19:43PM 25       A.    Oh, excuse me, Father Schimmel was there.                    And

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 114 of 169              114



02:19:49PM   1      someone else next to me.

02:19:53PM   2      Q.    Do you remember anyone else being there?

02:19:56PM   3      A.    That's who I remember.             I remember there were a lot

02:20:00PM   4      of people in that room.             But those are who I remember.

02:20:03PM   5      Q.    You mentioned earlier that your father knew there was

02:20:20PM   6      not a cure to his disease?

02:20:23PM   7      A.    Yes.

02:20:23PM   8      Q.    Was there anything else that your father ever

02:20:29PM   9      communicated to you about the fact that he knew he wasn't

02:20:33PM 10       going to survive?

02:20:36PM 11       A.    Yes, there was.

02:20:38PM 12       Q.    Can you tell us what he told you?

02:20:40PM 13       A.    Um-hum.      Dad and Gloria were married in January.              But

02:20:50PM 14       Gloria didn't really recognize that, because it was the

02:20:54PM 15       U.S. wedding.        And they got married a second time in

02:20:58PM 16       February.      It was with her whole family, and with a

02:21:01PM 17       Catholic ceremony, and her whole family was there.                    And so

02:21:05PM 18       that was her wedding date.              So they didn't really

02:21:07PM 19       celebrate January.

02:21:09PM 20             But I was there in January.               I said, "Dad, do you

02:21:12PM 21       want me to run and get you an anniversary card for

02:21:17PM 22       Gloria," because he couldn't move off the couch.                    And he

02:21:22PM 23       said, "Well, you can go do that.                 She won't really

02:21:26PM 24       recognize it, because February is our real anniversary,"

02:21:31PM 25       he said.      "I'm not going to make it there to our real

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 115 of 169              115



02:21:35PM   1      anniversary."      So I got that anniversary card.                He signed

02:21:39PM   2      it and gave it to her, because he knew he wasn't going to

02:21:43PM   3      make it to the February real wedding day.

02:21:48PM   4      Q.    When did you have that conversation with him, if you

02:21:50PM   5      remember?

02:21:50PM   6      A.    I do remember.       It was the day of their anniversary,

02:21:56PM   7      because I had thought, "Oh, anniversary, and there is no

02:22:01PM   8      celebration going on," so I raced to the store and got it.

02:22:05PM   9      Q.    Can you remind us what that day was, the U.S.

02:22:08PM 10       anniversary?

02:22:09PM 11       A.    I think January 19th is the U.S., and February 24th

02:22:13PM 12       is the Catholic.

02:22:17PM 13       Q.    A couple more questions.            Going back to February 7th,

02:22:29PM 14       2018, what did your father look like on that day?

02:22:32PM 15       A.    He was a bag of bones.           He was just a skeleton.         When

02:22:45PM 16       I was in the hospital -- when dad was in the hospital and

02:22:49PM 17       I was with him he said, "Promise me you will not take any

02:22:52PM 18       pictures of me.       I don't want anyone seeing me like this."

02:22:57PM 19       He didn't want his friends coming in to see him, because

02:23:00PM 20       he was just bones.

02:23:02PM 21             And it was just like not even skin over him.                  It was

02:23:06PM 22       just this thin covering over these bones, and he was

02:23:14PM 23       just -- I just remember when he was asleep, putting my arm

02:23:17PM 24       next to him, and his arms were smaller than my arms.                    He

02:23:22PM 25       was just a bone.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 116 of 169                116



02:23:24PM   1            And then whenever the nurses were taking care of him,

02:23:30PM   2      he would always say, "Get her out of here.                         Get her out of

02:23:34PM   3      here."    He did not want me seeing how just nothing he was.

02:23:44PM   4      Q.    Was there a time when he stopped saying, "Get her out

02:23:47PM   5      of here"?

02:23:49PM   6      A.    Yes.     That was the day of the -- declaration day.

02:23:58PM   7      After that, that evening when the nurses were in, he

02:24:01PM   8      didn't say, "Get her out of here."                  And then, of course,

02:24:05PM   9      the day he passed, that morning, he didn't say anything.

02:24:10PM 10       That's when I saw really how there was these big feet --

02:24:17PM 11       big feet and this little leg.

02:24:22PM 12       Q.    We have heard that he passed away the day after he

02:24:26PM 13       signed the declaration?

02:24:28PM 14       A.    That's right.

02:24:28PM 15       Q.    Do you know, based --            Well, strike that.

02:24:36PM 16             Based on all the time you spent with him, and the

02:24:42PM 17       care, and the time -- the months you spent with him, do

02:24:45PM 18       you know why he held on until February 2018?

02:24:49PM 19       A.    Yes, I believe that he wanted to be here for his

02:25:06PM 20       deposition.       He wanted to see this to the end.                    He wanted

02:25:10PM 21       to make sure that --           I don't mean to say the wrong thing.

02:25:25PM 22       He hated what happened to him, and he didn't want it to

02:25:32PM 23       go -- just left.         And so I think, in my opinion, he stayed

02:25:37PM 24       around as long as he could to do his part, to make sure

02:25:45PM 25       that something happened to -- I don't know, that he didn't

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 117 of 169             117



02:25:55PM   1      die and nothing happened, because in his words

02:26:01PM   2      mesothelioma killed him.

02:26:08PM   3                  MR. ADAMS:      Thanks for answering my questions.

02:26:11PM   4      Those are all my questions, your Honor.

02:26:13PM   5                  MS. JOHNSON:       Your Honor, can I just, for the

02:26:15PM   6      record --     Obviously there is no jury here.                   Your Honor is

02:26:19PM   7      capable of making the evidentiary calls during the course

02:26:22PM   8      of the testimony, but just to reiterate, the defendants

02:26:27PM   9      would object to the entire line of testimony that called

02:26:31PM 10       for hearsay and speculation, and is without foundation or

02:26:37PM 11       personal knowledge.

02:26:39PM 12                   THE COURT:      Just a minute.         Ms. Brown, I am

02:26:46PM 13       curious about what went on at the time of this signing.

02:26:53PM 14       This paper didn't come from nowhere, it came from

02:26:56PM 15       somewhere.     Where did the paper come from, if you

02:26:58PM 16       remember?

02:26:59PM 17                   THE WITNESS:       The actual typing up of the paper?

02:27:11PM 18                   THE COURT:      No.    You are in this hotel room --

02:27:15PM 19       Hotel?    -- in this hospital room, and somebody produced

02:27:23PM 20       the paper to be signed.           Do you recall who produced it or

02:27:28PM 21       where it came from?

02:27:34PM 22                   THE WITNESS:       You're right, it didn't just

02:27:47PM 23       appear.     It must have come --

02:27:49PM 24                   THE COURT:      If you don't remember, that's okay.

02:27:54PM 25                   THE WITNESS:       I guess --       I know it was there.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 118 of 169               118



02:28:01PM   1                  THE COURT:      I am just testing your recall here

02:28:05PM   2      about what went on.

02:28:07PM   3                  THE WITNESS:       Right.

02:28:08PM   4                  THE COURT:      Do you recall who handed the paper to

02:28:11PM   5      your dad?

02:28:12PM   6                  THE WITNESS:       My mind is racing to think of how

02:28:16PM   7      all of that happened.          It probably came from Ben.              I don't

02:28:24PM   8      know how else he would have gotten it.

02:28:26PM   9                  THE COURT:      Do you recall what Mr. Adams said to

02:28:37PM 10       your dad at that point?

02:28:38PM 11                   THE WITNESS:       You know, I don't.           I don't.     It

02:28:42PM 12       was very startling the way that dad just bolted up like

02:28:47PM 13       that, with his eyes.         I am really still focused on that.

02:28:52PM 14       I don't really remember anything transpiring.                    I remember

02:28:56PM 15       dad signed it.

02:28:57PM 16                   THE COURT:      Do you remember how many pages were

02:28:59PM 17       in it?

02:29:00PM 18                   THE WITNESS:       Oh, no, sir, I don't.

02:29:03PM 19                   THE COURT:      Did your dad have something to write

02:29:05PM 20       on there when he sat up?

02:29:11PM 21                   THE WITNESS:       Like something hard behind the

02:29:16PM 22       piece of paper?

02:29:18PM 23                   THE COURT:      Yeah.

02:29:18PM 24                   THE WITNESS:       I'm trying to remember.            It seems

02:29:21PM 25       like there must have been something, but I don't recall if

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 119 of 169            119



02:29:25PM   1      something was handed to him or if he was just on that

02:29:28PM   2      table that goes over the bed.             I don't remember.

02:29:30PM   3                 THE COURT:       Do you remember anything that the

02:29:32PM   4      notary said when he was there?

02:29:35PM   5                 THE WITNESS:        The only thing I remember the

02:29:37PM   6      notary saying was, "Well, is he able to sign this?" when

02:29:42PM   7      he walked in.      That's when dad sat up.              And then I don't

02:29:47PM   8      remember really anything after that.                 I'm sorry.    But that

02:29:52PM   9      sitting up was -- I don't mean to be disrespectful to my

02:29:54PM 10       dad, that was really freaky, because he was just like

02:29:59PM 11       laying down and eyes closed.             You thought he was asleep,

02:30:02PM 12       but he heard every single thing that was going on, and he

02:30:06PM 13       was up, and he was all of a sudden alert.                   He was like

02:30:10PM 14       that for a while.

02:30:11PM 15                  THE COURT:       Do you recall anyone telling your dad

02:30:13PM 16       what the document was?

02:30:16PM 17                  THE WITNESS:        I'm sure someone did say that, but,

02:30:19PM 18       again --     You know, I feel embarrassed I didn't pay

02:30:23PM 19       attention to these sorts of details.                 I'm sure someone

02:30:26PM 20       told him what it was.          He knew what he was signing.           He

02:30:29PM 21       knew why that notary was there.              And he knew that he was

02:30:34PM 22       trying to get, you know, for lack of a better term,

02:30:41PM 23       justice for what he had gone through.                 He knew that's what

02:30:44PM 24       he was signing.       He knew that was his statement.              I guess

02:30:48PM 25       that's it, he knew that was his statement that he was

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 120 of 169              120



02:30:51PM   1      signing.

02:30:53PM   2                   THE COURT:       I guess the next question is, how do

02:30:58PM   3      you know that he knew it was his statement?

02:31:00PM   4                   THE WITNESS:        Because he was so clear.           It was

02:31:06PM   5      night and day.        He was very clear that that -- he knew

02:31:10PM   6      what he was signing, he knew that it was his statement

02:31:14PM   7      about what had happened to him with that asbestos.

02:31:19PM   8                   THE COURT:       Did your dad say anything during this

02:31:24PM   9      process?

02:31:26PM 10                    THE WITNESS:        You know, I want to say that I feel

02:31:31PM 11       like afterwards he talked a little bit, but I don't really

02:31:35PM 12       remember anything like that.

02:31:38PM 13                    THE COURT:       All right.

02:31:43PM 14                                    CROSS-EXAMINATION

02:31:46PM 15       By Ms. Weglarz:

02:31:46PM 16       Q.    Ms. Brown; is that right?

02:31:48PM 17       A.    Yes.

02:31:48PM 18       Q.    I just have a few questions for you.

02:31:51PM 19       A.    Okay.

02:31:51PM 20       Q.    Did your father normally wear glasses?

02:31:56PM 21       A.    Yes.

02:31:57PM 22       Q.    Did he wear glasses to read?

02:31:59PM 23       A.    Probably.

02:32:04PM 24       Q.    Did he have glasses on at the time that he signed

02:32:08PM 25       this document?

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 121 of 169             121



02:32:09PM   1      A.    I actually think he did, because I think I remember

02:32:14PM   2      that it was odd to me that dad asked for his glasses.

02:32:17PM   3      That's what I remember.

02:32:19PM   4      Q.    So he sat up and asked for glasses?

02:32:22PM   5      A.    When it was time to sign.

02:32:23PM   6      Q.    And you have a financial stake in this case, correct?

02:32:29PM   7      A.    Yes.

02:32:30PM   8      Q.    A percentage of the settlements will go to you,

02:32:35PM   9      correct?

02:32:35PM 10       A.    Yes.

02:32:36PM 11       Q.    You told us that your dad had related to you when he

02:32:40PM 12       first thought that asbestos in the shipyards caused his

02:32:46PM 13       illness?

02:32:47PM 14       A.    Um-hum.

02:32:47PM 15       Q.    Do you remember when you had that conversation, what

02:32:49PM 16       month?

02:32:50PM 17       A.    That would have been in August when he was diagnosed.

02:32:54PM 18       Q.    And he had been having abnormal CTs of his chest

02:33:01PM 19       prior to August, correct?

02:33:02PM 20       A.    I don't know that for sure.               I don't know.

02:33:05PM 21       Q.    You don't know if he was going to the doctor months

02:33:08PM 22       before that?

02:33:09PM 23       A.    I know that he was going to see a doctor.                    He went to

02:33:12PM 24       the doctor regularly, but I don't know what for.                     I mean,

02:33:16PM 25       I don't know if he had chest x-rays or anything like that.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 122 of 169               122



02:33:19PM   1      Q.    And you were the daughter responsible for finding

02:33:23PM   2      your father's attorneys, correct?

02:33:25PM   3      A.    That's true.

02:33:26PM   4      Q.    How did you find the attorneys?

02:33:28PM   5      A.    Some friends of mine had been involved in an asbestos

02:33:38PM   6      case where this law firm had represented them, and he had

02:33:45PM   7      told me -- this friend had told me that he had been

02:33:49PM   8      deposed, you know, just in conversation, months ago --

02:33:54PM   9      months before.      I don't even know how long.                  Before dad

02:33:58PM 10       was even diagnosed.

02:34:00PM 11             And then when I had --           They were actually my

02:34:03PM 12       landlords when I had told them my dad has been diagnosed

02:34:06PM 13       with this.      He said, "That is what I was deposed for."

02:34:12PM 14       And so then he gave me the name.

02:34:14PM 15       Q.    And when did you first call your father's attorneys?

02:34:18PM 16       A.    In December.

02:34:20PM 17       Q.    In December?

02:34:20PM 18       A.    Um-hum.

02:34:22PM 19       Q.    Do you remember what part of December?

02:34:28PM 20       A.    It would have -- I went to visit dad the first part

02:34:32PM 21       of December, so it was probably that early part of

02:34:36PM 22       December, between the 1st and 10th, sometime in there.

02:34:41PM 23       Q.    And when you met with the lawyers --                 Actually, let

02:34:44PM 24       me strike that.

02:34:44PM 25             The first time you talked to the lawyers, was it in

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 123 of 169             123



02:34:47PM   1      person or on the phone?

02:34:48PM   2      A.    I called them.       I actually called a couple, because

02:34:53PM   3      dad was skeptical about what to do.                And so he said, "Call

02:34:57PM   4      a couple."     And I did.       And then we went with --

02:35:03PM   5      Q.    Did you go with your father to meet the attorneys?

02:35:06PM   6      A.    They came to dad's house.            Dad couldn't really get up

02:35:11PM   7      and move around.

02:35:12PM   8      Q.    And before they took on your case, did they ask your

02:35:18PM   9      dad to tell them about his asbestos exposures?

02:35:21PM 10                  MR. ADAMS:       Objection, your Honor.               It lacks

02:35:26PM 11       foundation, as far as "before they took on your case."                      It

02:35:29PM 12       calls for a legal conclusion.             And it may seek information

02:35:32PM 13       in violation of the attorney-client privilege.                      And I

02:35:37PM 14       don't know if the Court wants to instruct the witness on

02:35:39PM 15       what she can say and can't, or I can.

02:36:04PM 16                  THE COURT:       I'm not sure why you even want to go

02:36:06PM 17       into this.

02:36:11PM 18                  MS. WEGLARZ:        Let me see if I can ask one more

02:36:13PM 19       question that might clear it up.

02:36:16PM 20       By Ms. Weglarz:

02:36:17PM 21       Q.    When did you actually retain the lawyers?                    Do you

02:36:21PM 22       remember what date?

02:36:24PM 23       A.    I don't remember the date, no.

02:36:25PM 24       Q.    I want to ask you about that declaration that your

02:36:31PM 25       dad signed.      Who drafted that declaration?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 124 of 169                124



02:36:36PM   1      A.     Who said the words or who --

02:36:41PM   2                    THE COURT:       Who wrote it.

02:36:42PM   3                    THE WITNESS:        -- prepared it up?           The attorneys

02:36:45PM   4      did.

02:36:47PM   5      By Ms. Weglarz:

02:36:52PM   6      Q.     Were you there during any of the time that this

02:36:55PM   7      declaration was prepared?

02:36:56PM   8      A.     Not that I know of.

02:36:58PM   9      Q.     Do you know where the attorneys got the information

02:37:05PM 10       to put into the declaration?

02:37:11PM 11                     MR. ADAMS:       I have to object just to preserve the

02:37:14PM 12       privilege.        I think the question can be answered yes or

02:37:16PM 13       no.    I have to object, attorney-client privilege, just in

02:37:21PM 14       case there is an answer beyond yes or no.

02:37:24PM 15                     THE COURT:       You can answer the question.

02:37:25PM 16                     THE WITNESS:        So would you repeat it again,

02:37:27PM 17       please?

02:37:28PM 18       By Ms. Weglarz:

02:37:29PM 19       Q.     Do you know where the information in that declaration

02:37:31PM 20       came from?

02:37:31PM 21       A.     Yes.

02:37:31PM 22       Q.     And where did it come from?

02:37:39PM 23                     MR. ADAMS:       I think it can be answered without

02:37:42PM 24       violating the attorney-client privilege, but I do want to

02:37:45PM 25       make my objection just in case the answer discloses a

                                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                                       (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                          1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 125 of 169     125



02:37:48PM   1      confidential communication between lawyer and client.

02:37:52PM   2                   THE COURT:       I think that first question is -- the

02:37:56PM   3      preliminary question is how do you know where it came

02:37:59PM   4      from.

02:38:01PM   5                   THE WITNESS:        How do I know where the information

02:38:05PM   6      on the declaration came from?

             7      By Ms. Weglarz:

02:38:07PM   8      Q.    Yes.

02:38:08PM   9      A.    Because I know my dad was talking with the attorney

02:38:11PM 10       about it.

02:38:13PM 11       Q.    And how do you know that?

02:38:14PM 12       A.    Sometimes I was asked to leave the room, because it

02:38:21PM 13       was private between them, because it's my dad who filed

02:38:24PM 14       the lawsuit, not me.

02:38:25PM 15       Q.    And when did those conversations take place?

02:38:28PM 16       A.    Like what month?

02:38:31PM 17       Q.    Yes.

02:38:31PM 18       A.    In December.

02:38:32PM 19       Q.    So you were not present for any of those

02:38:39PM 20       conversations, though?

02:38:41PM 21       A.    There was some times when I was -- in the beginning,

02:38:49PM 22       I guess, I was with him.

02:38:52PM 23       Q.    Actually, maybe I should have laid a little bit more

02:38:55PM 24       foundation.       You told us you don't know how many pages are

02:38:58PM 25       in this declaration, correct?

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 126 of 169             126



02:39:00PM   1      A.    Um-hum.

02:39:00PM   2      Q.    Is that right?

02:39:01PM   3      A.    Yes, that's correct.

02:39:02PM   4      Q.    Have you ever read the declaration?

02:39:05PM   5      A.    I want to say in the hospital room I may have read

02:39:13PM   6      that, but I can't remember what it all says.

02:39:17PM   7      Q.    Was the first time you saw the declaration in the

02:39:19PM   8      hospital room?

02:39:22PM   9      A.    Yes.

02:39:22PM 10       Q.    So would it be fair to say you don't know how the

02:39:33PM 11       declaration was actually put together?

02:39:35PM 12       A.    I don't know the specific logistics of it.                    I know it

02:39:40PM 13       was between dad and his lawyer.

02:39:42PM 14       Q.    And do you know when that actual document was

02:39:45PM 15       created?

02:39:45PM 16       A.    I don't know.

02:39:46PM 17       Q.    Do you know where the declaration was created?

02:39:56PM 18       A.    I don't.

02:39:58PM 19       Q.    Was your father Catholic?

02:40:13PM 20       A.    Yes, because of his association with Gloria.                    I think

02:40:18PM 21       that's the faith that he took on, yes.

02:40:20PM 22       Q.    Was he baptized?

02:40:21PM 23       A.    That, I don't know.

02:40:24PM 24       Q.    When your dad was diagnosed with mesothelioma, was he

02:40:37PM 25       concerned about taking care of Maria after he died?

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 127 of 169           127



02:40:40PM   1      A.    Dad's number one concern was always taking care of

02:40:49PM   2      Gloria.      He really felt like something needed to be done

02:40:58PM   3      for what happened to him.

02:41:08PM   4                   MS. WEGLARZ:        Thank you.       I will pass the

02:41:10PM   5      witness.

02:41:11PM   6                                   CROSS-EXAMINATION

02:41:13PM   7      By Mr. Vega:

02:41:55PM   8      Q.    Good afternoon, Ms. Brown.               I'm sorry we are meeting

02:41:59PM   9      under these circumstances.

02:42:00PM 10       A.    Thank you.

02:42:01PM 11       Q.    You told us that --           First of all, directing your

02:42:08PM 12       attention to the hospital.              And we are talking about

02:42:12PM 13       Abrazo West Hospital, right?

02:42:14PM 14       A.    Yes.

02:42:14PM 15       Q.    What type of bed was your father in?

02:42:18PM 16       A.    I think they just call it a standard hospital bed.

02:42:25PM 17       Q.    And you just motioned with your arm up and down.

02:42:29PM 18       This is the electronic hospital beds that incline and

02:42:32PM 19       recline?

02:42:32PM 20       A.    Um-hum, and can go up and down or forward.

02:42:36PM 21       Q.    During your father's hospital stay, when he was --

02:42:43PM 22       Is that how you would move him upright, through the

02:42:47PM 23       mechanical bed?

02:42:49PM 24       A.    No.    The nurses would --            It was already kind of at

02:42:54PM 25       an incline, but the nurses would actually come in and move

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 128 of 169             128



02:42:58PM   1      him, and put pillows under him, and kind of support him

02:43:01PM   2      that way, and move in different ways.                   It was more of

02:43:04PM   3      that.    I don't think he was ever flat unless they were

02:43:08PM   4      like changing the sheets, that sort of thing.

02:43:10PM   5      Q.    And I saw, based on the hospital records, that he was

02:43:15PM   6      also being treated for bed sores?

02:43:18PM   7      A.    Yes.

02:43:19PM   8      Q.    And that's because he wasn't able to walk around or

02:43:22PM   9      move around?

02:43:22PM 10       A.    Or move, yeah.

02:43:23PM 11       Q.    When is the last time you saw your father walking on

02:43:28PM 12       his own?

02:43:37PM 13       A.    I think I did not see him walk when he went into the

02:43:44PM 14       hospital the last time.             But any time he would have gotten

02:43:49PM 15       up to go to the restroom, then I was told to get out of

02:43:52PM 16       the room.      So I don't know if he walked to the restroom or

02:43:56PM 17       if he just had a bed pan.              I don't know that.          Me visually

02:44:01PM 18       seeing him walk, the last time was when he went into the

02:44:08PM 19       hospital.      But if he did walk, I wasn't allowed in the

02:44:13PM 20       room then.

02:44:13PM 21       Q.    Just for the record, he entered the hospital, that

02:44:16PM 22       was January 28th?          Does that refresh your recollection as

02:44:19PM 23       to when he went in?

02:44:20PM 24       A.    I knew it was sometime at the end of January, first

02:44:23PM 25       part of February, but I just didn't know the date --

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 129 of 169            129



02:44:26PM   1      remember the date.

02:44:27PM   2      Q.    You mentioned that your father said some words as

02:44:40PM   3      soon as he heard the notary.             He said, "I am coherent.          I

02:44:45PM   4      know what I am signing."           Did you hear your father say any

02:44:54PM   5      other words that day?

02:44:55PM   6      A.    I want to say that he still spoke after, but I don't

02:45:01PM   7      know -- I don't remember.            I just remember those, because

02:45:04PM   8      it was just so abrupt.

02:45:07PM   9      Q.    Given that abruptness, when was the last time you had

02:45:16PM 10       heard your father utter any words before he made that

02:45:20PM 11       statement?

02:45:22PM 12       A.    I would like --       Believe me, I have been racking my

02:45:26PM 13       brain to try and remember what his real last words were,

02:45:32PM 14       and I just don't recall.           I can't even tell you if -- how

02:45:37PM 15       many days before, or what it was.               Just my own --        Of

02:45:45PM 16       course, I want it to be, "I love you."                  I have been

02:45:47PM 17       racking my brain, but I honestly can't remember.

02:45:50PM 18       Q.    I just want to make sure that you and I are on the

02:45:54PM 19       same page.      I wasn't necessarily asking you for the very

02:45:57PM 20       last words that he said.           I was trying to get the words --

02:46:01PM 21       the last words that he said before he said, "I am

02:46:09PM 22       coherent.     I know what I am signing."

02:46:13PM 23       A.    Um-hum.    You know, I don't know.              Some of his friends

02:46:23PM 24       stopped by the hospital to visit him, but I just can't

02:46:28PM 25       remember what day it was.            Like I said, I have been trying

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 130 of 169               130



02:46:31PM   1      to remember; not for this, but just for my own-self.                      I

02:46:35PM   2      just cannot remember.          I remember those friends coming in

02:46:38PM   3      and he was talking with them, but I don't remember how

02:46:41PM   4      many days that was before he actually passed.                    I just

02:46:45PM   5      cannot remember.

02:46:46PM   6      Q.    Is it fair to say there was at least a day or more

02:46:55PM   7      that he had not spoken up until the time that he said, "I

02:46:58PM   8      am coherent.      I know what I am signing"?

02:47:00PM   9      A.    Um-hum.    These men, some were retired and some were

02:47:09PM 10       working.     I want to say a weekend, the weekend before.                     I

02:47:13PM 11       am only guessing.        I don't remember that.             I just don't

02:47:16PM 12       remember.

02:47:16PM 13       Q.    Understanding that you are guessing as to the date.

02:47:19PM 14       But it was when those friends came over, that was the last

02:47:24PM 15       time you heard your father speak before he said the words,

02:47:27PM 16       "I am coherent.       I know what I am signing"?

02:47:30PM 17       A.    Well, I don't want to say that.               I remember that

02:47:33PM 18       conversation.      I remember them being there and dad was

02:47:37PM 19       speaking with them.         But I want to say he still spoke

02:47:40PM 20       after that, but I just don't remember.                  I just don't

02:47:44PM 21       remember.

02:47:44PM 22       Q.    When you were in the hospital with your father at

02:47:50PM 23       Abrazo in that last admission, was your mother always

02:47:58PM 24       there when you were there?

02:47:59PM 25       A.    Gloria is my stepmom.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 131 of 169        131



02:48:01PM   1      Q.    Sorry.

02:48:02PM   2      A.    No, that's okay.        There were a few times when she

02:48:06PM   3      would go to the restroom or go get some food, and then I

02:48:12PM   4      would be with dad on my own.             But he wasn't typically by

02:48:16PM   5      himself, unless she was coming to pick me up from the

02:48:19PM   6      house.

02:48:20PM   7      Q.    When is the last time you heard your father have a

02:48:24PM   8      conversation with your mother -- sorry, not with your

02:48:27PM   9      mother, with Gloria Varney?

02:48:29PM 10       A.    Sure.    Um-hum.     I don't know.         You know, she was

02:48:40PM 11       always talking to him, always talking in his ear, always

02:48:43PM 12       rubbing his face and talking to him.                 But I just -- I

02:48:48PM 13       honestly cannot remember the last specific day that he

02:48:52PM 14       spoke.     I just cannot remember.

02:48:55PM 15       Q.    You told us that at some point he asked for his

02:49:04PM 16       glasses.      Who handed him his glasses?

02:49:09PM 17       A.    I don't know.      It would have been -- I would say it

02:49:15PM 18       would be Gloria, but I don't know that for 100 percent.                I

02:49:20PM 19       don't know.      Because of the positioning, she was on what

02:49:24PM 20       would have been his left side.              That's where she was

02:49:27PM 21       always at.      She wasn't here.         She would have been the one

02:49:32PM 22       who knew where they were.            She was the one who kept track

02:49:35PM 23       of everything.

02:49:36PM 24       Q.    And what were the precise words that he used to ask

02:49:39PM 25       for his glasses?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 132 of 169                 132



02:49:40PM   1      A.    I want to say, "I need my glasses," but, you know, I

02:49:46PM   2      don't know that for sure.

02:49:47PM   3      Q.    And did he say that before he said he was coherent,

02:49:53PM   4      or was that after?

02:49:54PM   5      A.    No.   He was, I thought, asleep before.                     So it would

02:49:59PM   6      have been after.

02:50:00PM   7      Q.    And so then are those the last words that he said, "I

02:50:06PM   8      need my glasses," or was it something else that was --

02:50:09PM   9      A.    I don't know.       I can't remember if he spoke anymore,

02:50:15PM 10       if there was any little bit of a conversation afterward,

02:50:18PM 11       after the signing and the notary left.                   I just don't

02:50:25PM 12       remember that.

02:50:25PM 13       Q.    When was the last time before the signing that you

02:50:28PM 14       saw your father wearing those glasses?

02:50:32PM 15       A.    The details, I just don't know.                I didn't know to pay

02:50:44PM 16       attention to those things.             I just don't know.

02:50:47PM 17       Q.    Other than the conversation with the -- his friends

02:50:54PM 18       who came to visit him approximately the weekend before he

02:50:58PM 19       passed, do you recall seeing your father speak with

02:51:03PM 20       anybody else?

02:51:06PM 21       A.    Only the nurses or Gloria.              And then Gloria's niece

02:51:14PM 22       and her husband came in.            I don't remember what day they

02:51:20PM 23       showed up.

02:51:22PM 24       Q.    And just --

02:51:27PM 25       A.    I am trying to remember if he spoke with them.

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 133 of 169             133



02:51:31PM   1      Sorry.

02:51:32PM   2      Q.    Do you know if that was after his friends came?

02:51:36PM   3      A.    It would have been after they came, because Blanca is

02:51:49PM   4      a niece, and she was there when dad passed.                        It was

02:51:53PM   5      Blanca, Gloria and I, were with dad when he passed.

02:51:57PM   6      Q.    Can you tell us the names of the friends that came to

02:52:00PM   7      visit your dad?

02:52:02PM   8      A.    Um-hum.      It was Greg --         There were three of them.         I

02:52:28PM   9      believe it was Greg, Mark, and I don't remember the third

02:52:33PM 10       guy's name.

02:52:34PM 11       Q.    Do you remember Greg's last name?

02:52:36PM 12       A.    No.    Greg --      I would have to look.             I don't know.

02:52:45PM 13       Q.    Do you know Mark's last name?

02:52:47PM 14       A.    Yeah, I should know Mark.              I don't remember this

02:52:55PM 15       minute.      Mark's name will come to me, I think.

02:53:03PM 16       Q.    Did your father use a computer?

02:53:12PM 17       A.    Yes.

02:53:13PM 18       Q.    Did you ever see your father using a computer while

02:53:20PM 19       he was admitted at Abrazo?

02:53:23PM 20       A.    No.

02:53:23PM 21       Q.    Did you ever witness a computer -- other than the

02:53:32PM 22       hospital staff computer, did you ever witness a computer

02:53:36PM 23       inside of your father's room?

02:53:38PM 24       A.    My laptop was there, because I worked in the corner.

02:53:42PM 25       Q.    Other than yours, did you ever witness any other

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 134 of 169                  134



02:53:46PM   1      laptop?      I don't know whether you answered.                    I thought I

02:53:56PM   2      saw you move your head.

02:53:57PM   3      A.    I wasn't answering.           I was trying to think.             Sorry.

02:54:03PM   4      My laptop was there, but we wouldn't -- I don't know if --

02:54:09PM   5      I don't know if Ben had a computer there.                     I had my

02:54:13PM   6      computer there, but there was no other computer.                        Gloria

02:54:18PM   7      didn't use the computer.

02:54:20PM   8      Q.    Did you ever observe Mr. Adams -- when you said

02:54:28PM   9      "Ben," you are referring to Mr. Adams?

02:54:30PM 10       A.    (Nodding).

02:54:31PM 11       Q.    I would just need a verbal response.

02:54:33PM 12       A.    Yes.     Sorry.

02:54:35PM 13       Q.    That's okay.        Did you ever observe Mr. Adams on his

02:54:37PM 14       computer, typing?

02:54:42PM 15       A.    Yes.

02:54:43PM 16       Q.    When he was typing, what was happening at that time?

02:54:51PM 17       A.    I just thought he was taking notes for himself, other

02:54:56PM 18       than writing.        I don't know.

02:54:57PM 19       Q.    When was the last time that you saw Mr. Adams typing

02:55:03PM 20       inside of your father's hospital room?

02:55:05PM 21       A.    I'm sorry.        I don't know.        I don't know.

02:55:09PM 22       Q.    On how many occasions did you see Mr. Adams in your

02:55:15PM 23       father's hospital room at Abrazo?

02:55:22PM 24       A.    My goodness.        He was there, of course, for the

02:55:41PM 25       deposition -- not the deposition, the notary.                        I can't

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 135 of 169                   135



02:55:47PM   1      remember if Ben was there when dad passed.                         I don't know.

02:56:01PM   2      Q.    My question was not necessarily when, but thank you

02:56:08PM   3      for that.      I was asking on how many days -- how many

02:56:11PM   4      occasions did you see Mr. Adams at the Abrazo Hospital?

02:56:16PM   5      A.    I don't know.        I don't know.

02:56:18PM   6      Q.    Do you know if it was more than once?

02:56:24PM   7      A.    Yes, I am sure it was more than once.

02:56:27PM   8      Q.    And when you say you're sure that it was more than

02:56:35PM   9      once, how do you know that?

02:56:36PM 10       A.    I guess I don't know.            I guess -- I know he was there

02:56:49PM 11       on the day the notary was there.                 I can't remember if he

02:56:57PM 12       was there the day that dad actually passed.                         I'm sure he

02:57:03PM 13       must have come in before the notary, because that's how I

02:57:07PM 14       knew the notary was coming.              But I don't know how many

02:57:10PM 15       days.

02:57:10PM 16       Q.    When you say "before," are you talking about the same

02:57:14PM 17       day or are you talking about a different day?                         You just

02:57:17PM 18       said you knew he was there before.

02:57:20PM 19       A.    Before the notary came?

02:57:22PM 20       Q.    Right.     I am trying to figure out, when you say you

02:57:25PM 21       knew Mr. Adams was there before the notary came, are you

02:57:28PM 22       saying that he was there that morning before the notary

02:57:30PM 23       came?

02:57:30PM 24       A.    Yes.

02:57:31PM 25       Q.    You are not saying he was there the day before the

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 136 of 169            136



02:57:33PM   1      notary came?

02:57:34PM   2      A.     Oh, I'm so sorry.           Yes, I believe he was there the

02:57:38PM   3      day before the notary came.

02:57:40PM   4      Q.     So we have two days now.              We have before the notary

02:57:47PM   5      arrived and then the day that the notary arrived.                    Any

02:57:50PM   6      other day that you recall Mr. Adams in your father's

02:57:54PM   7      hospital room?

02:57:55PM   8      A.     I don't remember.

02:57:57PM   9      Q.     Were you present in the hospital when the priest

02:58:12PM 10       arrived for the first day, so this would be February 6th?

02:58:20PM 11       A.     Yes.     Yes.

02:58:26PM 12       Q.     Do you recall whether Mr. Adams was in the room --

02:58:30PM 13       A.     Yes.

02:58:31PM 14       Q.     -- at that time?

02:58:33PM 15       A.     Yes, he was.        Yes.

02:58:34PM 16       Q.     And then the priest was told to come back the next

02:58:39PM 17       day?

02:58:39PM 18       A.     Right.

02:58:40PM 19       Q.     And who instructed the priest to come back the next

02:58:44PM 20       day?

02:58:44PM 21       A.     I think Mr. Adams did.

02:58:47PM 22       Q.     Do you recall --           Let me strike that.

02:59:01PM 23              You told us earlier that you saw the declaration the

02:59:09PM 24       day that it was signed; is that right?

02:59:12PM 25       A.     Yes.     Sorry.     Yes.

                                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                                       (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                           1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 137 of 169               137



02:59:15PM   1      Q.    Is that the first time that you saw that declaration?

02:59:19PM   2      A.    Yes, I believe so.

02:59:20PM   3      Q.    So the day it was signed was the first time you saw

02:59:23PM   4      it?

02:59:24PM   5      A.    Yes.

02:59:26PM   6      Q.    Did you --       You said you must have --               I don't want

02:59:31PM   7      to put words in your mouth.              Do you think that you read

02:59:35PM   8      the declaration before your father signed it or after your

02:59:41PM   9      father signed it?

02:59:42PM 10       A.    I think after he signed it, I think.

02:59:44PM 11       Q.    So after he signed it was the first time you read it?

02:59:48PM 12       A.    I think so.

02:59:49PM 13       Q.    Can you go back to -- can you recall what time you

03:00:00PM 14       got to the hospital that day?

03:00:02PM 15       A.    On the signing day?

03:00:05PM 16       Q.    Yes.     February 7th.

03:00:06PM 17       A.    Usually Gloria had me there by 9:00, so it would

03:00:14PM 18       probably have been around 9:00.                It could have been a

03:00:17PM 19       little bit before.          But it was always in that time --

03:00:21PM 20       around that time.

03:00:22PM 21       Q.    And so --      I am just trying to clear this up, because

03:00:29PM 22       when we spoke with Mrs. Gloria Varney she told us that she

03:00:36PM 23       stayed in the hospital that day that the declaration was

03:00:40PM 24       signed.      So do you know how it was that you got to the

03:00:44PM 25       hospital on that day?

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 138 of 169      138



03:00:48PM   1      A.     The only way I ever got to the hospital was by Gloria

03:00:52PM   2      driving me.        But one day dad's friend Mark drove me to the

03:00:57PM   3      hospital.       But I didn't think it was that signing day.

03:01:02PM   4      Q.     Are you aware that on several occasions when we spoke

03:01:07PM   5      with Ms. Gloria Varney she never mentioned that you were

03:01:11PM   6      present at the signing?

03:01:13PM   7      A.     I didn't know that, no.

03:01:14PM   8      Q.     Are you aware that Mr. Adams responded to discovery,

03:01:20PM   9      and when he gave us the list of who was present at the

03:01:23PM 10       hospital he did not include you as someone who was present

03:01:26PM 11       at the hospital?

03:01:27PM 12       A.     When my dad signed the declaration?

03:01:31PM 13       Q.     Yes.

03:01:31PM 14       A.     But I know I was there.

03:01:40PM 15       Q.     So my question, again, is how did you get there that

03:01:48PM 16       day?

03:01:48PM 17       A.     I thought Gloria came and picked me up.

03:01:50PM 18       Q.     And so what time do you think she came to pick you

03:01:53PM 19       up?

03:01:53PM 20       A.     In the morning she would have -- she usually got to

03:01:57PM 21       the house around 7:30, and she got herself ready, and then

03:02:02PM 22       we left and went back to the hospital around 9:00 -- 8:30,

03:02:07PM 23       9:00, somewhere around there.

03:02:08PM 24       Q.     When you arrived at the hospital on February 7th at

03:02:11PM 25       8:30 or 9:00, who was present at that time?

                                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                                       (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                          1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 139 of 169                139



03:02:16PM   1      A.    It would have been dad, and then Gloria and I came

03:02:28PM   2      in.

03:02:28PM   3      Q.    At that time Mr. Adams was not in the room?

03:02:35PM   4      A.    I don't know.        I can't remember that.              I don't know.

03:02:51PM   5      Q.    Do you remember the order in which the people began

03:02:59PM   6      arriving on February 7th?

03:03:01PM   7      A.    You mean when Father Schimmel got there and the

03:03:06PM   8      notary?

03:03:07PM   9      Q.    Yes.

03:03:11PM 10       A.    I believe Father Schimmel was there and the notary

03:03:15PM 11       came after that.

03:03:15PM 12       Q.    And where was Mr. Adams in relation to Father

03:03:19PM 13       Schimmel and the notary, Mr. Parris?

03:03:21PM 14       A.    Mr. Adams would have probably been on the left side

03:03:27PM 15       of dad, and Father Schimmel was there, and the notary was

03:03:33PM 16       just like -- came in the door on the right-hand side, and

03:03:36PM 17       was just kind of standing there.

03:03:38PM 18       Q.    Again, I am trying to get the order of how they

03:03:41PM 19       arrived, that's all.           You believe Father Schimmel arrived

03:03:46PM 20       first?

03:03:46PM 21       A.    Well, I guess Ben -- Mr. Adams arrived first, and

03:03:50PM 22       then Mr. -- Father Schimmel, and then the notary was last.

03:03:55PM 23       Q.    And you began your answer with you guess.                    If you

03:03:59PM 24       know.

03:03:59PM 25       A.    Because I didn't pay attention to who came in when or

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 140 of 169               140



03:04:02PM   1      what time.       My mind is trying to flip back there to

03:04:07PM   2      exactly what happened.            It is also trying to figure out if

03:04:11PM   3      that's the day that --            Now, I know Gloria brought me

03:04:23PM   4      to --     That's bugging me that I can't remember.                  I don't

03:04:33PM   5      know the order.         That's what I believe happened, that it

03:04:39PM   6      was first Mr. Adams, then Father Schimmel, and then the

03:04:43PM   7      notary.

03:04:43PM   8      Q.    Was it your intention --              Let me just strike all

03:04:53PM   9      that.

03:04:53PM 10             Putting the declaration aside, you are aware that

03:04:57PM 11       Mr. Adams had scheduled a videotaped deposition of your

03:05:01PM 12       father?      Are you aware?

03:05:02PM 13       A.    Yes.

03:05:03PM 14                    THE COURT:       Excuse me, counsel.            The time has

03:05:06PM 15       slipped by me.        We need to take a break.               My court

03:05:11PM 16       reporter will complain.              I will take ten minutes.           A

03:05:17PM 17       quarter after.

03:18:25PM 18               (Recessed.)

03:19:26PM 19                    THE COURT:       Okay.     Moving right along.

03:19:34PM 20                    MR. VEGA:      May I inquire?

03:19:36PM 21                    THE COURT:       Yes.

03:19:37PM 22       By Mr. Vega:

03:19:38PM 23       Q.    Before we broke I was asking you about whether you

03:19:43PM 24       intended to be present during the videotaped deposition of

03:19:49PM 25       your father.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 141 of 169             141



03:19:56PM   1      A.    I didn't know if I could be or not.                   I don't know

03:19:58PM   2      that we ever talked about it.               I don't know if I thought I

03:20:02PM   3      would or wouldn't be.

03:20:04PM   4      Q.    Do you recall that the videotaped deposition of your

03:20:09PM   5      father was scheduled for February 7th?

03:20:15PM   6      A.    Yes.

03:20:16PM   7      Q.    And how is it that you remember that?

03:20:20PM   8      A.    Because I thought he was supposed to be videoed, and

03:20:25PM   9      then it was decided he wasn't going to be able to, and so

03:20:28PM 10       the paper declaration was the alternative.

03:20:33PM 11       Q.    Do you recall seeing a videographer in the room the

03:20:41PM 12       day that the declaration was signed?                   Not necessarily at

03:20:46PM 13       the time it was signed, but that day that it was signed,

03:20:48PM 14       was there a videographer in the room?

03:20:50PM 15       A.    Not that I know of.

03:20:52PM 16       Q.    Does your cellphone have videotaping capabilities?

03:21:04PM 17       A.    Yes.

03:21:04PM 18       Q.    Did you videotape the signing of that declaration?

03:21:10PM 19       A.    No.

03:21:10PM 20       Q.    Do you know whether Mrs. Gloria Varney -- whether her

03:21:17PM 21       cellphone has videotaping capabilities?

03:21:19PM 22       A.    I don't know if hers does or not.

03:21:22PM 23       Q.    Did you see her videotape the signing?

03:21:26PM 24       A.    No, I didn't.

03:21:28PM 25       Q.    Do you know whether Mr. Adams' cellphone has

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 142 of 169                142



03:21:38PM   1      videotaping capabilities?

03:21:40PM   2      A.    I don't know.

03:21:41PM   3      Q.    Did you witness anyone in the room videotape the

03:21:45PM   4      signing of this declaration?

03:21:47PM   5      A.    I don't recall that, no.

03:21:49PM   6      Q.    Before we started talking about the videotaping we

03:21:54PM   7      were talking about the order of the people entering the

03:21:57PM   8      room.     You told us the father got there maybe first, or

03:22:04PM   9      was it Adams?

03:22:05PM 10       A.    Well, I think Ben was there already before the father

03:22:11PM 11       got there.

03:22:12PM 12       Q.    And why wasn't the declaration signed at that point?

03:22:21PM 13       A.    The notary wasn't there.

03:22:22PM 14       Q.    Okay.    And so when we spoke with the notary --                   The

03:22:30PM 15       notary told us he was asked to wait outside the room for

03:22:34PM 16       about a half hour.        What was happening inside the room

03:22:40PM 17       with your father during that half hour while the notary

03:22:43PM 18       was waiting outside?

03:22:45PM 19       A.    I thought that was when the nurse was in there with

03:22:49PM 20       dad, giving him -- taking care of whatever needed to

03:22:53PM 21       happen.     I don't know who was in the room.                    That's what my

03:22:59PM 22       guess is, what was going on, because I was outside also

03:23:03PM 23       during that time.

03:23:04PM 24       Q.    You were outside --

03:23:06PM 25       A.    The room.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 143 of 169          143



03:23:07PM   1      Q.    -- with the notary?

03:23:08PM   2      A.    Um-hum.    Not right there with him.               He was out there,

03:23:13PM   3      and I said, "Thank you for coming."                And we just kind of

03:23:17PM   4      waited in the hall.

03:23:18PM   5      Q.    How long were you outside the room?

03:23:26PM   6      A.    I couldn't even guess.           I don't know.

03:23:28PM   7      Q.    And was Mr. Adams in the room or was he waiting

03:23:33PM   8      outside with you as well?

03:23:34PM   9      A.    I don't know.

03:23:35PM 10       Q.    Do you know whether you were asked to leave the

03:23:41PM 11       room -- well, you mentioned because the nurse was --

03:23:44PM 12       A.    That's what I thought, was taking care of dad, and I

03:23:48PM 13       just stepped out because I knew I wasn't supposed to be in

03:23:52PM 14       there.

03:24:04PM 15       Q.    When is the first time that you saw the piece of

03:24:11PM 16       paper on that day?

03:24:12PM 17       A.    I think when it was given to dad.

03:24:17PM 18       Q.    And do you remember whether it was taken out of a

03:24:25PM 19       bag, where did it come from?

03:24:26PM 20       A.    I do not know any of those details.

03:24:29PM 21       Q.    Do you know whether Mrs. Gloria Varney participated

03:24:40PM 22       in any way in the drafting of that declaration?

03:24:43PM 23       A.    I do not know that.

03:24:44PM 24       Q.    Have you ever had a conversation with Mrs. Gloria

03:24:48PM 25       Varney about that declaration?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 144 of 169                144



03:24:50PM   1      A.    No.

03:24:51PM   2      Q.    What did you do to prepare to come here today?

03:25:06PM   3      A.    I prayed.

03:25:09PM   4      Q.    Without going into the subject matter at this point,

03:25:19PM   5      did you meet with any -- either Mr. Adams or somebody from

03:25:29PM   6      his office before coming here today?

03:25:31PM   7      A.    Yes.

03:25:31PM   8      Q.    And on how many occasions did you meet with them?

03:25:35PM   9      A.    Just one.

03:25:36PM 10       Q.    And when was that?

03:25:38PM 11       A.    It was last evening.

03:25:40PM 12       Q.    Last evening?

03:25:42PM 13       A.    Um-hum.

03:25:44PM 14       Q.    Prior to meeting with them in person last evening,

03:25:49PM 15       when was the last time that you spoke with anyone from the

03:25:54PM 16       Dean Omar law firm, or any of your father's attorneys?

03:26:14PM 17       A.    It would have been --            Today is Monday.            It would

03:26:17PM 18       have been last week, to let me know I needed to be here.

03:26:20PM 19       Q.    Before last week, when was the last time you spoke

03:26:28PM 20       with anyone from your attorney's -- from your father's law

03:26:36PM 21       firm, the attorneys representing him?

03:26:42PM 22       A.    It has been a while.            I can't give a time.            It has

03:26:49PM 23       been a period of time.

03:26:51PM 24       Q.    You mentioned that when your father made that

03:26:59PM 25       statement of, "I am coherent.               I know what I am doing," in

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 145 of 169          145



03:27:04PM   1      your mind that is kind of like the last words you recall

03:27:07PM   2      him saying, correct?

03:27:08PM   3      A.    Truly, yes.

03:27:09PM   4      Q.    And to how many people have you relayed those last

03:27:16PM   5      words that he said?

03:27:18PM   6      A.    To three, my sisters.

03:27:22PM   7      Q.    To your sisters?

03:27:23PM   8      A.    Um-hum.

03:27:25PM   9      Q.    And when did you tell your sisters that those were

03:27:28PM 10       his last words?

03:27:31PM 11       A.    Probably that week that dad passed, because I was

03:27:34PM 12       relaying not his words so much, but just what had

03:27:38PM 13       happened.

03:27:39PM 14       Q.    Did you tell anybody else about those statements?

03:27:43PM 15       A.    I would have told Mr. Adams.

03:27:47PM 16                   MR. ADAMS:      Your Honor, I would object, based on

03:27:49PM 17       attorney-client privilege.

03:27:53PM 18                   MR. VEGA:     Your Honor --

03:27:55PM 19                   THE COURT:      Is this your client?

03:27:57PM 20                   MR. ADAMS:      Yes.

03:28:01PM 21                   MR. VEGA:     Your Honor, the statement was made

03:28:02PM 22       inside of a hospital room with a priest and a notary.

03:28:08PM 23                   THE COURT:      I don't know that.           The objection is

03:28:12PM 24       sustained, and the answer stricken.                You need foundation

03:28:24PM 25       if you can get by that objection.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 146 of 169                 146



03:28:27PM   1      By Mr. Vega:

03:28:30PM   2      Q.    You told us that about a week after your father

03:28:34PM   3      uttered those words, "I am coherent.                   I know what I am

03:28:38PM   4      signing," you said that you relayed that to your sisters?

             5      A.    (Nodding.)

03:28:43PM   6      Q.    You are nodding your head up and down.                       We need a

03:28:46PM   7      verbal response.

03:28:46PM   8      A.    Yes.     Yes.

03:28:48PM   9      Q.    When is the next time that you said that statement?

03:28:53PM 10       A.    Today.

03:29:00PM 11       Q.    And I'm not talking about when you said it to me, I

03:29:05PM 12       am saying -- or when you said it here in open court.

03:29:09PM 13       Before saying it here in open court, since February

03:29:18PM 14       of 2018, until before you came into this court, when did

03:29:20PM 15       you say that statement to anyone?                 When?

03:29:25PM 16                    MR. ADAMS:       I have to object, your Honor, to the

03:29:28PM 17       extent it calls for attorney-client privilege.

03:29:30PM 18                    THE COURT:       The objection is sustained.

03:29:36PM 19                    MR. ADAMS:       Thank you.

03:29:37PM 20       By Mr. Vega:

03:29:38PM 21       Q.    Did you ever tell Ms. Gloria Varney -- did you ever

03:29:43PM 22       have a conversation, about those words, being surprised

03:29:46PM 23       how your father so vibrantly said those words?                        Did you

03:29:52PM 24       ever have a conversation with her about that?

03:29:53PM 25       A.    Probably not.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                          1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 147 of 169             147



03:29:55PM   1      Q.    Did you ever hear your father talk about the specific

03:30:25PM   2      type of equipment which he believed he worked on or around

03:30:28PM   3      in the Navy, in the shipyards?

03:30:31PM   4      A.    Yes.

03:30:34PM   5      Q.    And when was that?

03:30:36PM   6      A.    It was when I went to visit him in December.

03:30:44PM   7      Q.    And who was present when you were having this

03:30:48PM   8      conversation about the types of equipment?

03:30:50PM   9      A.    It would have been me and dad, and Gloria was

03:30:54PM 10       probably there.

03:30:55PM 11       Q.    As you sit here today, can you tell us what pieces of

03:31:00PM 12       equipment those are?

03:31:01PM 13       A.    I just remember pipes and things that he had to turn.

03:31:15PM 14       Q.    Is it fair to say that you never heard your father

03:31:21PM 15       speak the words that were on that declaration on either

03:31:28PM 16       the day it was signed or the day before?

03:31:35PM 17       A.    You're asking me if I heard my dad like read or make

03:31:39PM 18       the statements that were on his -- the day before or the

03:31:44PM 19       day that he signed?

03:31:46PM 20       Q.    Yes.

03:31:48PM 21       A.    I don't think I did.

03:31:50PM 22       Q.    And you would remember that?

03:31:53PM 23       A.    I am trying to remember so much.                  I am trying to be

03:31:58PM 24       as accurate as I can.

03:31:59PM 25       Q.    Just bear with me.           My computer locked me out.         In

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 148 of 169            148



03:32:31PM   1      the month of December you had a conversation with

03:32:35PM   2      Mr. Adams; is that correct?

03:32:37PM   3      A.    Yes.

03:32:38PM   4      Q.    And what about in the month of January?

03:32:43PM   5      A.    Sure.     Yes.

03:32:44PM   6      Q.    And about how many conversations did you have with

03:32:48PM   7      Mr. Adams?

03:32:48PM   8      A.    I couldn't even guess.             I don't know.

03:32:51PM   9      Q.    When you would have these conversations with

03:32:53PM 10       Mr. Adams, were they all in person or were some of them on

03:32:57PM 11       the phone?

03:32:57PM 12       A.    Is it okay for me to answer?

03:33:05PM 13                    THE COURT:       Ms. Brown is looking for advice from

03:33:08PM 14       me.   I don't know.         Just within the scope of the

03:33:17PM 15       privilege.       The question, it seems to me, is not --

03:33:22PM 16                    MR. VEGA:      Content.

03:33:23PM 17                    THE COURT:       -- whether anybody was there when she

03:33:27PM 18       talked to Mr. Adams about this situation.                     That would

03:33:32PM 19       defeat the privilege.            What's the next question?

03:33:41PM 20       By Mr. Vega:

03:33:42PM 21       Q.    Other than Mr. Adams, did you communicate with anyone

03:33:45PM 22       else from the Dean Omar firm or -- I believe they have

03:33:49PM 23       co-counsel, I don't know how to pronounce the name,

03:33:52PM 24       Couture or something like that?

03:33:54PM 25       A.    Only when they made the initial call and spoke with

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 149 of 169                149



03:33:58PM   1      whoever answered the phone.

03:33:59PM   2      Q.    Was that a call that was made to the Couture firm or

03:34:05PM   3      was that to the Dean Omar firm?

03:34:09PM   4      A.    Dean Omar.

03:34:10PM   5      Q.    So there was an initial intake, and then after

03:34:13PM   6      that was when -- all of your communications after that

03:34:15PM   7      were just with one person?

03:34:16PM   8      A.    Yes.

03:34:16PM   9      Q.    Were you ever present when Mr. Adams was speaking

03:34:42PM 10       with your father and there was someone other than your

03:34:46PM 11       mother, Mrs. Gloria Varney, present?

03:34:51PM 12       A.    No.    It would have just been dad, Gloria, Mr. Adams,

03:34:56PM 13       and then if I was there.

03:34:59PM 14       Q.    How much time elapsed on February 7th --                     Let me

03:35:11PM 15       just --      Let me strike that and let's start anew.

03:35:17PM 16             You told us that Mr. Parris, the notary, walks into

03:35:25PM 17       the room, and he says, "Is he able to sign?"                       Are those

03:35:31PM 18       his words?

03:35:31PM 19       A.    I believe it was really something very close to that,

03:35:34PM 20       if those weren't the exact words, "Is he able to sign?"

03:35:38PM 21       Because dad was just there like he was asleep.

03:35:42PM 22       Q.    And when those words are uttered, when Mr. Parris

03:35:45PM 23       asked the question, is that when the declaration appears?

03:35:50PM 24       A.    No.    That's when dad sat up and said -- said what he

03:35:59PM 25       said, that he was clear and he knew what he was signing.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 150 of 169             150



03:36:03PM   1      And I don't know how long it was before -- you know, I

03:36:07PM   2      don't know if there was more conversation and then dad was

03:36:10PM   3      given that.      I don't know.        I mean, I don't think he was

03:36:14PM   4      there for a whole long time, the notary.

03:36:16PM   5      Q.    That's what I am trying to zoom in on now.                    And I

03:36:21PM   6      want to expand that period of time.                So when Mr. Parris

03:36:26PM   7      walks in and asks that question, is that when the

03:36:35PM   8      declaration appears?

03:36:39PM   9      A.    Dad responded, and then it would have been shortly

03:36:43PM 10       after that that he was given the declaration.

03:36:45PM 11       Q.    Okay.    So Mr. Parris walks in, asks the question,

03:36:50PM 12       your father responds, "I am coherent.                 I know what I am

03:36:53PM 13       signing," and then at that point the declaration is

03:36:57PM 14       produced?

03:36:57PM 15       A.    I don't know that it was just immediate like that,

03:37:01PM 16       but, yes, shortly after that, or right after that,

03:37:05PM 17       sometime after that is when, yes.

03:37:08PM 18       Q.    And then at what point in relation to the handing him

03:37:14PM 19       the document does your father ask for his glasses?

03:37:20PM 20       A.    I don't know.      I think dad had -- he must have had it

03:37:26PM 21       in his hands and then said, "I need my glasses," or,

03:37:29PM 22       "Where are my glasses?" or whatever it was.                      Probably

03:37:34PM 23       would have been just immediate after that.

03:37:37PM 24       Q.    And then do you have a visual recollection of your

03:37:41PM 25       father reaching for the glasses or did someone put the

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 151 of 169              151



03:37:45PM   1      glasses on his face?

03:37:46PM   2      A.    Actually, I am thinking about that, and I don't know

03:37:50PM   3      if they went on him -- if he actually put them on or not.

03:37:54PM   4      I don't know.      I am trying to remember it.                   I am trying to

03:37:58PM   5      visualize it, and I don't know if he actually did get his

03:38:03PM   6      glasses or not.

03:38:03PM   7      Q.    But someone handed him the glasses?

03:38:06PM   8      A.    I am trying to remember, but I can't.                  I don't know.

03:38:10PM   9      Q.    This was roughly at what time?

03:38:19PM 10       A.    When the notary got there.             It would have been around

03:38:24PM 11       that 11:00.      I don't know if it was a little bit before or

03:38:28PM 12       after.

03:38:30PM 13       Q.    Do you recall whether your father was able to eat

03:38:34PM 14       food at that time?

03:38:36PM 15       A.    No, dad couldn't eat food.

03:38:39PM 16       Q.    He had a tube, right?          And he essentially had been

03:38:44PM 17       laying down, essentially sleeping for the last couple of

03:38:46PM 18       days?

03:38:46PM 19       A.    Right.    But in that recline.            Not flat, but just kind

03:38:50PM 20       of reclined.

03:38:51PM 21       Q.    So the hospital tray, where they sometimes give you

03:38:55PM 22       the food, and it is that rolling cart, there really was no

03:39:01PM 23       reason for using that tray with your father because he

03:39:05PM 24       wasn't on solid foods any longer?

03:39:08PM 25       A.    We still had that tray there, and we had things on

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 152 of 169               152



03:39:12PM   1      it.   We had the washcloth, that sort of thing, that little

03:39:15PM   2      plastic cup like -- bowl thing was there.                   We had water.

03:39:21PM   3      We were always just kind of washing him off.                     You had to

03:39:26PM   4      pat his skin to try to keep it a little bit moist.

03:39:31PM   5      Q.    Did you hear -- while you were in that room, did you

03:39:35PM   6      hear anyone read the declaration to your father?

03:39:45PM   7      A.    I don't remember that.

03:39:47PM   8      Q.    Do you --     And so if you don't remember that, you

03:39:55PM   9      also don't remember to the extent --                 So the declaration

03:40:01PM 10       is numbered -- it has numbers --               Do you remember whether

03:40:05PM 11       the declaration is numbered at all?

03:40:06PM 12       A.    That is something I didn't pay attention to.

03:40:10PM 13       Q.    So as you sit here today, you can't tell us that you

03:40:24PM 14       heard someone read off Paragraph 1, and then get some type

03:40:33PM 15       of acknowledgment that your father heard Paragraph 1 and

03:40:39PM 16       believes Paragraph 1 to be accurate and true, correct?

03:40:42PM 17       A.    I don't remember hearing that.

03:40:44PM 18       Q.    And similarly, you didn't hear anyone go through --

03:40:48PM 19       And so if that declaration has seven paragraphs, you

03:40:52PM 20       didn't hear someone go through each of the paragraphs and

03:40:54PM 21       get your father's acknowledgment that that paragraph was

03:40:59PM 22       true and accurate, correct?

03:41:01PM 23       A.    I don't remember that.

03:41:03PM 24       Q.    And that's something you would have remembered,

03:41:07PM 25       correct?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 153 of 169              153



03:41:07PM   1      A.    Well, I am having a tough time remembering a lot of

03:41:13PM   2      things, so I don't know.           It seems like there are things I

03:41:16PM   3      should remember that I just plain don't.

03:41:18PM   4      Q.    And as you sit here right now, what is your best

03:41:23PM   5      estimate for how long it took from the time your father

03:41:30PM   6      said, "I am coherent.          I know what I am signing," until he

03:41:34PM   7      actually signed the declaration?

03:41:37PM   8      A.    I think it happened in a reasonable -- a short,

03:41:43PM   9      reasonable period of time.

03:41:44PM 10       Q.    What do you mean by "a short, reasonable period of

03:41:46PM 11       time"?

03:41:46PM 12       A.    I knew you were going to ask me that.                  I don't know.

03:41:49PM 13       We weren't waiting for half an hour for him to sign.                    It

03:41:53PM 14       was like he was given the paper and he signed it.

03:41:59PM 15       Q.    Like within five seconds?

03:42:01PM 16       A.    No, it wouldn't have been that short, because dad

03:42:06PM 17       couldn't move that fast.           Was it within 15 minutes?

03:42:10PM 18       Probably.     Was it longer than that?             I am only guessing.

03:42:17PM 19       I am throwing 15 minutes out there as a guess.                    I just was

03:42:22PM 20       not paying attention to these sorts of details.

03:42:24PM 21       Q.    And you understand that --             You know, you just said

03:42:26PM 22       15 minutes, but that would be inconsistent with what

03:42:29PM 23       everybody else has testified about how long it took your

03:42:32PM 24       father to sign this document, correct?

03:42:34PM 25                   MR. ADAMS:      I am just going to object at this

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 154 of 169                154



03:42:36PM   1      point, your Honor.          It is argumentative.             It lacks

03:42:39PM   2      foundation.

03:42:39PM   3                   THE COURT:       Sustained.

03:42:57PM   4      By Mr. Vega:

03:42:58PM   5      Q.    Do you recall whether --              And I am about to wrap up.

03:43:03PM   6      You mentioned -- I asked you about whether anybody

03:43:05PM   7      videotaped.       Did anybody take any pictures during the day

03:43:09PM   8      of the signing?

03:43:10PM   9      A.    I am unaware if anyone took pictures.

03:43:18PM 10                    MR. VEGA:      Thank you, Mrs. Brown.                 Those are all

03:43:21PM 11       my questions right now.

03:43:22PM 12                    THE COURT:       Other cross, counsel?                Redirect?

03:43:31PM 13                    MR. ADAMS:       Yeah.     Your Honor, may we have

03:43:44PM 14       permission to publish an image of the notary, Steven

03:43:49PM 15       Parris?

03:43:50PM 16                    THE COURT:       An image of the notary?

03:43:53PM 17                    MR. ADAMS:       From the video that was played.

03:43:56PM 18                    THE COURT:       Yeah.

03:44:00PM 19                                 REDIRECT EXAMINATION

03:44:01PM 20       By Mr. Adams:

03:44:02PM 21       Q.    Ms. Brown, you were asked some questions about

03:44:04PM 22       whether or not you were actually present at the time that

03:44:08PM 23       your father signed this declaration.                   Do you remember

03:44:10PM 24       that?

03:44:10PM 25       A.    Yes.

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 155 of 169            155



03:44:11PM   1      Q.     Have you ever seen this man before?

03:44:12PM   2      A.     Um-hum.     Yes, I have.

03:44:14PM   3      Q.     Where do you recognize him from?

03:44:16PM   4      A.     He was in the hospital hallway, and then in the room

03:44:22PM   5      with dad.

03:44:24PM   6      Q.     And which individual was he in the room with your

03:44:28PM   7      dad?    Did he have a title?

03:44:29PM   8      A.     Yes, he is the notary.            This guy is the notary.

03:44:33PM   9      Q.     Since February 7th, 2018, have you had any

03:44:38PM 10       interaction with a notary?

03:44:42PM 11       A.     I became a licensed notary, but I haven't had any

03:44:46PM 12       interaction with one.

03:44:48PM 13       Q.     Have you seen this person who we have displayed since

03:44:53PM 14       February 7th, 2018?

03:44:54PM 15       A.     No, I have not.

03:44:55PM 16       Q.     You were asked a number of questions about specific

03:45:00PM 17       details of communications you and Gloria had with your

03:45:03PM 18       father during certain time periods.                  Do you recall that?

03:45:06PM 19       A.     Um-hum.     Yes.

03:45:07PM 20       Q.     Focusing in on February 7th, 2018, until February 8,

03:45:18PM 21       2018, when your father passed, so the 7th and 8th.                  After

03:45:22PM 22       your father signed the declaration.                  So that's the time

03:45:25PM 23       period I am going to ask you about, okay?

03:45:28PM 24       A.     Um-hum.

03:45:28PM 25       Q.     Okay.     Was Gloria speaking to your father?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 156 of 169                 156



03:45:32PM   1      A.    Yes.     She would talk to him in his ear and rub his

03:45:40PM   2      face.    She continued that until he passed.

03:45:44PM   3                   MR. VEGA:      Your Honor, I have an objection.               This

03:45:47PM   4      goes beyond the scope of my cross.                  I did not inquire

03:45:51PM   5      about the time period from signing to death.                       And that's

03:45:55PM   6      the time period that he is discussing now.

03:45:58PM   7                   THE COURT:       Overruled.

03:46:00PM   8      By Mr. Adams:

03:46:03PM   9      Q.    Was there any reaction from your father when Gloria

03:46:06PM 10       spoke to him?

03:46:08PM 11       A.    No.

03:46:10PM 12       Q.    When you spoke --          I'm sorry.        Go ahead.

03:46:16PM 13       A.    No, not that I can remember.

03:46:19PM 14       Q.    Was there a reaction from your father --                     Let me take

03:46:27PM 15       a step back.       Sorry.

03:46:28PM 16             Was there a time when your father couldn't respond

03:46:32PM 17       and Gloria was speaking to him, like he didn't say words

03:46:37PM 18       in response?

03:46:38PM 19       A.    Yes.

03:46:39PM 20       Q.    Did he do something else in response to Gloria's

03:46:47PM 21       words?

03:46:47PM 22       A.    Cry.

03:46:48PM 23       Q.    When was that?

03:46:50PM 24       A.    I don't remember the time.               I just know that

03:47:01PM 25       sometimes the tears would come out of his face.                       I don't

                                 Barry L. Fanning, RMR, CRR - Official Court Reporter
                                      (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                         1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 157 of 169                157



03:47:03PM   1      know the date, if it was before or after.                      I just cannot

03:47:08PM   2      remember.

03:47:09PM   3                    MR. ADAMS:       Those are all my questions.             Thank

03:47:11PM   4      you.

03:47:14PM   5                                  RECROSS-EXAMINATION

03:47:16PM   6      By Mr. Vega:

03:47:20PM   7      Q.     You were just shown a photo of Mr. Parris, correct?

03:47:25PM   8      A.     Yes.

03:47:25PM   9      Q.     And that's the same image that you saw on the screen

03:47:30PM 10       before we broke for lunch, correct?

03:47:32PM 11       A.     Yes.

03:47:32PM 12       Q.     And that's the same image that you saw right after we

03:47:36PM 13       came back from lunch, correct?

03:47:37PM 14       A.     Yes.

03:47:40PM 15                     MR. VEGA:      No further questions.

03:47:42PM 16                     THE COURT:       Thank you, Ms. Brown.

03:48:04PM 17                     MR. ADAMS:       Your Honor, we don't have any more

03:48:06PM 18       live witnesses for the plaintiffs' case.                      We have another

03:48:12PM 19       declaration we would like to read and publish.                       Although,

03:48:15PM 20       if the Court simply wants to read it on its own, we are

03:48:19PM 21       amenable to that.

03:48:20PM 22              And we also have -- we also still want to offer the

03:48:27PM 23       deposition testimony of Dr. Sharma, which I understand the

03:48:31PM 24       Court is going to read on its own.

03:48:32PM 25              And we also want to offer the deposition testimony of

                                  Barry L. Fanning, RMR, CRR - Official Court Reporter
                                       (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                          1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 158 of 169               158



03:48:38PM   1      Maria Gloria Varney, which the Court may want to read on

03:48:43PM   2      its own.     I don't know.

03:48:45PM   3              We also want to offer into evidence --                   I am treating

03:48:48PM   4      this like a bench trial.

03:48:50PM   5                 THE COURT:       That's what it is.

03:48:52PM   6                 MR. ADAMS:       I thought so.         We would like to offer

03:48:54PM   7      into evidence the exhibits, which are medical records to

03:49:00PM   8      the deposition of Dr. Sharma.             They are the nursing notes,

03:49:03PM   9      Dr. Sharma's medical records, and some other medical

03:49:07PM 10       records for Don Varney.

03:49:10PM 11                  THE COURT:       Mark them.

03:49:12PM 12                  MR. ADAMS:       That's all we have.            With that, we

03:49:14PM 13       rest.

03:49:16PM 14                  THE COURT:       Here I am.       Mark your exhibits and

03:49:20PM 15       offer them if they are self-identified, however you are

03:49:27PM 16       going to do it.

03:49:28PM 17                  MR. ADAMS:       I have a little cheat sheet.              I just

03:49:31PM 18       have to bring it up.         Sorry, your Honor.            I had a cheat

03:51:32PM 19       sheet with an exhibit number for Dr. Sharma's deposition

03:51:38PM 20       corresponding to the trial exhibit number, and I have

03:51:41PM 21       misplaced it.      Can we rest subject to offering that?                 As

03:51:46PM 22       soon as I find it --         I'm sorry.        I just had it.

03:51:51PM 23                  THE COURT:       Well, there are a number of things

03:51:55PM 24       that are part of your case that I don't have here.

03:52:04PM 25                  MR. ADAMS:       We will offer into evidence Exhibit

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 159 of 169            159



03:52:06PM   1      No. 1, which is the declaration of Donald Varney.

03:52:09PM   2                  THE COURT:      The declaration of whom?

03:52:12PM   3                  MR. ADAMS:      Donald Varney.

03:52:17PM   4                  MR. VEGA:     Deposition?

03:52:19PM   5                  MR. ADAMS:      Declaration.        The declaration of

03:52:22PM   6      Donald Varney as Exhibit No. 1.

03:52:24PM   7                  THE COURT:      Have you marked it and handed it to

03:52:26PM   8      the clerk?

03:52:27PM   9                  MR. ADAMS:      We exchanged a binder this morning.

03:52:37PM 10                   THE COURT:      Your exhibits are in here?

03:52:42PM 11                   MR. ADAMS:      Yes.

03:52:44PM 12                   THE COURT:      Here you go, Mr. Exhibit Man.

03:52:49PM 13                   MR. ADAMS:      We are not offering --

03:52:51PM 14                   MR. VEGA:     This is the first time we have seen

03:52:53PM 15       that document.

03:52:54PM 16                   MR. ADAMS:      We have exchanged exhibits.             They

03:52:56PM 17       have every single exhibit.

03:52:59PM 18                   THE COURT:      You have to take them one at a time

03:53:01PM 19       and tell me what they are.            Number 1 is apparently the

03:53:04PM 20       declaration we are here about.

03:53:06PM 21                   MR. ADAMS:      Correct.      We would offer that into

03:53:08PM 22       evidence.

03:53:08PM 23                   THE COURT:      Is there any objection to Number 1?

03:53:12PM 24                   MS. JOHNSON:       It is hearsay.         There is no

03:53:15PM 25       applicable exception.

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 160 of 169        160



03:53:17PM   1                  THE COURT:      It may be admitted for purposes of

03:53:20PM   2      this hearing only at this point.

03:53:23PM   3             (Exhibit No. 1 admitted.)

03:53:23PM   4                  MR. ADAMS:      We would mark as Exhibit No. 2 the

03:53:27PM   5      declaration of Father Schimmel, and offer that into

03:53:30PM   6      evidence.

03:53:31PM   7                  MS. JOHNSON:       Same objection.

03:53:32PM   8                  THE COURT:      Any objection to that other than the

03:53:38PM   9      objections already made?

03:53:40PM 10                   MS. JOHNSON:       Those already made.

03:53:41PM 11                   THE COURT:      It may be admitted, also for this

03:53:44PM 12       hearing only.

03:53:45PM 13              (Exhibit No. 2 admitted.)

03:53:45PM 14                   MR. ADAMS:      We would mark and seek to admit the

03:53:47PM 15       declaration of John Kercheval.              That's Exhibit 3.     We

03:53:50PM 16       would offer that into evidence at this time.

03:53:58PM 17                   MS. JOHNSON:       The same objection, it is an

03:54:00PM 18       out-of-court statement offered for the truth.

03:54:03PM 19                   THE COURT:      I don't hear you.

03:54:04PM 20                   MS. JOHNSON:       Same objections.

03:54:08PM 21                   THE COURT:      I think it may be admitted for this

03:54:20PM 22       hearing only.

03:54:27PM 23              (Exhibit No. 3 admitted.)

03:54:27PM 24                   MR. VEGA:     And just because we don't have that

03:54:29PM 25       here, are you doing -- is the declaration of

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 161 of 169              161



03:54:33PM   1      Dr. Kercheval --        I do not have a copy here.               Does that

03:54:37PM   2      contain his medical -- progress notes, as well?

03:54:41PM   3                  MS. JOHNSON:       No.

03:54:46PM   4                  MR. VEGA:     I am also going to object, just on

03:54:48PM   5      completeness, because I think it should have

03:54:53PM   6      Dr. Kercheval's progress notes, as well, in particular

03:54:57PM   7      where he says that plaintiff is -- that Mr. Varney is

03:55:02PM   8      obtunded.

03:55:03PM   9                  MR. ADAMS:      We have no objection to any of the

03:55:05PM 10       medical records coming into evidence.                 No objection.

03:55:12PM 11                   THE COURT:      He objects, and you don't, and I

03:55:15PM 12       don't know where the stuff is.              You know, like get me the

03:55:19PM 13       stuff and mark it.

03:55:21PM 14                   MS. JOHNSON:       I think it is being marked.

03:55:26PM 15                   THE COURT:      Pardon?

03:55:30PM 16                   THE CLERK:      I have the copy right here.

03:55:32PM 17                   THE COURT:      Does that include what counsel asked

03:55:34PM 18       about?    No?    So where are those documents?

03:55:39PM 19                   MS. JOHNSON:       We do have copies of those for your

03:55:42PM 20       Honor.

03:55:42PM 21                   THE COURT:      I assume if you want them in, then

03:55:44PM 22       you will offer them when it is your turn.

03:55:46PM 23                   MS. JOHNSON:       Absolutely.

03:55:47PM 24                   THE COURT:      Okay.     The declaration of

03:55:54PM 25       Dr. Kercheval may be admitted for purposes of this hearing

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 162 of 169              162



03:55:57PM   1      only.    What else?

03:56:07PM   2                  MR. ADAMS:      We are offering Exhibit 12 into

03:56:10PM   3      evidence, which are the exhibits to the deposition of

03:56:13PM   4      Dr. Sharma.      And it's 12-001 to 12-082.

03:56:35PM   5                  THE COURT:      Any objection to those documents?

03:56:39PM   6                  MS. WEGLARZ:       I would like some clarification.

03:56:41PM   7      Was that a particular exhibit to the deposition?

03:56:44PM   8                  MR. ADAMS:      Yes.     It is Exhibits 1 through 8 to

03:56:51PM   9      the deposition.

03:57:03PM 10                   MS. WEGLARZ:       My only objection would be there

03:57:05PM 11       are some nursing notes that Dr. Sharma does say are not

03:57:08PM 12       his notes, and he does not vouch for them.                       So if they are

03:57:13PM 13       offered for the truth of the matters asserted therein,

03:57:19PM 14       with regards to Mr. Varney's condition, then defendants

03:57:22PM 15       would object to it on that grounds.                If they are offered

03:57:25PM 16       for another purpose --          I don't know what that purpose

03:57:27PM 17       would be.     I guess that's something that plaintiffs would

03:57:33PM 18       have to propose, what the purpose of those nursing records

03:57:39PM 19       are.

03:57:39PM 20                   THE COURT:      Those are parts of Exhibit 12?

03:57:43PM 21                   MS. WEGLARZ:       I believe it is Exhibit -- that

03:58:14PM 22       would be Exhibit 3.         Of the exhibits that are part of this

03:58:38PM 23       one block of exhibits, it is actually separate individual

03:58:43PM 24       types of documents.

03:58:45PM 25                   MR. ADAMS:      Which one do you have the objection

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 163 of 169                163



03:58:47PM   1      to?

03:58:49PM   2                 MS. WEGLARZ:        We will object to --              Well, first,

03:58:52PM   3      the notice of deposition.            I don't know why that would be

03:58:54PM   4      submitted to your Honor right now.

03:58:56PM   5                 MR. ADAMS:       Your Honor, I can --            I hoped we

03:59:00PM   6      wouldn't have to do this, but I will offer just portions

03:59:04PM   7      of Exhibit 12.      And they are Bates numbered.                  Maybe that

03:59:09PM   8      will fix this.      Okay?

03:59:13PM   9                 THE COURT:       What are you offering here?

03:59:15PM 10                  MR. ADAMS:       We are offering Trial Exhibit 12-019

03:59:24PM 11       to 12-027.     I am going to tell you what it is.                   Don't

03:59:32PM 12       worry.    That is Exhibit 3 to Dr. Sharma's deposition.

03:59:40PM 13                  MS. WEGLARZ:        The defendants object to Exhibit 3

03:59:44PM 14       to the deposition, as these are not Dr. Sharma's notes.

03:59:47PM 15       These are notes of nurses.            In his deposition he says he

03:59:51PM 16       does not vouch for the nurses' notes.                 Again, if they are

03:59:57PM 17       offered for the truth of what is asserted in the records,

04:00:00PM 18       defendants object.

04:00:02PM 19                  MR. ADAMS:       We deposed the 30(b)(6) witness who

04:00:05PM 20       is responsible for the records at Abrazo West Hospital,

04:00:12PM 21       and they said these are true and correct copies, authentic

04:00:15PM 22       business records for Donald Varney.                So they fall under

04:00:19PM 23       the business records exception to the hearsay rule, and

04:00:20PM 24       they come in for the truth.

04:00:24PM 25                  MS. WEGLARZ:        I don't think they do.              So we still

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 164 of 169    164



04:00:27PM   1      object that they are hearsay.

04:00:28PM   2                 THE COURT:       I think they may be admitted.

03:59:20PM   3             (Exhibit Nos. 12-019 to 12-027 admitted.)

04:00:33PM   4                 MR. ADAMS:       We will offer Trial Exhibit 12-028 to

04:00:42PM   5      12-032.    These are additional records from Abrazo West

04:00:50PM   6      campus that were marked as Exhibit 4 to Dr. Sharma's

04:00:55PM   7      deposition.

04:00:58PM   8                 MS. WEGLARZ:        Same objection.

04:00:59PM   9                 THE COURT:       I think they may be admitted.

04:00:39PM 10              (Exhibit Nos. 12-028 to 12-032 admitted.)

04:01:02PM 11                  MR. ADAMS:       We offer Trial Exhibit 12-033 through

04:01:06PM 12       12-059.    Those are additional medical records of Donald

04:01:12PM 13       Varney's, and they were marked as Exhibit 5 to

04:01:16PM 14       Dr. Sharma's deposition.

04:01:19PM 15                  MS. WEGLARZ:        No objection.

04:01:20PM 16                  THE COURT:       They may be admitted.

04:01:04PM 17              (Exhibit Nos. 12-033 through 12-059 admitted.)

04:01:21PM 18                  MR. ADAMS:       We offer Trial Exhibit 12-066 through

04:01:25PM 19       12-074.    Those were additional medical records of Don

04:01:30PM 20       Varney's from Abrazo West Hospital, and they were

04:01:35PM 21       Exhibit 7 to Dr. Sharma's deposition.

04:01:39PM 22                  MS. WEGLARZ:        Same objection with regard to the

04:01:42PM 23       nurse's notes.

04:01:42PM 24                  THE COURT:       May be admitted.

04:01:23PM 25              (Exhibit Nos. 12-066 through 12-074 admitted.)

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 165 of 169           165



04:01:44PM   1                 MR. ADAMS:       Your Honor, the last one is 12-075

04:01:48PM   2      through 12-082, which are additional medical records of

04:01:54PM   3      Don Varney's from Abrazo West Hospital, that were marked

04:01:57PM   4      as Exhibit 8 to Dr. Sharma's deposition.

04:02:01PM   5                 MS. WEGLARZ:        Same objection.

04:02:03PM   6                 THE COURT:       They may also be admitted.

04:01:46PM   7             (Exhibit Nos. 12-075 through 12-082 admitted.)

04:02:06PM   8                 MR. ADAMS:       Your Honor, plaintiffs rest.

04:02:13PM   9                 THE COURT:       Now, what about the deposition of

04:02:15PM 10       Ms. Varney?

04:02:17PM 11                  MR. ADAMS:       We would like to read that, but I

04:02:19PM 12       understand the Court is going to read that --

04:02:22PM 13                  THE COURT:       I can read it if I have it.           Where is

04:02:25PM 14       it?

04:02:27PM 15                  MR. ADAMS:       It is in that blue binder in front of

04:02:30PM 16       your Honor.      There is a tab that will say, I think,

04:02:38PM 17       Varney.    It says Maria Varney, because that's Gloria's

04:02:41PM 18       official name, but she goes by Gloria.

04:02:47PM 19                  THE COURT:       Any objection to Ms. Varney's

04:02:50PM 20       deposition?

04:02:53PM 21                  MR. CRAIG:       Your Honor, we have the same issue

04:02:54PM 22       with Ms. Varney's deposition as we did with Dr. Sharma's,

04:02:59PM 23       in that the defendants made objections to particular

04:03:01PM 24       questions on the transcript that we were provided.                  The

04:03:06PM 25       version that we were given this morning does not have

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 166 of 169       166



04:03:08PM   1      those objections included.            So we would object to the use

04:03:12PM   2      without having the ones indicating our objections.

04:03:20PM   3                 MR. ADAMS:       That was an error on our part, your

04:03:23PM   4      Honor.    We indicated --         So that will need to be fixed.

04:03:30PM   5      I'm sorry.     We were working late last night, and we marked

04:03:33PM   6      in red where they objected, but we didn't put the legal

04:03:37PM   7      objection on the transcript.             We put the name of the

04:03:39PM   8      defendant.     That was just a mistake.              I am open to a

04:03:44PM   9      solution if defendants have one.               We can just submit a new

04:03:48PM 10       marked transcript to the Court, you know, tomorrow or

04:03:53PM 11       something.     Or, your Honor, I can stipulate they can have

04:04:02PM 12       every objection they want, and the Court can read it and

04:04:05PM 13       exclude what it wants.          That's fine with me, too.

04:04:15PM 14                  THE COURT:       You have 117 pages in this

04:04:20PM 15       deposition.      I can't imagine on the narrow issues

04:04:23PM 16       presented what it takes 117 pages of me to read in order

04:04:29PM 17       to resolve the narrow issues here.                The same thing is true

04:04:33PM 18       of the other deposition we talked about this morning.

04:04:39PM 19               I don't want to trample on anybody's rights here in

04:04:53PM 20       all this, but, man, we are wasting a lot of time with

04:04:56PM 21       this.    It would be easier if you let me read the

04:04:59PM 22       depositions and give them the credibility they deserve.

04:05:25PM 23                  MS. JOHNSON:        We have no objection to you reading

04:05:29PM 24       them.

04:05:30PM 25                  THE COURT:       Do any of you object to that?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                 Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 167 of 169               167



04:05:33PM   1                  MR. CRAIG:      Your Honor, I do have copies of the

04:05:35PM   2      objections that I made.            Can I give you those copies?

04:05:43PM   3                  THE COURT:      They are somewhere separately than

04:05:46PM   4      the --

04:05:46PM   5                  MR. CRAIG:      Yeah.     In compliance with the local

04:05:48PM   6      rule, I noted my objections in the margins.                      Those were

04:05:55PM   7      not included in the ones that were done by plaintiffs'

04:06:02PM   8      counsel.

04:06:03PM   9                  THE COURT:      Have you got a copy of that?

04:06:07PM 10                   MR. CRAIG:      Yes.     If you will give me one second,

04:06:09PM 11       your Honor.

04:06:10PM 12                   MR. ADAMS:      Do you want to just write them in the

04:06:12PM 13       transcript he has during a break so it is all on one

04:06:15PM 14       thing?

04:06:15PM 15                   MR. CRAIG:      I don't think we will have that

04:06:17PM 16       opportunity.      I sent them to plaintiffs' counsel, so they

04:06:21PM 17       already have copies of them.

04:06:30PM 18                   THE COURT:      I guess it is five after 4:00.               I

04:06:33PM 19       usually go to 4:30, but it looks like I've got a longer

04:06:37PM 20       night than that ahead of me.             But surely we are going into

04:06:45PM 21       tomorrow.

04:06:49PM 22              Give me whatever else you want me to read, and I will

04:06:52PM 23       get after it and try to be ready for you tomorrow at 9:30.

04:07:02PM 24       We may have further testimony.              I don't know.          Anybody

04:07:06PM 25       anticipate calling witnesses from the defense side?

                               Barry L. Fanning, RMR, CRR - Official Court Reporter
                                    (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                       1717 Pacific Ave - Tacoma, WA 98402
                  Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 168 of 169              168



04:07:12PM    1                 MR. VEGA:       Your Honor, yes, on behalf of Foster

04:07:15PM    2      Wheeler we will be calling Mr. Benjamin Adams.

04:07:23PM    3                 THE COURT:       Well, that will be interesting.

04:07:27PM    4      Mr. Adams probably is the only one with a memory of what

04:07:31PM    5      went on here.      Okay.     I will read this stuff.             I will get

04:07:47PM    6      it from Tyler when we break.

04:07:52PM    7                 MR. CRAIG:       Your Honor, may I provide you with

04:07:54PM    8      the notation copies?         May I approach?

04:07:56PM    9                 THE COURT:       Yeah.     Give them to the clerk.          You

04:08:02PM 10        are on your feet, are you about to say something

04:08:05PM 11        important?

04:08:05PM 12                   MS. JOHNSON:        No.    I thought you were going to

04:08:07PM 13        get up.

04:08:07PM 14                   THE COURT:       Okay.     I will come back.          Tomorrow

04:08:12PM 15        morning.

             16                             (Proceedings recessed.)

             17

             18

             19

             20

             21

             22

             23

             24

             25

                                Barry L. Fanning, RMR, CRR - Official Court Reporter
                                     (253) 882-3833 Barry_Fanning@WAWD.uscourts.gov
                                        1717 Pacific Ave - Tacoma, WA 98402
     Case 3:18-cv-05105-RJB Document 395 Filed 05/07/19 Page 169 of 169   169


 1                              C E R T I F I C A T E

 2

 3

 4          I, Barry Fanning, Official Court Reporter for the

 5      United States District Court, Western District of

 6      Washington, certify that the foregoing is a true and

 7      correct transcript from the record of proceedings in the

 8      above-entitled matter.

 9

10

11

12      _________________
        /s/ Barry Fanning
13      Barry Fanning, Court Reporter

14

15

16

17

18

19

20

21

22

23

24

25



                   Barry L. Fanning, RMR, CRR - Official Court Reporter
                     Suite 17205 - 700 Stewart St. - Seattle, WA 98101
